CHOLUTECA SOLAR I

ESTUDIO DE IMPACTO
AMBIENTAL (ESIA)
CHOLUTECA SOLAR I

CHOLUTECA, CHOLUTECA

SOLUCIONES ENERGETICAS RENOVABLES, S.A. DE C.V.

2013
Estudio de Impacto
CHOLUTECA SOLAR I Ambiental (EslA)

INDICE
I. TERMINOS DE REFERENCIA (TDRs) PROPUESTOS.........oniconiiccionincioninnonicnncineccicicins 4
II. SIGLAS Y ABREVIATURAS .....ooooccoccoocioncocnociononcceoenncnncncrrcnrnnrrrnerrerrrnrrnerrrnarrnerceos 24
III. DECLARATORIA DE IMPACTO AMBIENTAL (DIA)... 25
IV. JUSTIFICACION DEL PROYECTO.....ooooccoocooicocooncoonooocnooonoocrnocinnnnnnrcnerrerncerrerncrcercnos 28
V. MARCO LEGAL ...occoccooccoooccociocoionoonooinooonocnnorcerccnnrcnnrrnnrrrnorrnnrrnnnrrnnrcnerrnnnrrnerr cerrar ree rre cnn 31
VI. OBJETIVO GENERAL DEL ESTUDIO ......ocococcoiincoinnonncnonnonncerrncrcrrrrrrrcrr 36
VIT. METODOLOGÍA o... eses 37
VIII. DESCRIPCION DEL PROYECTO .....ooocooccooincooccooiocoinnoonooocnorononicnencnerncinncnarccnrrrnorrnnrccners 41

Instalación

Estudio energético

CálcULOS elÉCÍTICOS .......ooiniinnnininionnnnnereereeeaeieraa arca carccaaaani 70

Selección de la aparamenta eléctrica.
Red y puestas a tierra ..
Servicios Auxiliares (SSAA) .

ESTUDIO ECONÓMICO.

Introducción...
PANORAMA ECONÓMICO
Producto interno bruto..
Exportaciones e importacione:
Salario mínimo...
Coste del proyecto.

Description.

Capitales inVertidOS .....oononnicnnnnnonreeeereene crecer rara 153

Aspectos legal8S.....oocooconioninininnnneee errar 153
Estudio de Impacto
CHOLUTECA SOLAR I Ambiental (EslA)

Ingresos por venta de producción eléctriCa......o.oniccnicnininninnererss 160
AálisiS FINANCIETO........cinoniniiininnannnnnnnereeeareeceraaan eran 162

1X DESCRIPCIÓN DEL MEDIO «coccion 163
X. DETERMINACIÓN Y CUANTIFICACIÓN DE LOS IMPACTOS POTENCIALES...............w....... 175
¡CATA 192
XI. ANÁLISIS DE ALTERNATIVAS ......oocccoccccncoccnnconccnncrnnnncrnnnnrrrcnc 193
XII. MEDIDAS DE MITIGACIÓON.....occccicninicniionionicnicnncnninnononcnnanin con cnnonor rancia corran narran 197
RECUTSO SUBO ..cccoiccininicnonncnnnnnninnnnncnnnononnnrronrrcorrcar arena 197
Recurso AQld.cccncconconiconinnicnnnioconcnnanoncancnno rincon narran 200
¡SNE NCAA 200
FlOFA cocccccnincinnonncnnnnonnncrcrc errar 200
Seguridad cocaina 201
COMPENSACIÓN cinc 202
XIII. PLAN DE MONITOREO GENERAL DEL PROYECTO. .....o.ococoiiiocionioniconionicniciccnnin 217
XIV. PLAN DE CONTINGENCIA .....ocococooocconconicnoconicniconiciccnononconconinoo corona noo non anni aooronari naa nanccno 218
XV. PARTICIPACIÓN CIUDADANA........cccocooooccccoooccnnccncnnncrncnnncrnnnnrrrcncc 230
XVI. FONDO DE GARANTÍA ...coccooccococconicncconionicniconinnicnoninconinoanon cono noororconi noo nar carioca nina nariano 233

XVII. EQUIPO CONSULTOR....ooccoccooicoooioooionoonooocnooonooncnonnnonncnononorornoronaronnnrrnernerrcnerrrerrcnarrieneo 234
Estudio de Impacto
CHOLUTECA SOLAR I Ambiental (EslA)

1. TERMINOS DE REFERENCIA (TDRs) PROPUESTOS

El presente documento contiene los Términos de Referencia (TDR) para la elaboración
del Estudio de Impacto Ambiental para la construcción y operación del proyecto de
generación de energía solar Choluteca Solar 1, localizado en Choluteca, departamento
de Choluteca. Se deberá elaborar el Estudio de Impacto Ambiental (EIA), que cumpla
con las regulaciones técnicas y legales de Honduras, con el fin de determinar su
viabilidad ambiental, y presentarlo ante las instituciones competentes para su
aprobación.

El ElA a elaborar, deberá cumplir con los requerimientos que define la Secretaria de
Recursos Naturales y Ambiente (SERNA), para la revisión y otorgamiento de la Licencia
Ambiental, tal es el caso de la Ley General del Ambiente y el Reglamento del Sistema
Nacional de Evaluación de Impacto Ambiental (SINEIA), que establecen el
requerimiento de elaborar un Estudio de Impacto Ambiental (EIA), a fin de determinar
los impactos positivos y negativos, así como las Medidas de Control Ambiental
requeridas para minimizar los impactos negativos que el proyecto pueda generar.

En base a lo antes expuesto y en apego a los artículos No. 44 y 45 del Reglamento del
SINEIA, se han elaborado los Términos de Referencia para el “Proyecto
CHOLUTECA SOLAR I” con el propósito de establecer los lineamientos a seguir para
desarrollar la Evaluación de Impacto Ambiental.

1. CONTENIDO DEL ESTUDIO

El documento del Estudio de Evaluación de Impacto Ambiental (EIA) debe incluir lo
siguiente:

COMPONENTES: PARQUE DE PLACAS FOTOVOLTAICAS, SISTEMA DE
INVERSORES, EDIFICIO DE CONTROL, CAMINOS INTERIORES Y DE ACCESO,
SALA DE CELDAS DE MEDIA TENSION, SISTEMA COLECTOR DE 34.5 Kv,
SUBESTACIÓN ELEVADORA DE 34.5 KV, DE 20 MVA, LINEA DE
INTERCONEXION DE APROXIMADAMENTE 0.5 KM EN 230 KV, HASTA UNA
NUEVA SUBESTACIÓN DE ENLACE
Estudio de Impacto

CHOLUTECA SOLAR I ntal (EsIA)

1. Índice

2. Resumen Ejecutivo

Presenta en forma breve y concisa los aspectos relevantes del proyecto como ser la
justificación, los objetivos generales y específicos, descripción del entorno ecológico,
social, cultural; metodología, determinación de los posibles impactos a generar, la
elaboración de un programa de Medidas de Mitigación y Compensación; además del
diseño de Plan de Manejo Ambiental y Social, que contiene los programas de
Reasentamiento Humano, Programa de Contingencia y programa de Control y
Seguimiento.

3. Justificación del Proyecto

Definir claramente el propósito y justificación del proyecto, determinando las razones
que han llevado al proponente a ejecutar el mismo, considerando razones sociales,
abastecimiento energético y su factibilidad desde los puntos de vista económico,
técnico cultural y ambiental y análisis de la oferta y demanda energética. descripción
de las necesidades a satisfacer, ventajas y desventajas del proyecto en relación a los
problemas o necesidades de la población dentro del contexto local y nacional,
indicando los beneficios directos e indirectos que constituiría el proyecto a las
comunidades aledañas, sociedad municipal y nacional en general.

4. Marco Legal

Describir y analizar una lista de Leyes, reglamentos, decretos Ejecutivos, normas y

convenios internacionales que tienen relación con el proyecto y que hay que tomarlos

en cuenta para su desarrollo. Incluir los aspectos calidad ambiental, salud y seguridad,
protección de áreas frágiles, bosque tropical, manejo de vida silvestre, uso y tenencia

de la tierra, incentivos y legislación municipal, estrategias legales, económicas y

técnicas en caso de cierre de las obras.

Por ejemplo:

+ Ordenanzas y reglamentos municipales pertinentes a la zonificación y construcción;
aquellas atinentes a la provisión de servicios públicos, impuestos y tasas por
servicios municipales, permisos de construcción y operación, y demás posiblemente
relevantes al desarrollo y operación futura del proyecto.

+ Leyes nacionales relevantes, incluyendo la Ley General del Ambiente; el Código de
salud; el Código de Trabajo; la Ley de Municipalidades; la Ley de Promoción y
Estudio de Impacto
CHOLUTECA SOLAR I Ambiental (EslA)

desarrollo de Obras Públicas y de la Infraestructura Nacional; Leyes Migratorias;
Ley para la Protección de Patrimonio Cultural de La Nación; declaratoria de
Zonificación.

+ Ley Forestal, Áreas Protegidas y Vida Silvestre y su Reglamento General vigente.

+ Reglamentos y normativas nacionales, incluyendo la Norma Técnica Nacional de
Descarga de Aguas Residuales a Cuerpos Receptores y Alcantarillado Sanitario,
Norma Nacional de Agua Potable para Consumo Humano, Reglamento de Emisiones
Atmosféricas, Reglamentos para el Manejo de Residuos Sólidos, Reglamento
General de Salud Ambiental.

+ Convenios y Tratados Internacionales relevantes

5. Objetivos

Se podrán dividir en generales y específicos y cuyo contexto principal enmarcará lo
relativo al Estudio de Impacto Ambiental desarrollado, tomando en consideración
aspectos relacionados con la factibilidad del proyecto, socialización del mismo, análisis
de alternativas, evaluación de impactos (identificación, reducir y modificar diseños para
prevenir impactos, mitigar los impactos identificados y compensar ecosistemas
naturales intervenidos).

Para ello se deberá evaluar los impactos potenciales generados por las actividades del
proyecto (tanto de construcción como de operación), asociados al nivel local y su
efecto sinérgico a nivel regional.

a. Objetivos específicos:
1. Analizar los riesgos potenciales ambientales o antrópicos en la zona que con lleva el
desarrollo del proyecto.

2. Definir medidas para la prevención, mitigación, corrección y/o compensación
correspondientes de cada uno de los impactos ambientales negativos del proyecto y
evaluar las medidas propuestas que son compatibles con las normas ambientales
existentes, sin provocar molestias a los vecinos y habitantes del proyecto.

3. Estructurar un Plan de Manejo Ambiental que integre una estrategia para la
implementación, control y monitoreo de las medidas de mitigación y compensación
propuestas por el Estudio de Evaluación de Impacto Ambiental.
Estudio de Impacto

CHOLUTECA SOLAR I ntal (EsIA)

4.

6. Metodología

En este apartado se describirá el método técnico-científico empleado para la realización
del estudio, considerando y describiendo el propósito que sirva para validar el método.
El método deberá ir acorde con la naturaleza y la escala del proyecto, debe ser
descriptivo y justificar la selección de este tipo de metodología.

Especificar el enfoque, los métodos, los procedimientos, los mecanismos, las técnicas y
actividades para la recolección de información secundaria y primaria, el procesamiento
y análisis para la elaboración del Estudio.

Enunciar los laboratorios y una descripción del equipo de campo empleado para
realizar las pruebas necesarias. Así como indicar el marco normativo (leyes,
reglamentos, decretos, acuerdos, entre otros), que fuera considerado para elaborar el
estudio ya que estos componentes formarán parte de los anexos del ElA.

Incluir una descripción de los profesionales participantes (profesión y
especializaciones), de manera que pueda establecerse la idoneidad de los perfiles en
relación con las necesidades de investigación y conceptualización del Estudio de
Evaluación de Impacto Ambiental del Proyecto Solar.

Dejar establecida detalladamente la información soporte o datos técnicos requeridos
para complementar el Estudio, esto incluye registros fotográficos, resultados de
muestreo u otra información primaria, planos y cartografía temática entre otros, cada
una de esta información deberá ser entregada en forma digital.

Asimismo, se deberá establecer una matriz de impacto, en que se califiquen los mismos
en orden categórico.

7. Descripción del Proyecto
Proporcionar una descripción completa del proyecto etapas y componentes, además
de incluir la capacidad de generar energía.

a. Construcción de todos los componentes de generación de energía.
Durante el diseño, construcción, operación y vida útil, se hará una descripción del
proyecto solar, con énfasis en los siguientes aspectos,
Estudio de Impacto
CHOLUTECA SOLAR I Ambiental (EslA)

7.1 Ubicación con referencia geográfica y coordenadas, definidas claramente en una
hoja cartográfica en escala 1:50000, acompañado de las fotografías aéreas actuales del
área en una escala de 1:20000.

7.2 Especificar los límites del área de estudio. Extensión, área de influencia directa e
indirecta.

7.3 Aspectos geotécnicos.

7.4 Inventario de infraestructura vial existente y propuesta

7.5 Planos del proyecto en escala adecuada e identificando y detallando cada uno de
los componentes del proyecto (parque de placas fotovoltaicas, Sistema de Inversores,
Edificio de Control, Sala de Celdas de Media Tensión, subestación elevadora) y otros
necesarios para la ejecución del proyecto.

7.6 Descripción y ubicación de actividades previas a la construcción, actividades de
construcción de infraestructura vial, campamentos.

7.7 Cronograma de actividades, (MS Project), contratación de personal.

7.8 Instalación de servicios básicos, vías de acceso.

7.9 Actividades de operación y mantenimiento (incluyendo los sistemas de manejo de
disposición final de desechos).

7.10 Cantidades de desechos líquidos y sólidos estimados y diferenciados inertes y
domésticos en sus diferentes etapas.

7.11 Bancos de préstamo.

7.12 Fuente, sistema de abastecimiento y tratamiento de agua para uso humano.

7.13 Descripción del sistema de tratamiento de aguas residuales

7.14 Descripción de sistema de aguas pluviales

7.15 Servicios básicos temporales (etapa de construcción), para el uso de los
trabajadores (letrinas y basureros).

7.16 Tecnología utilizada en la construcción.

7.17 Vida útil del proyecto.

b. Línea de Transmisión

Se describirán las rutas identificadas, zonificación catastral de los terrenos afectados,
tenencia de las tierras (urbana, rural, ejidal, privado, municipal, nacional), los derechos
de propiedad y de uso como las servidumbres O los trámites emprendidos para
adquirirlos, la necesidad de reubicación poblacional, características generales de la
línea y las conexiones a la subestación de ENEE que ha sido identificada, los
condicionantes técnicos, la descripción de las obras, las instalaciones auxiliares, la
maquinaria y materiales utilizados en la construcción, la mano de obra, los
Estudio de Impacto

CHOLUTECA SOLAR I ntal (EsIA)

cruzamientos y servidumbres generadas (derechos de vía) y el control durante las
obras y la operación y mantenimiento. Se complementará la información con lo
siguiente:

a. Planos constructivos y descriptivos del proyecto a una escala apropiada escala
1:5000.

b. Plano de Perfil y Planimetría de la Línea de Transmisión (Escala Horizontal
1:2000, Escala Vertical 1:1,000.

C. Plano transversal y de planta del diseño de torres, cimentaciones, ancho de
Calzada y subestaciones, en escala 1:500.

d. Se indicará la vida útil del proyecto por sistemas (líneas de transmisión,
subestaciones, torres).

e. Mapa a escala 1.50, 000 que permita la ilustración de comunidades que tendrán
conexión futura a las subestaciones para el suministro de energía.

f. Características básicas, volúmenes y materiales de construcción de las
principales edificaciones, estimados de movimientos de tierra y trayectos
utilizados para su acopio.

g. Duración de la ejecución de las obras, etapas y cronograma de actividades. (MS
Project).

h. Información del corredor de servidumbre propuesto, lo cual incluye: las vías de
acceso tanto a las subestaciones como lo relativo a la etapa de construcción
apertura de caminos de acceso (instalación de torres y tendido eléctrico), los
lugares de obtención de préstamos, estimados de movimiento de tierra,
extracción de material de préstamo, patios de tendido, campamentos y sitios de
subestaciones.

i. En caso de utilizar o aprovechar recursos naturales renovables, se deberá
suministrar información sobre el estado actual de los recursos, requerimientos y
cantidades de utilización. En el caso de la utilización del recurso agua se
presentará el nombre de la fuente y destinación que se le dará al recurso en
metros cúbicos por segundo. (No aplica).

j. Vertimientos o descargas, identificando la ubicación y descripción de las
instalaciones sanitarias, número de vertimientos, caracterización de los residuos
líquidos, indicando los parámetros a medir y controlar, los sistemas de control y
eficiencia del sistema y descripción de los cuerpos receptores, lo anterior
aplicable a campamentos, subestaciones y oficinas administrativas.
Estudio de Impacto

CHOLUTECA SOLAR I ntal (EsIA)

k. Justificación del aprovechamiento forestal, en caso de ocurrir, área y cantidad
total del área de aprovechamiento.

l.. Recuperación de residuos lignosos, cruces de ríos y quebradas

m. Manejo de residuos sólidos, parque para la maquinaria, almacenamiento de los
materiales estimando cantidades y volúmenes de residuos a manejar,
emisiones atmosféricas que se generarán con el proyecto, información técnica
del equipo, manejo y disposición final de los desechos sólidos de construcción y
domésticos generados en todas las etapas del proyecto por recolección, trazado
del transporte y disposición de los residuos originados.

n. Diseño y cálculo de cortes y rellenos, así como tipos de suelo, excavaciones,
dinamitado, terraplenes, uso de maquinaria, reubicación de edificaciones u otras
infraestructuras. Además presentar un estudio de la capacidad soportante y
composición del mismo, niveles de nutrientes, propiedades erosivas,
hundimientos, rangos de susceptibilidad del terreno basado en el desempeño
del mismo después de que haya sido modificado el proyecto, vocación y
capacidad soportante, capacidad real de soporte del material a usar y
estructuras por construir, medidas de control de erosión.

8. Descripción del Medio

Se deberá realizar una descripción del entorno actual biofísico, socioeconómico y
cultural del sitio en que se ubicará el proyecto, área de influencia (directa e indirecta) y
aquellas áreas susceptibles a ser afectadas por la ejecución del mismo.

La descripción del medio se limitará a la recopilación, interpretación y análisis de la
información que resulte estrictamente necesaria para la identificación de los impactos
potenciales y el diseño de las medidas de mitigación y/o compensación.

8.1 Medio Físico:
Para el análisis del medio del área del proyecto será necesario definir los siguientes
aspectos:

a. Hidrología. Describir la hidrología de la zona afectada tomando como referencia
el área de estudio que abarca el Proyecto (Directa e Indirecta), incluyendo
información de la red de drenaje superficial, tipo y distribución, régimen de los
cursos de agua, niveles máximos de avenidas y patrones de inundación, calidad
del agua superficial y distancias de los cuerpos de agua existentes con respecto

10
Estudio de Impacto

CHOLUTECA SOLAR I ntal (EsIA)

al sitio del proyecto. Descripción de la hidrogeología, vulnerabilidad y variación
hídrica cuando ocurra la remoción vegetal. Se requerirá mapa a escala 1:50,000
que permita la visualización de los cuerpos de agua superficial (lagos, lagunas,
quebradas (permanentes y estaciónales, ríos) e hidrogeológicos.

b. Hidrografía: identificar los ríos y quebradas dentro del área de influencia,
características de las cuencas, categorización, orientación y longitud de los
tributarios, análisis de drenajes y morfología de cuencas.

c. Clima: Precipitación, temperatura, humedad relativa, comportamiento de la
lluvia, evapotranspiración, régimen de vientos, periodos de retorno.

d. Geología: hidrogeología (permeabilidad, geomorfología, estratigrafía, drenaje,
caracterización del agua subterránea), edafología (clasificación y caracterización
de los suelos presentes en el área, capacidad agrológica, fallas sensibilidad a la
erosión), limnología, sismología, topografía (relieve, pendientes), estudios de
sedimentología en áreas específicas necesarias.

Asimismo deberá incluir datos de la geología local de acuerdo al trazo de la línea de
transmisión, una descripción de las unidades geológicas (rocosas y formaciones
superficiales) y una evaluación al nivel de contactos, fallas y otras estructuras.

Se incluirán mapas basados en la Cartografía geológica disponible del área de
influencia (Directa e Indirecta) del proyecto.

Se hará una descripción general de la sismicidad tectónica del entorno, las fuentes
cercanas al área del proyecto y la sismicidad histórica, incluyendo las magnitudes e
intensidades máximas esperadas, el período de recurrencia sísmica y aceleraciones pico
locales.

Se caracterizarán los suelos dentro del área de influencia directa e indirecta en virtud a
su susceptibilidad a los procesos erosivos, aportando los datos históricos disponibles.

Para todos los tramos de la línea que transcurren en terrenos con pendientes mayores
a 15% y para los que estén ubicados en zonas cársticas, se estudiará la susceptibilidad
del terreno a movimientos gravitacionales en masa (deslizamientos), desprendimientos,
derrumbes, hundimientos.

8.2 Medio Biológico:

11
Estudio de Impacto

CHOLUTECA SOLAR I ntal (EsIA)

Recurso Terrestre: zonas de vida, análisis detallado de flora y fauna (estadístico,
abundancia, inventarios), fauna aérea, especies endémicas, raras y/o amenazadas,
especies en peligro de extinción, áreas frágiles, áreas protegidas o propuestas,
especies de importancia comercial, (CITES), de subsistencia artesanal y especies
capaces de convertirse en vectores o agentes patógenos, especie introducidas,
estrategias de conservación ex - situ ó in — situ.

Flora

Se describirán las especies de vegetación climatófilas y edafófilas nativas y
características del área de estudio (parque eólico y línea de transmisión), con énfasis
en los tramos críticos de la Línea de Transmisión). Se cartografiarán las formaciones
vegetales actuales basándose en observaciones in situ, levantamiento de inventarios
taxonómicos y fuentes bibliográficas. Como resultado de dichas actividades, se creará
un catálogo general de especies singulares, comerciales, protegidas, raras, y/o en vías
de extinción catalogadas así por la legislación hondureña o internacional. Se definirá el
grado de intervención, número de especies singulares, especies vegetales y funciones
de conectividad. Se requerirá de coordinación con las instituciones gubernamentales y
no gubernamentales cuya responsabilidad recae en le manejo de áreas frágiles,
protegidas o propuestas. Estrategias de conservación ex - situ ó in — situ.

Fauna

Definición del marco biogeográfico identificando los hábitat y las especies nativas y
existentes dentro del área de estudio, (con énfasis en los tramos críticos de la línea de
transmisión), luego se realizará un catálogo general de dichas especies. Se describirá
la diversidad y complejidad faunística, migraciones, convenios internacionales, especies
protegidas, amenazadas, raras, endémicas y en vías de extinción, definiendo los
corredores biológicos. Se incluirá un apartado diferente incluyendo la información
anterior y además identificando las poblaciones de avifauna, considerando refugios
existentes, hábitat, rutas migratorias, áreas de reproducción, nidificación y cría en cada
una de las etapas del proyecto. Se requerirá de la cartografía de la información en
escala 1:50,000. Estrategias de conservación ex - situ ó in — situ.

Recursos Acuáticos: análisis detallado de flora y fauna (estadístico, abundancia,
inventarios), que se encuentre en el área de influencia del proyecto.

8.3 Medio Socioeconómico

12
Estudio de Impacto

CHOLUTECA SOLAR I ntal (EsIA)

a. Aspectos sociodemográficos. poblaciones y sus características étnicas, niveles de
salud y educación, ingreso, patrones de consumo.

Se describirá la estructura político administrativa actual de los municipios incluidos en
el área de afectación directa e indirecta dentro del área de estudio, estructura de los
núcleos de población, ordenación del territorio e infraestructuras comunitarias
(escuelas, colegios, centros de salud, iglesias, centros de recreación, etc.).

Población actual y prevista, distribución urbana rural, tasa de crecimiento y migración,
grado de escolaridad, población económicamente activa, nivel de ingreso y demás
información demográfica de relevancia.

b. Servicios (salud educación) e infraestructura: vivienda, servicios de abastecimiento
de agua y saneamiento, comunicación y transporte.

c. Economía: uso actual del suelo, el uso potencial del suelo y conflictos del mismo,
estructuras productivas, comercialización.

Descripción de la situación y actividades económicas predominantes en la zona,

específicamente la establecida en el área de influencia del proyecto, parque eólico y

línea de transmisión, uso y aprovechamiento de los recursos.

d. Estético: valores paisajísticos especiales.
Caracterización de la población a reasentar (parque eólico y línea de transmisión).
Actitud de la población en la zona de influencia ante el desarrollo del proyecto.

9. Determinación y Cuantificación de los Impactos Potenciales

En este capítulo se identificará y atenderán los potenciales impactos ambientales que
estén relacionados con el desarrollo del proyecto, valorando todos los impactos
ambientales susceptibles de ocurrir en un escenario sin medidas de mitigación,
asociados a la construcción y operación del proyecto. Para ello, el estudio partirá de la
identificación de todos los elementos sujetos a impacto del medio natural y humano
(medio socioeconómico), diferenciándolos según el grado de especificidad necesario
que permita la identificación precisa de los impactos que los pudiesen afectar.

13
Estudio de Impacto

CHOLUTECA SOLAR I ntal (EsIA)

Posteriormente, el estudio valorará las actividades asociadas a la construcción y
operación del proyecto que pudiesen generar impactos sobre los elementos sujetos a
impacto previamente identificados, estructurando para ello una (se puede utilizar una
matriz de identificación de impactos adecuada) que servirá para identificar y resumir
dichos impactos.

Al final de esta sección, el consultor deberá presentar un resumen en el cual se haga
un análisis objetivo de los impactos ambientales identificados sopesando el desarrollo
del proyecto y los impactos a generar en el ecosistema terrestre, acuático y aéreos
priorizando:

+ Se deberá dividir la evaluación en fase constructiva, operativa, y cierre del
proyecto.

+ Identificación de las características sobresalientes del medio ambiente y situación
actual de las condiciones de conservación en la zona de influencia del proyecto.

+ Identificación de cuáles son impactos temporales reversibles y los permanentes e
irreversibles.

+ La identificación de impactos se obtiene de la interacción de los componentes del

proyecto con el medio natural.

+ Se deberá incluir en la identificación de impactos, los sitios de botaderos o

escombreras reconocidos para colocar los materiales de corte en el movimiento de

ierras durante la fase constructiva y la habilitación de caminos, así como los sitios
de préstamo, si están ubicados en el área de influencia del proyecto.

+ Se deberán evaluar y cuantificar cada uno de los impactos potenciales identificados

para la fase de construcción y operación del proyecto, tanto los negativos como los

positivos.

+ Se deberá incluir en la evaluación de impactos, los sitios de botaderos o
escombreras, identificados para colocar los materiales de corte en el movimiento
de tierras durante la fase constructiva y la habilitación de los caminos de acceso,
incluir estabilidad de taludes. También los sitios de préstamo.

Dentro de este capítulo y para cada impacto a evaluar, se deberá ampliar el análisis en
cada punto con el fin de explicar con base en información real obtenida dentro de los
estudios de línea base, el resultado obtenido de la valoración en la matriz de
evaluación de impactos potenciales tanto para el parque eólico como la línea de
transmisión.

14
Estudio de Impacto
CHOLUTECA SOLAR I

El aspecto social deberá analizarse en detalle, en el área de influencia directa e
indirecta del proyecto y especificarse en la sección descripción de ambiente
socioeconómico.

9.1 Análisis de Impactos

Analizar los impactos que las siguientes actividades pueden provocar sobre el medio:

a. Apertura de caminos y pistas de acceso temporales.

b. Nuevas carreteras secundarias en el área de influencia del proyecto (dentro y fuera
del mismo)

c. Creación de instalaciones auxiliares (campamentos, almacenes, talleres, etc.)
d. Tala y poda de árboles para la limpieza del área;

e. Tala y poda de árboles para la limpieza del área de servidumbre

f. Excavaciones

g. Cimentaciones

h. Nivelaciones

i. Montaje de apoyos
j. Tendido de cables

Impactos sobre el agua: Especificar distancias entre la línea de transmisión con
respecto a los cuerpos de agua cercanos, se deberá determinar los cambios en los
drenajes naturales, efectos en la calidad y cantidad de agua y fuente de generación de
contaminantes en dichos cuerpos de agua. Se deberá detallar las infraestructuras a
construir y presentar el análisis de la capacidad soportante del área de influencia,
detallando las respectivas medidas de control ambiental (de infraestructura y/o
bioingeniería).

Impactos sobre la atmósfera: cambios en el microclima, contaminación por partículas y
gases. Contaminación del aire por polvo, por la combustión (COx, NOx etc.) de la
maquinaria y equipo utilizado para el proyecto;

Emisiones de partículas en suspensión debido al tránsito vehicular, enfermedades
respiratorias, afectación de propiedades privadas.

Impactos sobre la geomorfología y suelo: sismicidad inducida, desestabilización de
laderas y márgenes, erosión, posible contaminación por acción antropogénica,
extracción de material pétreo. Cambios en la estructura demográfica que puedan ser
ocasionados durante la fase de construcción,

15
Estudio de Impacto

CHOLUTECA SOLAR I ntal (EsIA)

Impactos sobre los niveles de ruido: medr los niveles de ruido a fin de determinar si
hay contaminación sonora debida a la construcción y operación del parque eólico. Se
identificarán los niveles de ruido continuo tanto en la fase constructiva y operativa.
Asimismo, se presentarán experiencias en el monitoreo y análisis de la contaminación
sonora o vibraciones ocasionadas por infraestructura similar contemplada por el
Proyecto.

Impactos sobre la ecología: impactos sobre flora y fauna, pérdida de hábitat, nicho
ecológico, invasión de áreas despejadas por maleza, alteración de las rutas migratorias.
Remoción de vegetación, tipo de vegetación impactada, áreas a proteger, impactos
sobre hábitats terrestres y avifauna, nicho ecológico, corredor biológico, intercambio
genético, sitios de pernoctación de aves, movimiento interno de la fauna nocturna,
afectación de especies endémicas en caso de existir las mismas, Impacto en áreas
sensitivas, incluyendo: bosques, matorrales y estrategias de conservación.

Impactos socioeconómicos: afectación de tierras y cambios de uso, alteración de los
usos del agua, cambios en la economía, en los niveles de servicio, en las condiciones
sociales (niveles de morbilidad, educación, empleo y otros problemas sanitarios),
reasentamientos de poblaciones e indemnización, impactos aguas abajo del proyecto.

Se identificarán los impactos negativos y potenciales a nivel de:

+ Exposición antropogénica a los campos electro magnéticos en zonas de alta
densidad poblacional.

e El grado de afectación de la calidad paisajística en proporción de la actividad

urística de la zona.

+ Capacidad o disponibilidad de suministro de energía eléctrica que traerá el proyecto

a las comunidades en el área de influencia del mismo.

+ Impactos positivos y negativos en la economía local en el área de influencia del

proyecto (generación de puestos de trabajo e ingresos, exportación de energía,

renta, volumen de ventas y demás relevantes, ingresos perdidos por la población

asociados al posible cambio en el patrón de usos de los recursos locales,

incremento de demandas de las instalaciones de servicios en las comunidades para

las etapas productivas).

+ Los movimientos migratorios humanos inducidos por la ejecución del proyecto y la
ubicación geográfica de los reasentamientos poblacionales.

16
Estudio de Impacto

CHOLUTECA SOLAR I ntal (EsIA)

Impactos sobre el paisaje: modificación de la naturaleza dentro de la cuenca, áreas
protegidas cercanas. Analizar todo el posible escenario en donde se pueda ocasionar
impactos negativos y positivos en la calidad paisajística de la zona (puntos
culminantes, estética, íntervisibilidad, etc.)

Impactos sobre infraestructura vial a ser afectada por las obras.

Impactos potenciales durante la operación y el mantenimiento de la línea de
transmisión. Se analizarán los impactos directos e indirectos, para cada elemento del
medio; geomorfología, uso del suelo, agua, aire, vegetación, fauna, (especialmente la
avifauna existente en la zona), socioeconómica, y paisaje, que pueden producir las
actividades de operación y mantenimiento de la línea específicamente durante las
siguientes actividades:

+. Presencia de apoyos

+ Presencia de cables conductores y líneas de tierra

+ Mantenimiento del área de servidumbre

e Paso de la corriente

+ Presencia de caminos y accesos con carácter permanente

Impactos sobre recursos culturales

Se debe realizar una prospección arqueológica, y en caso de ocurrir el hallazgo de
vestigios dentro del área de influencia directa e indirecta, identificar los impactos
potenciales sobre los mismos debido a las actividades relativas al proyecto, como
construcción de accesos, limpieza del área de servidumbre y cimentación para los
apoyos.

10. Análisis de Alternativas

a. Componentes de generación de energía.

En este apartado, se hará una comparación del diseño de la inversión propuesta, sitio,
tecnología y alternativas operacionales en términos de su potencial impacto ambiental;
costos de capital, adecuación de las condiciones locales, requerimientos institucionales,
capacitación y monitoreo. Para cada una de las alternativas, deberán cuantificarse los
costos y beneficios ambientales y económicos.

Deberá indicarse las bases que se han tomado para la selección de la alternativa
propuesta para el proyecto y también incluir la alternativa de no ejecutar el proyecto.

17
Estudio de Impacto
CHOLUTECA SOLAR I Ambiental (EslA)

Deberá presentarse, un análisis de alternativas dentro de marco lógico, desde sus
antecedentes, en cuanto a nivel, potencial de generación.

b. Línea de Transmisión

El trazado de la línea de transmisión, uso de los recursos, realizando una comparación
del diseño de la inversión propuesta, sitio del proyecto, tecnología a utilizar y
alternativas operacionales en términos de su potencial de impactos ambiental. Para
cada alternativa deberá cuantificarse con el mayor detalle posible, los costos y
beneficios ambientales, también debe considerar la alternativa de ejecutar el proyecto
en ciertas áreas.

Cc. Análisis General

En este capítulo se debe realizar un análisis comparativo de la calidad ambiental
existente en el área de influencia del proyecto, considerando los siguientes escenarios:
e Sin el desarrollo del proyecto.

+ Desarrollo del proyecto no implementando las medidas de control ambiental.

+ Desarrollo del proyecto implementando las medidas de control ambiental. (manejo
integral de los recursos naturales y su respectivo análisis financiero de acuerdo a
factores ambientales, sociales y económicos; y la descripción de la vida útil (análisis de
los impactos que tendrá este proyecto en relación la producción térmica).

11. Plan de Gestión Ambiental y Social (PGA)

Establecer la entidad responsable de la implementación del Plan de Gestión Ambiental
y Social del proyecto. En este plan, se debe incluir las medidas seguras, técnicamente
factibles y de costo-efectividad que puedan reducir los potenciales impactos
ambientales significativos adversos a niveles aceptables; costos de capital y
recurrentes, incluir estrategias de conservación ambiental de los recursos naturales.
Asimismo para cada una de las medidas se debe elaborar un cronograma de
implementación.

11.1 Medidas preventivas en la fase de diseño

Las medidas preventivas durante la fase de diseño considerarán, entre otras, la
redefinición del trazado, la ubicación de los apoyos o sustentos técnicos, científicos y
legales, y la época de realización de las actividades.

11.2 Medidas preventivas en la etapa de Construcción

18
Estudio de Impacto

CHOLUTECA SOLAR I ntal (EsIA)

Durante la fase de construcción se tendrán en cuenta, entre otras, las siguientes
medidas preventivas: el control de obras a través de los contratistas, letreros de
precaución, alarmas de precaución para las maniobras que lo requieran, disponibilidad
de un botiquín completo para emergencias, disponibilidad de un vehículo-ambulancia
para el traslado de accidentados, el diseño de los accesos, un estudio particularizado
de las bases de los apoyos, la preservación de la capa herbácea y arbustiva, los
cuidados en el montaje e izado de apoyos, el control de la corta y poda de árboles, la
eliminación de los materiales sobrantes de las obras (ubicación de centros de acopio),
la rehabilitación de daños causados a terceros, la prohibición de uso de armas de fuego
en detrimento de la fauna para evitar la caza, alimentación y comercialización de la
misma y otras medidas complementarias.

11.3 Medidas preventivas en la fase de operación y mantenimiento

Durante la fase de operación y mantenimiento se considerarán, entre otras, las
siguientes medidas preventivas: capacitación del personal residente en el proyecto con
respecto al manejo del Plan de Contingencias, visitas periódicas de inspección, pintado
de las torres, letreros de precaución, mantenimiento de caminos, época de realización
de actividades, tratamiento de nidos, seguimiento de medidas previstas y relación con
propietarios afectados.

11.4 Medidas de Mitigación

Adicionalmente a las medidas preventivas, se estudiarán las medidas mitigadoras a
utilizar en taludes y zonas sin cubierta vegetal, recurso hídrico (fuentes de
abastecimiento de agua) flora, fauna terrestre, atmósfera, suelos, avifauna, recursos
culturales, afectación a terceros, poblaciones cercanas al proyecto entre otras.

Para cada uno de los impactos potenciales identificados se deberá proponer la
correspondiente medida de mitigación. Las medidas de mitigación deben ser objetivas,
que se puedan realizar ó sea económicamente factibles.

11.5 Medidas de Compensación Ambiental

Identificar los potenciales sitios que serán forestados como un plan de compensación
ambiental por la remoción de cobertura vegetal en las áreas intervenidas del proyecto,
rehabilitación de bancos de préstamo, rescate y reubicación de fauna (crías,
madrigueras, nidos, etc.).

19
Estudio de Impacto
CHOLUTECA SOLAR I Ambiental (EslA)

Las medidas propuestas deberán resumirse en una ficha de medidas de prevención,
mitigación y compensación. Para cada una de las medidas propuestas en el Plan de
Medidas de Control Ambiental debe detallarse:

a. Impacto al cual se refiere la medida.
Elementos impactados del entorno que la medida busca proteger.

c. Definición concisa de la medida e identificación de su naturaleza (si es de
prevención, mitigación o compensación de impactos).

d. Fase (construcción y/o operación) del proyecto en la cual la medida deberá
implementarse.

e. Actividades que se deben desarrollar para implementarla.

f. Insumos totales (personal calificado y no calificado, equipos, vehículos, materiales y
demás) requeridos para su desarrollo.

g. Estimado del costo de implementación de la medida, basado en cotizaciones de los
insumos necesarios para su implementación.

h. Actores responsables por la implementación de la medida y actividades y
responsabilidades asignadas a cada uno.

i. Actores responsables por el control y seguimiento de la implementación de la
medida y actividades a desarrollar en ello.

j. Indicadores específicos de cumplimiento de las medidas.

12. Programa de Contingencia.

Se redactará teniendo en cuenta los riesgos naturales y posibles accidentes que
pueden ocurrir durante la construcción y operación del proyecto y área de influencia
directa e indirecta del mismo. Deberá contener al menos los siguientes elementos
básicos: Objetivos y alcance del Plan, organización operativa, procedimientos de
actuación, incluyendo la capacitación del personal, programas de evaluación y
seguimiento, inventarios logísticos necesarios, definición de responsabilidad y
simulacros. El plan deberá incluir las acciones tendientes a desarrollar para evitar O
reaccionar ante posibles accidentes y condiciones climáticas anormales que pueden
ocurrir durante la construcción y operación del proyecto dentro del área de influencia
directa e indirecta, que deberá contemplar los aspectos siguientes:

12.1 Análisis de riesgos de accidentes.
+ Formulación del plan de acción a seguir en casos de accidentes.
+ Definición de objetivos y alcances del plan.

20
Estudio de Impacto

CHOLUTECA SOLAR I ntal (EsIA)

Propuesta de organización operativa para el plan.

+ Determinación de las funciones de los distintos niveles, organismos y grupos
involucrados.

+ Determinación de las técnicas y equipos de control a utilizar.

+ Formulación de un sistema de seguimiento y evaluación del plan.

+ Propuesta de un programa de capacitación y simulacros.

+ Diseño de la Información logística necesaria para la ejecución del plan.

+ Tipos de Informe a entregar: básico, manual de operación y manual didáctico.

+ Conformación de una base de datos para el plan.

El Programa deberá ser avalado por una entidad externa a la empresa operadora
(Autoridad en Riesgos).

13. Programa de Control y Seguimiento
Se debe preparar un programa detallado para supervisar la ejecución del proyecto
durante todas sus etapas, con el propósito de que se apliquen las medidas de
mitigación respectivas establecidas en el PGA.
El programa se organizará en subprogramas y actividades, según la naturaleza de los
impactos a controlar y la escala de las intervenciones propuestas, orientado a controlar
el cumplimiento de las normas sobre calidad ambiental.
Se deberá establecer la metodología para identificar los indicadores ó parámetros
ambientales más relevantes del proyecto, así como la metodología de medición, para
llevar a cabo los monitoreos siguientes:

+ Monitoreo de la calidad del aire.

+ Monitoreo de recurso suelo.

+ Monitoreo de los recursos biológicos

+ Monitoreo de recursos patrimoniales y culturales.

+ Control de sustancias y residuos en construcción, operación y otros que se

consideren necesarios.
+ Monitoreo de recursos socioeconómicos

Se especificará la forma y las responsabilidades de realizar el seguimiento de las
variables ambientales durante las diferentes fases del proyecto y de las medidas
adoptadas en los planes anteriores para verificar que se han realizado y cuál ha sido la
eficacia de las mismas. Se deberá adjuntar un cronograma de supervisiones. Se deberá
definir el Sub programa Operativo con la finalidad de asegurar la implementación de
las medidas de control ambiental, indicando lugar, responsables (número de personas

21
CHOLUTECA SOLAR I

Estudio de Impacto
ntal (EslA)

involucradas), el tiempo de ejecución y definición de actividades según el plan de
manejo ambiental. Se recomienda utilizar el esquema para control y seguimiento,
conocido como “Medio de Verificación Expandido”.

14. Participación ciudadana

En esta sección del EIA se deberá describir las actividades de socialización llevada a
cabo con los pobladores de las aldeas aledañas y los medios de verificación de las
reuniones sostenidas individual y colectivamente, así como la percepción de los
pobladores del área de influencia directa sobre el proyecto, entre las acciones a realizar
se presentan las siguientes:

Documentar constancias de cabildos o reuniones de corporaciones municipales
donde se haya hablado del proyecto Choluteca Solar 1. (Divulgación del proyecto).
Definición de acuerdos y convenios a los que se ha llegado entre las comunidades y
la empresa.

Identificación de reasentamientos, en el caso de que sean necesarias realizar, y
definición de estrategias de ejecución, tomando en cuenta alternativas y
cronograma de ejecución.

Tomar en cuenta el género en la consulta pública y descripción de las comunidades.
En este aspecto, se deberá documentar si se realizan reuniones específicas por
género, ya que según se conoce internacionalmente, algunas veces, resulta más
conveniente establecer horarios de consulta a mujeres por los quehaceres que
realizan durante el día y además se puede tomar en cuenta, que podrían tener
mayor libertad de expresarse si no se cuenta con la presencia masculina en algunas
de las reuniones a programar, no obstante lo anterior, hay que analizar el caso
específico de las comunidades de influencia, para definir la conveniencia o no de
realizarlo de esta forma.

Percepción local sobre el proyecto, para ello, se deberán ejecutar acciones para
realizar consulta pública, participación ciudadana, mecanismos de comunicación con
las comunidades para recibir retroalimentación en relación con recomendaciones,
quejas u otros, (Puntos de vista de las comunidades aledañas a través de
encuestas). Es importante utilizar metodologías adecuadas de consulta y
divulgación de información del proyecto, para comunidades indígenas, en el caso
de que se hayan identificado durante la línea base social.

22
Estudio de Impacto
CHOLUTECA SOLAR I Ambiental (EslA)

+ Se deberá verificar los mejores sitios y horarios para ejecutar las acciones de
consulta pública, con el fin de que haya suficiente participación.

+ Incluir planes de comunicación y divulgación del proyecto en las comunidades del
área de influencia directa.

+ Identificar principales preocupaciones sociales y posibles soluciones relacionadas al
proyecto, para ser incluida en los planes de acción del proyecto (Planes de Gestión
Ambiental, Planes de Responsabilidad Social).

15. Fondo de Garantía

Se presentará una evaluación y valoración de daños que se puedan causar a terceros,
salud humana, ambiente y seguridad de los trabajadores y operarios durante la vida
útil del proyecto en todos sus componentes. A su vez se deberá explicar el método de
evaluación y valoración de dichos daños.

Posteriormente se determinará un monto que sirva de garantía para la reparación de
los daños identificados.

La cuantía del fondo de garantía será finalmente establecida por la DECA/SERNA, de
acuerdo a la magnitud de importancia del impacto del proyecto .para su administración
se observara lo dispuesto en la Ley del Tribunal Superior de Cuentas. Se tomara en
cuenta los criterios del Equipo Consultor que preparó el Estudio de EIA, sin perjuicio de
los propios análisis técnicos de las instituciones antes mencionadas.

23
Estudio de Impacto
CHOLUTECA SOLAR I Ambiental (EslA)

II. SIGLAS Y ABREVIATURAS

CESAMO: Centro de Salud con Médicos y Odontólogos
DECA: Dirección de Evaluación y Control Ambiental

DIA: Declaratoria de Impacto Ambiental

DGRH: Dirección General de Recurso Hídricos

DR-CAFTA: Tratado de Libre Comercio entre Centro América, Republica Dominicana y
los Estados Unidos de América

EIA: Evaluación de Impacto Ambiental

ENEE: Empresa Nacional de Energía Eléctrica

EsIA: Estudio de Impacto Ambiental

IA: Impactos Ambientales

ICF: Instituto de Conservación Forestal

IHAH: Instituto Hondureño de Antropología e Historia

INE: Instituto Nacional de Estadística de Honduras

MIIA: Matriz de Importancia de Impacto Ambiental

PGA: Plan de Gestión Ambiental

SERNA: Secretaría de Recursos Naturales y Ambiente

SIG: Matriz de Significancia de Impacto Ambiental

SINAPH: Sistema Nacional de Áreas Protegidas de Honduras
UMA: Unidad Municipal Ambiental

TDRs: Términos de Referencia

24
Estudio de Impacto
CHOLUTECA SOLAR I Ambiental (EslA)

III. DECLARATORIA DE IMPACTO AMBIENTAL (DIA)

RESUMEN EJECUTIVO
EL presente documento contiene la Evaluación de Impacto Ambiental EIA del proyecto
Choluteca Solar 1, cuya actividad económica es la Generación de Energía Eléctrica a
base de Recurso Renovable dentro del terreno donde se instalarán las Celdas
Fotovoltaicas, el proyecto esta categorizado según la Ley de Promoción a la Generación
de Energía Eléctrica con Recursos Renovables (Decreto 70-2007), en el cual se
establece que los proyectos de igual o mayor capacidad instalada a quince megavatios
(15 MW) serán considerados categoría 3 y para la solicitud de Licencia Ambiental ante
SERNA se requerirá un Estudio de Impacto Ambiental (EIA).
Este proyecto se ubica a 7 Kilómetros de la Ciudad de Choluteca, en San José de la
Landa, Departamento de Choluteca.
Para fines de la presente evaluación se partió del concepto de diseño del proyecto, el
cual contempla el estudio completo del diseño, financiación, adquisición, instalación,
explotación y mantenimiento de una central solar fotovoltaica con una potencia
nominal de 20 MW para la empresa Soluciones Energéticas Renovables, SA de CV
(SERSA), que estará conectada al Sistema Interconectado Nacional, en Choluteca
(Honduras). La totalidad de la producción de energía eléctrica se venderá a la ENEE.

La vida útil del proyecto se estima en 30 años. No obstante, al término de este
periodo se evaluará mantener en operación la planta, pudiendo ser su vida útil alargada
sensiblemente.

El análisis financiero de inversiones, costes y gastos, permite demostrar la viabilidad
económica, e incluso alta rentabilidad, de este proyecto, constituyendo una inversión
atrayente para los clientes. Las ayudas oficiales existentes para la potenciación de este
sector energético mejoran la rentabilidad prevista.

La zona de instalación elegida, por las condiciones de horas de sol y de radiación
recibida, permite asegurar unos altos rendimientos de producción energética en
relación con la inversión realizada y con la vida prevista de la central. Asimismo, al
ser una zona sin ningún valor natural o paisajístico, la colocación masiva de
paneles no va a tener ningún impacto medioambiental, ni va a necesitar gastos
de integración en el entorno. Todo ello contribuye igualmente a mejorar la

25
Estudio de Impacto

CHOLUTECA SOLAR I ntal (EsIA)

rentabilidad de la inversión que se realice.

El grado de desarrollo tecnológico e infraestructuras existentes (redes de distribución
eléctrica, carreteras, existencias de equipamiento y material “in situ” de
adquisición inmediata, disposición de mano de obra cualificada, etc. facilita los
trabajos de transporte, adquisición, instalación y conexión, del relativo a servicios,
disminuyendo los costes por estos conceptos.

La inversión a realizar no es especialmente costosa y la alta rentabilidad prevista
permite tener la seguridad de que no faltarán inversionistas interesados en el
proyecto, dado que, incluso con un alto apalancamiento de la inversión en deuda
bancaria, las perspectivas de negocio alcanzan un nivel de riesgo de la inversión
más que aceptable.

Con independencia del punto de vista de rentabilidad, con este proyecto se
pretende potenciar el aprovechamiento de recursos renovables de la zona para la
producción de una energía limpia y que ayude a la disminución de la generación
de energía por las actuales fuentes de energía convencionales contaminantes.

El Marco Legal bajo el cual debe de enmarcarse el proyecto también ha sido
considerado en el presente estudio, haciendo especial énfasis en la Ley General del
Ambiente y su reglamento, el Reglamento del Sistema Nacional de Evaluación de
Impacto Ambiental. Otras leyes relacionadas como ser la de Municipalidades, Ley
Forestal, Código de Salud y sobre todo la Ley de la Promoción para la Generación de
Energía Eléctrica con Recurso Renovable.

La zona presenta una topografía plana en el área del proyecto, hidrográficamente
pertenece a la cuenca del río Choluteca que cruza toda la ciudad de Choluteca el cual
desemboca en el Golfo de Fonseca, en el Océano Pacifico.

Una vez caracterizados los diferentes medios, se procedió a la preparación de la
evaluación de impacto, a través de una Matriz de Identificación de Impactos
Ambientales (MIIA); los resultados de esta evaluación indican que los principales
impactos ambientales por la ejecución de la obra están relacionados al cambio de
uso de suelo. Los impactos sobre las otras variables ambientales también fueron
analizados, sin embargo estos en su mayoría son considerados como no

26
Estudio de Impacto
CHOLUTECA SOLAR I Ambiental (EslA)

Significativos y manejables a través de la implementación de las medidas correctivas
respectivas.

También se plantean las medias de mitigación para cada uno de los impactos
identificados, estableciéndose medidas relacionadas con la ejecución de buenas
prácticas ambientales por parte del contratista como ser manejo de combustibles y
lubricantes.

Las Medidas de Mitigación propuestas para cada impacto identificado, se encuentran
resumidas en el Plan de Gestión Ambiental (PGA), en el cual se establecen planes de
manejo y contingencias, que describen responsabilidades para la ejecución y
supervisión de las medidas propuestas.

Finalmente y como conclusión se puede asegurar que la ejecución del proyecto
Choluteca Solar 1, producirá más beneficios tanto a los pobladores del área de
influencia directa del proyecto y económicamente en comparación con los impactos
ambientales negativos que se generaran, los cuales en la mayoría de los casos son
de carácter temporal, moderados y mitigables.

27
Estudio de Impacto
CHOLUTECA SOLAR I Ambiental (EslA)

IV. JUSTIFICACION DEL PROYECTO

El desarrollo del país requiere de la utilización racional de un sin número de recursos,
especialmente de los recursos energéticos, y en el caso de Honduras, tiene un déficit
energético realmente preocupante puesto que no se logra satisfacer el crecimiento de
la demanda energética del país.

Partiendo del simple pero importante hecho de que nuestro país no produce
combustibles fósiles, y que actualmente el 64% de los 1200 MW de energía eléctrica
demandados son suplidos mediante centrales termoeléctricas, lo que equivale al
consumo anual de 427 millones de galones de diésel y una salida en divisas de US$
600 millones, arrojando a la atmósfera 2.4 millones de toneladas por año de dióxido de
carbono. Por estas razones, se vuelve indispensable y prioritaria la implementación y
desarrollo de proyectos con fuentes renovables de energía como, tales como:
hidroeléctricos, eólicos, fotovoltaicos, geotérmicos y biomásicos, para la generación de
energía eléctrica a más bajo costo y en una relación más amigable con el medio
ambiente.

Debido a un estancamiento en la economía del país ocasionado por los efectos del
Huracán Mitch en los años de 1998 al 2000, la demanda de energía experimentó un
crecimiento de apenas 2.2%. A Partir del año 2001 y subsiguientes se observa un
crecimiento acelerado de la demanda junto a la recuperación económica que vive la
nación. Según cifras oficiales, la demanda de energía eléctrica en los próximos años
será del orden del 6.5% al 7.5%, aunque las asociaciones de industria señalan que,
según sus estudios de tasas de crecimiento de la misma, no serán inferiores al 7.2%
anual.

Ante esta tendencia de crecimiento de la demanda energética, los incentivos que
brinda el estado con la apertura del marco legal, considerando los bajos costos y los
beneficios de generar energía eléctrica a partir de fuentes renovables, principalmente
energía fotovoltaica, resulta factible la creación de proyectos de generación.

La justificación del aprovechamiento del potencial solar que ya ha sido establecido
mediante diversos estudios e investigaciones anteriores en donde el proyecto ha sido
considerado necesario dentro de la estrategia del uso de los recursos energéticos
renovables. El Estudio de Factibilidad, que ahora se presenta confirma una buena
capacidad instalada y eficiencia del proyecto. Simultáneamente, se pretende analizar
las condiciones actuales del Sistema Eléctrico del país y verificar, en base a una re-
optimización de la potencia instalada, cómo el proyecto CHOLUTECA SOLAR I
encajará dentro del parque de generación y transmisión.

28
Estudio de Impacto
CHOLUTECA SOLAR I Ambiental (EslA)

Está previsto que el proyecto sea desarrollado de tal forma que la energía generada
ayude a mejorar la actual y continua crisis energética en Honduras, provocada por la
alta dependencia del petróleo, consecuencia de la generación térmica. Igualmente, se
pretende que el proyecto sea parte del aprovechamiento de los abundantes recursos
del país y que éste encaje dentro de lo estipulado en la Ley Marco del sub.-sector
Eléctrico que incluyen la promoción de la generación de energía eléctrica mediante el
uso de recursos naturales renovables nacionales y de cogeneración.

El proyecto está localizado en la zona sur del país siendo esta con un alto potencial de
desarrollo. Su implementación creará un significativo polo de desarrollo que encaja
dentro del plan de promoción y de reforzamiento del sistema nacional interconectado
del país.

En adición a los beneficios por el ahorro de divisas en la factura petrolera del país,
durante el desarrollo del Proyecto CHOLUTECA SOLAR 1, se implementará un
programa socio-ambiental enfocado a un desarrollo sostenido y de mejoras las
comunidades en el área de influencia dentro de la cual está emplazado el proyecto. El
proyecto ayudara a una significativa reducción de las emisiones de carbono (CO2) a la
atmósfera, equivalentes a la contaminación provocada de al menos 600,000 barriles al
año de combustible pesado para generación. Se anticipa que el impacto positivo de la
implementación del Proyecto CHOLUTECA SOLAR 1 en la economía del país ocurra al
cubrir una tendencia marcadamente alta del crecimiento de la demanda de electricidad.
Según cifras oficiales la demanda de energía eléctrica en los próximos años será del
orden del 10% al 12%, aunque otros sectores, particularmente el industrial, señalan,
que la tendencia de crecimiento podría ser superior al 15% anual. Ante esta tendencia,
la implementación de un proyecto hidroeléctrico como el propuesto incrementará la
oferta de energía renovable con costos más bajos que harán crecer la competitividad
estratégica del país para la inversión, en particular en la zona de la costa atlántica que
se ha caracterizado por un suministro eléctrico deficitario y por consecuencia ha
impedido el desarrollo socio-económico de la región.

La Ley General del Ambiente y el Reglamento del Sistema Nacional de Evaluación de
Impacto Ambiental (SINEIA), establecen el requerimiento para elaborar un Estudio de
Impacto Ambiental (EIA), a fin de determinar los impactos positivos y negativos, así
como las Medidas de Control Ambiental requeridas para minimizar los impactos
negativos que el proyecto pueda generar.

La Ley de Promoción a la Generación de Energía Eléctrica con Recursos Renovables
establece que todo proyecto de capacidad instalada mayor o igual a quince megavatios
(15 MW) serán considerados de categoría 3 y deben elaborar un Estudio de Evaluación

29
Estudio de Impacto
CHOLUTECA SOLAR I Ambiental (EslA)

de Impacto Ambiental, a fin de que se establezcan los impactos negativos y positivos,
así como las medidas de mitigación y compensación requeridas para minimizar o
reducir los impactos que el proyecto pueda generar.

El proyecto “CHOLUTECA SOLAR 1" es considerado por Ley dentro de la categoría 3
por lo que se realizará inspección de campo de parte de la autoridad competente a fin
de integrar el Sistema Nacional de Evaluación de Impacto Ambiental (SINEIA) con la
participación de diferentes instituciones relacionadas en el tema y la respectiva
municipalidad local a través de su Unidad Municipal Ambiental.

Con base en lo anteriormente expuesto y en apego a los artículos No. 44 y 45 del
Reglamento del SINEIA, se han tomado como base los Términos de Referencia para el
“Proyecto CHOLUTECA SOLAR 1” dados por la autoridad competente con el
propósito de establecer los lineamientos a seguir para el desarrollo del Estudio de
Evaluación de Impacto Ambiental, además basados en los artículos 18 y 19 de la Ley
de Promoción para la Generación de Energía Eléctrica a través de Recursos
Renovables.

30
Estudio de Impacto
CHOLUTECA SOLAR I Ambiental (EslA)

v. MARCO LEGAL
La protección de los Recursos Naturales en el desarrollo del proyecto es uno de los
principales compromisos del presente proyecto CHOLUTECA SOLAR 1. El marco legal
actual en el país, presenta una estructura en el orden jerárquico siguiente:

= Constitución de la República

= Ley General del Ambiente y su Reglamento

= Reglamento del Sistema Nacional de Evaluación de Impacto Ambiental

= Ley de Conservación Forestal

= Código de Salud

= Ley de Municipalidades

= Ley Marco del Subsector Eléctrico

= Ley de Promoción a la Generación de Energía Eléctrica con Recurso Renovable.

Constitución de la República de Honduras (Decreto No.131)

Título VI, Del Régimen Económico
Artículo 331

“El Estado reconoce, garantiza y fomenta las libertades de consumo, ahorro, inversión,
ocupación, iniciativa, comercio, industria, contratación, de empresa y cualesquiera
otras que emanen de los principios que informan esta Constitución. Sin embargo, el
ejercicio de dichas libertades no podrá ser contrario al interés social ni lesivo a la
moral, la salud o la seguridad pública”.

Ley General del Ambiente (Decreto 104-93)

Desde 1993 Honduras cuenta con un marco regulatorio ambiental formal, que está
constituido por la Ley General del Ambiente (Decreto 104-93), el Reglamento General
de la Ley del Ambiente (Acuerdo 109-93), y el Reglamento del Sistema Nacional de
Evaluación de Impactos Ambientales, SINEIA. Existen además, otras leyes sectoriales
que se mencionan más adelante.

31
Estudio de Impacto

CHOLUTECA SOLAR I ntal (EsIA)

Artículo 30
“Corresponde al Estado y a las municipalidades en su respectiva jurisdicción, el
manejo, protección y conservación de las cuencas y depósitos naturales de agua,
incluyendo la preservación de los elementos naturales que intervienen en el proceso
hidrológico.

Los usuarios del agua, sea cual fuere el fin a que se destine, están obligados a utilizarla
en forma racional, previniendo su derroche y procurando cuando sea posible su
reutilización”.

Artículo 32

“Se prohíbe verter en las aguas continentales o marítimas toda clase de desechos
contaminantes sean sólidos, líquidos o gaseosos susceptibles de afectar la salud de las
personas o la vida acuática, de perjudicar la calidad del agua para sus propios fines o
de alterar el equilibrio ecológico en general”.

Artículo 54

“La descarga y eliminación de los desechos sólidos y líquidos de cualquier origen tóxico
y no tóxico, solamente podrán realizarse en los lugares asignados por las autoridades
competentes y de acuerdo con las regulaciones técnicas correspondientes y conforme a
las ordenanzas municipales respectivas”.

Artículo 59

“Se declara de interés público la actividad tendiente a evitar la contaminación del aire
por la presencia de gases perjudiciales, humo, polvo, partículas sólidas, materias
radioactivas u otros vertidos que sean perjudiciales a la salud humana, a los bienes
públicos o privados, a la flora y la fauna y el ecosistema en general”.

Artículo 61
“El Poder Ejecutivo por medio de la Secretaría de Salud Pública, reglamentará los
índices de tolerancia de los ruidos, vibraciones, así como la emisión del humo y polvo”.

32
Estudio de Impacto
CHOLUTECA SOLAR I Ambiental (EslA)

Artículo 66

“Los residuos sólidos y orgánicos provenientes de fuentes domésticas, industriales o de
la agricultura, ganadería, minería, usos públicos y otros, serán técnicamente tratados
para evitar alteraciones en los suelos, ríos, lagos, lagunas y en general en las aguas
marítimas y terrestres, así como para evitar la contaminación del aire”.

Código de Salud (Decreto No.65-91, Gaceta 6 Ago.1991)

Este código establece algunas regulaciones sobre los siguientes temas:

Usos de Agua y Manejo de Aguas Residuales
En este aspecto, su contenido es básicamente el mismo de la Ley General del Ambiente
y, por lo tanto, es aplicable a la actividad que realiza la estación de servicio.

Aire y Contaminación
Capítulo 111

Artículo 46
“Se entiende por contaminación de la atmósfera, el deterioro de su pureza por la
presencia en concentraciones superiores a las permitidas, de agentes tales como:

Partículas sólidas, polvo, humo, materias radioactivas, ondas sonoras en difusión y
otras que La Secretaría defina como contaminantes, así como la presencia o emanación
de olores que menoscaben el bienestar de las personas. La Secretaría fijará las normas
de calidad atmosférica”.

Manejo de Desechos Sólidos

Capítulo IV

Artículo 52

“Las basuras de cualquier índole deberán ser eliminadas sanitariamente.”

33
Estudio de Impacto
CHOLUTECA SOLAR I Ambiental (EslA)

Artículo 53

“Solamente se podrán utilizar como sitios de disposición final de basuras, los predios
que expresa y previamente sean autorizados por las Municipalidades con el dictamen
favorable de la Secretaria de Salud Pública”.

Ley de Municipalidades
Título III. De los municipios
Capítulo Único. De la autonomía municipal

Artículo 13
(Según reforma por Decreto 48-91) “Las municipalidades tienen las atribuciones
siguientes:

Protección de la ecología, del medio ambiente y promoción de la
reforestación;”

Artículo 14

“La Municipalidad es el órgano de gobierno y administración del Municipio y existe para
lograr el bienestar de los habitantes, promover su desarrollo integral y la preservación
del medio ambiente, con las facultades otorgadas por la Constitución de la República y
demás leyes; serán sus objetivos los siguientes:

- Proteger el ecosistema municipal y el medio ambiente;
-Utilizar la planificación para alcanzar el desarrollo integral del Municipio, y;

- Racionalizar el uso y explotación de los recursos municipales, de acuerdo con las
prioridades establecidas y los programas de desarrollo nacional.”

Marco del Subsector Eléctrico

En el Artículo 10, Capítulo IV, de la Generación de Energía Eléctrica: la generación de
energía Eléctrica por cualquier medio se regirá por la presente ley.

34
Estudio de Impacto
CHOLUTECA SOLAR I Ambiental (EslA)

Artículo 11: se permite la producción de energía mediante la construcción o
arrendamiento de centrales o unidades generadoras o por cualquier otro medio
conforme a esta ley.

CAPITULO XI, DE LA PROTECCION Y CONSERVACION DEL MEDIO AMBIENTE

Artículo 64. En la preparación de estudios para la construcción de proyectos de
generación y transmisión, los interesados deberán acatar las disposiciones legales para
la protección y conservación del medio ambiente.

Artículo 65. La infraestructura física, las instalaciones y la operación de los equipos
asociados con el Subsector eléctrico deberán adecuarse a las medidas destinadas a la
protección de las cuencas hídricas y de los ecosistemas involucrados, asimismo
deberán responder a los estándares de emisión de contaminación vigente y los que se
establezcan en el futuro por SEDA.

Según la Ley de Promoción a la Generación de Energía Eléctrica con Recursos
Renovable en el Articulo No. 1, inciso 1:

Propiciara la inversión y el desarrollo de proyectos de recursos energéticos renovables,
que permitan disminuir la dependencia de combustibles importados mediante un
aprovechamiento de los recursos renovables energéticos del país que sea compatible
con la conservación y mejoramiento de los recursos naturales.

La Ley de Municipalidades (Decreto NO 134-90), otorga autonomía a las
municipalidades para que estas presten especial atención al medio ambiente. Y delega
responsabilidades a estas para la protección de la ecología, medio ambiente y
reforestación además en su Reglamento (Acuerdo NO 018-93) Capítulo IV sección
Cuarta artículo 127.

35
Estudio de Impacto
CHOLUTECA SOLAR I Ambiental (EslA)

VI. OBJETIVO GENERAL DEL ESTUDIO

Realizar el procedimiento técnico de evaluación de impacto ambiental para examinar
ambientalmente el proyecto Choluteca Solar I, ubicado en el Municipio de Choluteca,
Departamento de Choluteca; con la finalidad de describir a nivel de detalle sus
actividades a desarrollar; e identificar, prevenir e interpretar los impactos ambientales
que producirá el proyecto en su entorno en caso de ser ejecutado, y plantear las
medidas y acciones para mitigar y viabilizar sus actividades.

OBJETIVOS ESPECIFICOS

es

Documentación del proyecto propuesto y sus alternativas para apoyar la evaluación
de los impactos y la toma de decisiones.

es

Identificación y evaluación de los impactos ambientales, sociales, culturales y
económicos probables.

es

Cumplimentar la normativa y legislación vigente en materia ambiental, forestal y de
generación de energía eléctrica.

es

Implementar un sistema de monitoreo y vigilancia ambiental de las actividades
propias del proyecto, teniendo en consideración las condiciones ambientales
actuales y futuras del área de influencia y afectación.

es

Promover la concientización y la capacitación del personal en la consideración
ambiental de sus actividades, especialmente las dirigidas a la prevención de riesgos
y a la aplicación efectiva de los planes de contingencia.

es

Asegurar una relación y coordinación fluida con las autoridades competentes en los
distintos niveles jurisdiccionales.

es

Establecer un conjunto de medidas ambientales específicas que permitan potenciar
los impactos positivos y minimizar los adversos identificados sobre los componentes
físico, biológico y social.

36
Estudio de Impacto
CHOLUTECA SOLAR I Ambiental (EslA)

VII. METODOLOGÍA

En este capítulo se hace una explicación resumida de la metodología que se
implementó para llevar a cabo el presente Estudio de Evaluación de Impacto
Ambiental. Posteriormente se procedió a definir el área de influencia, la cual se
determinó considerando aspectos biológicos, sociales y la envergadura que tendrá el
proyecto como tal.

El término Impacto Ambiental define la alteración del ambiente causada por la
implementación de un proyecto de acuerdo a la magnitud del mismo. En este contexto
el concepto ambiente incluye el conjunto de factores físicos, sociales, culturales y
estéticos en relación con el individuo y la comunidad. El impacto ambiental en su más
amplio sentido, es causado por la presencia de un proyecto que puede provocar
efectos positivos como negativos. El procedimiento para la Evaluación del Impacto
Ambiental (EIA), tiene por objetivo evaluar la relación que existe entre el proyecto
propuesto y el ambiente en el cual va a ser implementado. Esto se lleva a cabo
considerando la mayor cantidad de información disponible sobre diversos aspectos
técnicos, legales, económicos, sociales y ambientales que permitan un juicio sobre su
factibilidad y aceptabilidad.

El primer elemento a definir es la estructura general del estudio de impacto ambiental
que es el objetivo de dicho EIA. Los objetivos fundamentales de cualquier EIA son:

e Describir y analizar el proyecto (tanto en sus contenidos como en su objetivo),
dado que se trata de la perturbación que generará el impacto.

+ Definir y valorar el medio sobre el que va a tener efectos el proyecto, dado que
el objetivo de una Evaluación del Impacto Ambiental consiste en minimizar y/o
anular las posibles consecuencias ambientales de los proyectos.

+. Prever los efectos ambientales generados y evaluarlos para poder juzgar la
idoneidad de la obra, así como permitir, o no, su realización en las mejores

condiciones posibles de sostenibilidad ambiental.

+ Determinar medidas de Control Ambiental, correctivas y compensatorias.

37
Estudio de Impacto

CHOLUTECA SOLAR I ntal (EsIA)

Proceso Metodológico

La metodología utilizada para la elaboración del Estudio de Evaluación de Impacto
Ambiental fue básicamente investigativa y participativa, realizando investigación de
campo, visitas, descripciones socioeconómicas del medio y recopilación de información
técnica.

La metodología en el siguiente estudio se desarrolló en equipo con la participación de

los consultores quienes con experiencia y conocimiento de los diferentes aspectos

necesarios para diagnosticar y evaluar los recursos presentes y afectados por el

desarrollo del Proyecto, llevaron a cabo, en un período de 2 meses, la evaluación que

contiene este documento, con base a los términos de referencias sugeridos. En equipo

se determinaron los puntos focales y transversales que debían considerarse para

posteriormente evaluar los posibles impactos en los recursos del área.

Para esta metodología de trabajo utilizada por el equipo consultor se consideró las

siguientes actividades:

a. Recopilación, revisión y análisis de información existente y disponible para el
estudio.

b. Giras de Campo al área de influencia del Proyecto para recopilar la información
nueva y validar la información existente.

c. Propuesta para la planificación de talleres de información y consulta con población
del área de influencia del proyecto.

d. Propuesta para la planificación de varias reuniones de coordinación, seguimiento y
socialización del Proyecto con las autoridades municipales.

Para esto en una secuencia lógica de tiempo de manera interactiva e reiterada se
desarrollaron las siguientes actividades: En primer lugar se realizó una inspección de
campo, con la participación un analista ambiental, biólogo y otro personal de apoyo.
Posteriormente el equipo tomó nota de las condiciones físicas y biológicas
prevalecientes en el área propuesta para el proyecto, tomando fotografías y lecturas
con GPS de los puntos de interés, como correderos no permanentes, límites de
vegetación, límites de terreno, accidentes geográficos, flora y fauna presente.

Con esta información, se procedió a describir el medio biofísico, con el propósito de
generar una línea base, considerando aspectos tales como clima, hidrología, cobertura

38
Estudio de Impacto

CHOLUTECA SOLAR I ntal (EsIA)

vegetal, análisis del uso y cobertura del suelo, avifauna e ictiología, suelos, geología,
geomorfología, hidrogeología, aspectos culturales (restos arqueológicos), emisiones
sonoras, emisiones atmosféricas y aspectos socioeconómicos.

Simultáneamente se hizo una revisión del marco legal vigente que posee injerencia
sobre el proyecto en sí, así como en el entorno en el que influirá. Se evaluó la
propuesta de desarrollo presentada por el inversionista, con el fin de identificar las
actividades de construcción y operación de mayor relevancia, y su relación con las
disposiciones legales vigentes. A partir de la descripción del medio biofísico y
considerando los alcances del proyecto, se procedió a identificar, y caracterizar los
impactos con base a una combinación de la Matriz MIIA y modelos sistemáticos de
planificación al igual que el uso de modelos de Impacto ambiental.

A partir de la descripción del medio biofísico y considerando los alcances del proyecto,
se procedió a identificar, caracterizar y valorizar los impactos que el mismo generará,
sin embargo la valorización posee tres etapas o fases que a continuación se explican:

1. Evaluación de los impactos potenciales, en esta etapa los impactos son calificados
considerando las actividades, sub-actividades y productos que generarán, así como
el medio biofísico que será afectado, tomando en cuenta parámetros de evaluación,
en esta fase el evaluador asume una actitud mediante la cual los impactos se
evalúan sin considerar ningún tipo de medida de control o los resultados de una
evaluación particular y profunda de los mismos.

2. Una vez finalizada la evaluación donde se definen los impactos, aquellos que se los
clasifican como altos, medios y bajas arrojan un resultado más ajustado a la
realidad.

3. Una vez finalizada la etapa de evaluación, se desarrollan matrices que se utilizarán
para calificar los impactos potenciales, esto acorde con aquéllos impactos que
fueron evaluados.

4. A partir de la evaluación, se seleccionan los impactos cuyo valor de calificación los
ubica como altos y medios, y son estos a los cuales se pondrá especial atención al
momento de elaborar el Plan de Gestión Ambiental para definir las medidas de
mitigación o de control ambiental o en el caso que así se justifique, implementar
una medida de compensación.

5. Para culminar satisfactoriamente el Estudio de Impacto Ambiental se tomará en
cuenta lo siguiente:

+ La legislación vigente
+ Tamaño y dimensión de la obra

39
Estudio de Impacto
CHOLUTECA SOLAR I

+ Experiencia del personal técnico

+ Experiencia de profesionales que trabajan en el área y en las entidades
competentes.

+ Propuesta para incluir la participación del público previo al desarrollo del
proyecto.

El EIA se basa en la generación y recopilación de información ambiental, que
incluye procedimientos analíticos capaces de determinar y predecir las
consecuencias que cada una de las etapas o componentes del Proyecto puede tener
sobre diferentes factores ambientales como ecosistemas, especies, paisajes, etc.,
en su fase analítica para evaluación de los impactos se utilizaron matrices por
medio a afectar.

Estructura metodológica del Estudio de Impacto Ambiental

Se inició con la fase de recopilación de información acerca del proyecto y del medio
afectado (encontrando factores a analizar y definir el ámbito de trabajo con precisión).
Posteriormente se procedió a la valoración del inventario realizado y al cruce de
impactos con elementos del Medio Ambiente implicados (matrices).

La elección de la mejor de las alternativas. El paso siguiente consiste en establecer
medidas correctivas (en este proceso hay que tener siempre en cuenta el Principio de
Precaución, es decir, siempre es mejor no causar el impacto y no tener que corregirlo,
que causarlo y tener que invertir en medidas correctivas).

La siguiente fase consiste en una propuesta de actividades o de medidas de
control ambiental correctivas y de potenciales nuevos impactos que
pudieran surgir así como una evaluación de los impactos residuales (tras la
realización de la obra) y establecimiento de medidas correctivas para dichos impactos.

40
Estudio de Impacto
CHOLUTECA SOLAR I Ambiental (EslA)

VII. DESCRIPCION DEL PROYECTO

UBICACION

Según la división política de Honduras el proyecto CHOLUTECA SOLAR I, se
desarrollará en la jurisdicción del Municipio de Choluteca, Departamento de Choluteca,
tomando la carretera que va desde Tegucigalpa a Choluteca, una vez estando en la
Ciudad de Choluteca se dirige en dirección sur hacia el Barrio Santa Lucia y Piedras
Azules por donde se toma un desvío a mano izquierda que conduce a la comunidad de
San José que se encuentra a 4 kilómetros del desvío, de donde se localiza fácilmente el
sitio donde se desarrollará el proyecto.

Cartográficamente un punto de referencia del proyecto corresponde a las coordenadas
477826 E y 1462101N en UTM del sistema NAD- 27, Zona P16, correspondiente al
punto céntrico del proyecto. Geográficamente el proyecto se encuentra en la zona sur
del país.

MAPA DE UBICACION PROYECTO CHOLUTECA SOLAR |

MUNICIPIO DE CHOLUTECA
DEPARTAMENTO DE CHOLUTECA

Y

Te 101968

41
Estudio de Impacto
CHOLUTECA SOLAR I Ambiental (EslA)

ASPECTOS GEOTECNICOS

GEOLOGIA REGIONAL

La zona donde se instalara el proyecto corresponde a la formación geológica del grupo
Padre Miguel (Tpm), las cuales están constituidas por rocas volcánicas que consisten
en rocas piro clásticas asociadas de tipo riolítico y andesitico, rocas sedimentarias
derivadas de rocas volcánicas y coladas de riolita, andesita y basalto.

GEOLOGIA LOCAL

El sitio donde se construirá la futura planta de energía solar está ubicado en una
peniplacie constituida por depósitos aluviales (Qal), los cuales están conformados por
sedimentos continentales y marinos recientes, incluyendo depósitos de pie de monte,
terrazos de grava, planicies de inundación y depósitos de cauce.

En la investigación de las calicatas de observación se puede notar la presencia de capa
de arcilla compacta, muy dura de aproximadamente 40-50 centímetros, color café
oscuro, y luego se observa otra capa de arcilla color café claro producto de la
alteración hidrotermal de la roca madre (basalto- riolita).

SISMICIDAD

La sismicidad en el territorio hondureño ocurre en las zonas de diversas interacciones
litosfericas.- Está sujeta a complejos esfuerzos como resultado del contraste de las
placas tectónicas.-

La principal característica tectónica del país es la depresión de Comayagua, esta falla
está considerada como activa, pero los niveles de sismicidad son bajos. Honduras
presenta niveles de sismicidad, mucho más bajos que los que presentan los países
vecinos de la región.

Honduras está afectado por terremotos que ocurren en cinco zonas tectónicas:

a) Zona Benioff

b) Zona volcánica

Cc) Depresión Honduras (Comayagua)

d) Borde de la placa del Caribe

e) Zona interplaca (Los Cocos)

Para Choluteca, la aceleración pico que se ha obtenido del informe “Seismic Hazard
Analysis of Honduras” elaborado por “The John Blume Earthquake Enginerering Center”
es de 0.35 por lo cual se ha calculado que el periodo de retorno sea de 95 años.

42
Estudio de Impacto
CHOLUTECA SOLAR I Ambiental (EslA)

CONCLUSIONES Y RECOMENDACIONES

= Los materiales resistentes en la zona de la futura planta de generación de
energía solar están constituidos por sedimentos aluviales en capas de arcilla
compacta en superficies.

= Para determinar la capacidad soportante del terreno se recomienda la utilización
del Método de penetración dinámica (SPT) para una profundidad de 5-6 metros,
aproximadamente en la zona donde ubicara la construcción (3-4 sondeos
repartidos en el área).

= La aceleración sísmica para Choluteca ha sido determinada en un valor de 0.35
para un periodo de retorno de 95 años.

INVENTARIO DE INFRAESTRUCTURA VIAL EXISTENTE Y PROPUESTA

Se cuenta con una calle de terracería que comunica del casco urbano de Choluteca
hacia la Comunidad de San José de la Landa, para el desarrollo del proyecto no será
necesaria la apertura de nuevos accesos.

PLANOS DEL PROYECTO DETALLANDO CADA UNO DE LOS COMPONENTES
DEL PROYECTO (PARQUE DE PLACAS FOTOVOLTAICAS, SISTEMA DE
INVERSORES, EDIFICIO DE CONTROL, SALA DE CELDAS DE MEDIA TENSIÓN,
SUBESTACIÓN ELEVADORA) Y OTROS NECESARIOS PARA LA EJECUCIÓN
DEL PROYECTO. (Ver anexo 1)

DESCRIPCIÓN Y UBICACIÓN DE ACTIVIDADES PREVIAS A LA
CONSTRUCCIÓN, ACTIVIDADES DE CONSTRUCCIÓN DE INFRAESTRUCTURA
VIAL, CAMPAMENTOS.

Para la instalación de todas las obras de infraestructura del proyecto no será necesaria
actividades previas de preparación del terreno, ni de creación de acceso ya que se
cuenta con vías de comunicación en buen estado y habilitadas para el paso de los
vehículos con el equipo necesario para la puesta en marcha del proyecto.

COMPONENTES DE GENERACION

El proyecto comprende la instalación de celdas fotovoltaicas en un área de terreno de
55 Ha, el área total es de 151 Ha. La generación de energía eléctrica será por medio de

43
Estudio de Impacto

CHOLUTECA SOLAR I ntal (EsIA)

la captación de la radiación presente en la zona donde se desarrollara el mismo, con
una capacidad de 20 MW generación, las instalaciones adicionales con que se contará
serán un contenedor de 20 pies el cual será utilizado como oficina, se construirá una
fosa séptica para la disposición de las aguas residuales, el agua que se utilizara para
labores domésticas será abastecida por medio de un pozo que se perforara o como
segunda opción se bombeara de las dos lagunas con que se cuenta el sitio.

Todas las obras para la generación de energía serán construidas por una empresa
especialista que se contratará.

Nivelación: Para la instalación de las celdas fotovoltaicas no se nivelara el terreno ya
que su topografía es plana.

Excavaciones: Las excavaciones que se realizaran son mínimas, ya que solo se
enterraran los soportes de los paneles solares.

Cimentaciones: Las cimentaciones que se realizaran serán para darle estabilidad a
los soportes de los paneles solares.

Nuevos Accesos: No será necesaria la apertura de nuevos accesos ya que para llegar
al sitio se cuenta con una calle de terracería en buen estado que conduce del casco
urbano de Choluteca hacia la comunidad de San José de la Landa.

Servicios básicos: En la etapa de construcción el abastecimiento de agua y
disposición de aguas residuales será proveída por la empresa que construirá todo el
proyecto. En la etapa de operación como se mencionó anteriormente se abastecerá el
agua para uso doméstico por medio de dos alternativas que se tienen provistas como
ser por bombeo de las lagunas existentes ó por perforación de pozo, con respecto a las
aguas residuales será dispuestas en una fosa séptica que se construirá. El agua para
consumo humano será por medio de botellones.

Para el manejo de residuos sólidos en la etapa de construcción la empresa contratista
será la responsable del traslado y disposición final, en la etapa de operación serán
recolectados en recipientes para luego ser trasladados al sitio que la municipalidad
estime conveniente, cabe mencionar que la generación de residuos sólidos y líquidos es
mínima ya que el personal permanente en esta etapa es de 6 personas.

Para la disposición de las aguas pluviales se respetaran los patrones naturales y la
topografía del terreno.

44
Estudio de Impacto

CHOLUTECA SOLAR I ntal (EsIA)

A continuación se da una descripción de todos los componentes necesarios para la
puesta en operación:

Descripción de la tecnología a emplear: el efecto fotovoltaico

La conversión de la energía de las radiaciones ópticas en energía eléctrica es un
fenómeno físico conocido como el efecto fotovoltaico. Cuando la luz solar incide
sobre ciertos materiales denominados semiconductores, los fotones son capaces de
transmitir su energía a los electrones de valencia del semiconductor para que
rompan el enlace que les mantiene ligados a los átomos respectivos, quedando un
electrón libre para circular dentro del sólido por cada enlace roto. La falta de
electrón en el enlace roto, que se denomina hueco, también puede desplazarse
libremente por el interior del sólido, transfiriéndose de un átomo a otro debido al
desplazamiento del resto de los electrones de los enlaces. Los huecos se comportan
en muchos aspectos como partículas con carga positiva igual a la del electrón. El
movimiento de los huecos y los electrones en direcciones opuestas genera una
corriente eléctrica en el semiconductor capaz de circular por un circuito externo.
Para separar los electrones de los huecos y así impedir que restablezcan el enlace,
se utiliza un campo eléctrico que provoca su circulación en direcciones opuestas,
dando lugar a la citada corriente eléctrica.

En las células solares este campo eléctrico se logra en la unión de dos regiones de
un cristal semiconductor, de conductividades de distinto tipo. Para células solares
de Silicio, una de las regiones (región tipo “n”) se impurifica con fósforo. El
procedimiento se realiza sustituyendo algunos átomos de Silicio por átomos de
Fósforo. El silicio como elemento químico cuenta con 14 electrones de los que 4 son
de valencia, quedando disponibles para unirse con los electrones de valencia de
otros átomos. El Fósforo cuenta con 5 electrones de valencia. Así 4 de ellos serán
utilizados para llevar a cabo los enlaces químicos con átomos adyacentes de
Silicio, mientras que el quinto podrá separarse del átomo mediante una estimulación
aportada por una fuente externa de energía.

La otra región (región tipo “p”) se impurifica con Boro, que tiene 3 electrones de
valencia, por lo que quedará una región con mayor cantidad de huecos que de
electrones.

De este modo aparece un campo eléctrico dirigido de la región “p” a la región “n”
debido a las diferencias de concentraciones de huecos y electrones.

45
CHOLUTECA SOLAR I

Estudio de Impacto
ntal (EslA)

*
Electrón Libre

$
0 eo
de
y.

Átomo de Boro Átomo de Fosforo

Figura 2. Estructura atómica células solares

Las propiedades de los materiales semiconductores pueden ser explicadas usando
dos modelos:

modelo de enlaces: utiliza los enlaces covalentes que unen los átomos de Silicio
para describir el comportamiento semiconductor. A bajas temperaturas los
enlaces están intactos y el Silicio se comporta como un aislante. A altas
temperaturas algunos de los enlaces pueden romperse y la conducción se
produce porque los electrones provenientes de los enlaces rotos quedan libres
para moverse, y los electrones de los átomos colindantes pueden desplazarse
hasta los huecos creados por los enlaces rotos. De este modo se crea un
movimiento de cargas negativas y positivas.

modelo de bandas: explica el comportamiento del conductor en términos de
los niveles energéticos entre la banda de valencia y la banda de conducción. Los
electrones en los enlaces covalentes tienen energías correspondientes a la banda
de valencia, mientras que en la banda de conducción los electrones están libres.
La banda prohibida se corresponde con la energía necesaria para liberar a un
electrón de su enlace covalente hacia la banda de conducción donde puede
conducir una corriente. Los huecos producidos conducen en la dirección opuesta
en la banda de valencia.

46
Estudio de Impacto

CHOLUTECA SOLAR I ntal (EsIA)

Por lo tanto, si se ilumina una célula que se encuentra conectada a una carga
externa, se producirá una diferencia de potencial en dicha carga y una circulación
de corriente que sale al circuito exterior por el terminal positivo y vuelve a la célula
por el negativo. De este modo la célula se comporta como un generador de energía.

Los fenómenos que tienen lugar son:

Y” Los fotones que inciden sobre la célula con una energía mayor o igual que el
ancho de la banda prohibida se absorben en el volumen del semiconductor y se
generan pares electrón-hueco que pueden actuar como portadores de
corriente. Los fotones con energía inferior al ancho de la banda prohibida
atraviesan el semiconductor sin ser absorbidos.

Y” El campo eléctrico o la diferencia de potencial producidos por la unión p-n son la
Causa de la separación de los portadores antes de que puedan recombinarse de
nuevo. Son la causa de la circulación de la corriente por la diferencia de
potencial externa, suministrando así energía a la carga.

Descripción de los elementos de la instalación con conexión a red

Módulos fotovoltaicos

El módulo fotovoltaico es una unidad que proporciona el soporte para un número
de células fotovoltaicas conectadas eléctricamente. La elección correcta de los
mismos va a condicionar en gran medida la producción final de la instalación. Por
ello, se realizará una pequeña introducción a los mismos:

Células Fotovoltaicas:

Los módulos están conformados por un conjunto de células fotovoltaicas
conectadas eléctricamente que producen corriente eléctrica a partir del efecto
fotovoltaico. Las células solares se fabrican a partir de materiales
semiconductores. Cuando la luz incide sobre los mismos, los fotones son capaces
de transmitir su energía a los electrones de valencia para que rompan el enlace que
les mantiene ligados a los átomos respectivos. Por cada enlace roto queda un
electrón libre, que se mueve libremente por el interior del semiconductor. Y a su vez
queda el enlace roto, con la ausencia del electrón (denominándose hueco), que
actúa como una partícula de carga positiva igual a la del electrón. El movimiento de
estas partículas genera una corriente eléctrica en el semiconductor. Para evitar
que el enlace roto se regenere de nuevo es necesaria la creación de un campo

47
CHOLUTECA SOLAR I

Estudio de Impacto
ntal (EslA)

eléctrico que dirija las partículas de la forma deseada.

Se pueden realizar diversas clasificaciones de las células fotovoltaicas:

Por tipo de material empleado:

a.

De material simple: sobre todo Silicio, pero también Germanio y Selenio. El
germanio tiene un menor ancho de banda que el Silicio, por lo que es
apropiado para la absorción de longitudes de onda mayores, como la luz
infrarroja. En el caso de que el material semiconductor sea Silicio, una de las
regiones (llamada de tipo n), se impurifica con fósforo (que tiene 5 electrones
de valencia, uno más que el silicio). Esta región tendrá una concentración de
electrones mucho mayor que la de huecos. La otra región (de tipo p), se
impurifica con boro, que tiene 3 electrones de valencia (uno menos que el
silicio). Convirtiendo esta región en una zona con mayor número de huecos
que de electrones. Esta diferencia entre huecos y electrones es la que crea el
campo eléctrico responsable de separar los electrones y huecos extras que se
producen cuando la célula está iluminada.
De compuestos binarios: CdTe, GaAs, InP, CdS, Cu2S (materiales de la tabla
periódica de los grupos III y IV)
De compuestos ternarios: AlGaAs, y compuestos de estructura calcopirita
basados en el Cu como el CulnSe2, CulInS2 y CulnTe2. Destacar el primero por
su utilidad práctica y buen rendimiento.

d. Otros
Por la estructura interna del material:

e.

f

Monocristalino: célula de Silicio procesada como un único cristal. Buena
eficiencia (de las células de Silicio es la que tiene una eficiencia mayor) pero
elevado coste de fabricación debido a la elevada pureza y a la gran cantidad de
Silicio.

Multicristalinos: menor rendimiento que los monocristalinos pero menor coste
de fabricación, debido a que las heterouniones en el material causan pérdidas
de eficiencia. La estructura interna está formada por multitud de granos o
monocristales de gran tamaño orientados aleatoriamente.

Policristalinos: granos o monocristales pero de un tamaño menor que en el
caso de los multicristalinos (por debajo de imm). Rendimiento 11-13%.
Comparable a los monocristalinos en construcción, características eléctricas y

48
Estudio de Impacto

CHOLUTECA SOLAR I ntal (EsIA)

durabilidad. Permite reducir costes al bajar el coste de fabricación de las
obleas, pero es muy similar al de las células de Si-monocristalino.

h. Dispositivos híbridos: se alternan capas o sustratos monocristalinos con
policristalinos.

i. Amorfos (o lámina delgada): sólo aplicable para el silicio. No hay red cristalina
alguna y contienen un gran número de defectos estructurales y de enlaces. El
material es depositado sobre finas capas que se unen entre sí. A pesar de
que el coeficiente de absorción es 40 veces superior al del Silicio
monocristalino, su rendimiento es aún menor que en los multicristalinos (8-
10%). Pero su coste de fabricación es menor. Problemas: degradación de
su rendimiento tras los primeros meses de operación.

Figura 3. Células de Silicio

En la Figura 3 se pueden observar cuatro células de Silicio comerciales con
distinto tipo de material base: célula de Si monocristalino; célula de Silicio
multicristalino; célula de Silicio multicristalino (APEX) ; su módulo de Si amorfo

1. Por la estructura del dispositivo

a. Homouniones: la unión p-n se crea sobre un único material por difusión
de dopantes desde lados opuestos de la célula

b. Heterouniones: los materiales situados a ambos lados de la unión p-
n son diferentes.

c. Según el número de uniones p-n:
i. Dispositivos de unión simple: una única unión

49
Estudio de Impacto

CHOLUTECA SOLAR I ntal (EsIA)

ii. Dispositivos multi-unión
d. Según el número de dispositivos empleados en la misma célula:

i. Dispositivos monocélula

ii. Dispositivos tándem o en cascada: combinación de dos o más
células en una misma estructura con el fin de aprovechar el
mayor rango posible del espectro solar. Rendimientos superiores a
los monocélulas, pero no se han comenzado a comercializar.

2. Por el tipo de aplicación

a. Células para aplicaciones terrestres sin concentración: o llamadas
también de panel plano

b. Para integración en edificios

c. Para aplicaciones terrestres bajo concentración: en busca del
mayor rendimiento de conversión posible. Más caros al añadir
concentradores. Muchos modelos necesitan disipadores térmicos
o refrigeración. Para instalaciones de gran potencia

d. Para aplicaciones especiales

Módulos fotovoltaicos

Los módulos fotovoltaicos actúan como base soporte de las células fotovoltaicas,
además de otorgarles la protección necesaria mediante el encapsulamiento
adecuado. La estructura de los módulos puede observarse en la Figura 4.

Células Fotovoltaicas

Conexión entre células
Vidrio

Encapsulante
Marco

Cubierta posterior
Bora de conexión

Agujero de fijación

Figura 4. Estructura módulos fotovoltaicos

50
CHOLUTECA SOLAR I

Estudio de Impacto
ntal (EslA)

Cubierta frontal: ha de poseer una elevada transmisión en el rango de
longitudes de onda y una baja reflexión de la superficie frontal para
aprovechar al máximo la energía solar incidente. A parte, el material ha de
ser impermeable, tener buena resistencia al impacto, tener una baja
resistividad térmica y ser estable a la exposición prolongada de rayos UV.
Está cubierta frontal, también tiene como función principal, dar rigidez y
dureza mecánica al módulo. Los materiales más empleados son acrílicos,
polímeros y cristal. Aunque el más empleado suele ser el cristal templado
con bajo contenido en hierro, por su bajo coste, elevada trasparecía,
impermeabilidad y buenas propiedades de auto-limpiado.

Encapsulante: encargado de dar adhesión entre las células, la superficie
frontal y la posterior del módulo. El más utilizado es el EVA (etilen-vilin-
acetato).

Cubierta posterior: debe ser impermeable y con baja resistencia térmica.
suele emplearse una capa de Tedlar, o bien de Tedlar y un segundo vidrio.
Células solares y sus conectores: estos suelen ser de aluminio o acero
inoxidable.

Los bordes del bloque van protegidos con una funda de neopreno y todo el
conjunto va incrustado en un marco de aluminio, adherido con silicona,
que le proporciona resistencia mecánica. En la parte posterior del módulo se
encuentra la caja de conexiones con dos bornes (positivo y negativo), para
permitir el conexionado de los módulos.

51
Estudio de Impacto
CHOLUTECA SOLAR I Ambiental (EslA)

p

ea,

(Back Vie)

¡Front [viem)]

TE pen

Figura 5. Vista posterior módulo fotovoltaico

Módulo fotovoltaico empleado
El tipo de módulo a emplear será el modelo Stp290-24/Vd (Suntech), se trata de un
módulo con células fotovoltaicas de Silicio policristalino.

Estructura soporte de los paneles

La estructura metálica sobre la que se situarán los módulos fotovoltaicos se
establece para sostener cuatro (4) módulos en horizontal, a tres (3) alturas. La
utilización de una adecuada estructura facilita las labores de instalación y
mantenimiento, minimiza la longitud del cableado, evita problemas de corrosión y
mejora la estética de la planta en su conjunto.

La estructura elegida será de acero galvanizado en caliente, material resistente a la
corrosión y con un buen compromiso calidad-precio (más resistente que el acero
inoxidable y más barato). Debe soportar vientos de 100 a 150 km/h, situará a los
módulos a una altura de más de 0.5 m del suelo, debe estar eléctricamente unida a
una toma de tierra, y asegurará un buen contacto eléctrico entre el marco del
módulo y la tierra para permitir la protección de las personas frente a posibles

52
Estudio de Impacto
CHOLUTECA SOLAR I Ambiental (EslA)

pérdidas de aislamiento en el generador.

Debe cumplir con la normativa:

- ASTM A123: Standard Specification for Structural Steel Products

- ASTM A153: Standard Specification for Zinc Coating (Hot-Dip) on Iron and
Steel Hardware

- ASTM A385: Standard Practice for Providing High-Quality Zinc Coatings (Hot-Dip)

- ASTM A653: Standard Specification for Steel Sheet, Zinc-Coated (Galvanized) or

Zinc- Iron Alloy-Coated (Galvannealed) by the Hot-Dip Process

- ASTM A767: Standard Specification for Zinc-Coated (Galvanized) Steel
Bars for Concrete Reinforcement

- ASTM A780: Standard Practice for Repair of Damaged and Uncoated Areas of
Hot-Dip Galvanized Coatings

- ASTM A902: Standard Terminology Relating to Metallic Coated Steel Products

- ASTM D6386-99: Standard Practice for Preparation of Zinc (Hot-DipGalvanized)
Coated Iron and Steel Product and Hardware Surfaces for Painting.

Figura 6. Estructura soporte de los paneles

Inversor DC-AC

53
Estudio de Impacto
CHOLUTECA SOLAR I Ambiental (EslA)

Los inversores son los encargados de realizar la conversión DC/AC para poder
conectar los generadores fotovoltaicos a la red eléctrica. Están constituidos por un
sintetizador que accionando un conjunto de interruptores genera una onda de
impulsos a partir de la tensión DC, procurando que la señal de salida sea lo más
senoidal posible. Esta onda se filtra posteriormente para eliminar el mayor número
de armónicos posible. Los filtros empleados consumen una elevada potencia, lo
cual incide negativamente en el rendimiento del inversor. Una forma de reducir el
número de armónicos es sintetizar una onda con mayor número de impulsos, lo
que permite disminuir considerablemente el número de armónicos cercanos. La
señal de salida a red estará sincronizada en fase, frecuencia y amplitud con la de la
red.

Un requisito fundamental en los inversores es un alto rendimiento, para cualquier
valor de la señal de entrada, ya que dependerá de la irradiación que reciban los
módulos y provocará que esta sea considerablemente variable. Por esta razón es
primordial que los inversores tengan un bajo consumo en vacío y que estén bien
adaptados a la carga que deban alimentar, para que en la mayor parte del tiempo
trabajen en condiciones de elevada eficiencia.

En esta instalación se utilizarán cuarenta (40) inversores de 500kW, dos (2) por cada
bloque de 1MW. El inversor elegido para este proyecto ha sido el fabricado por
SMA, modelo SUNNY CENTRAL 500HE-US. Este inversor cumple los requisitos
establecidos por la normativa:

+ UL 1741: Inverters, Converters, Controllers and Interconnection System
Equipment for Use With Distributed Energy Resources.

+ UL 1998: Software in Programmable Components.

e IEEE 1547/IEEE 1547.1: Standard for Interconnecting Distributed Resources
with Electric Power Systems / Standard for Conformance Tests Procedures
for Equipment Interconnecting Distributed Resources with Electric Power
Systems.

+ IEEE 62.41.2: Practice on characterization of surges in low-voltage 1000 V
and less ac power circuits.

Este inversor, con seguimiento del punto de máxima potencia, tiene una distorsión
armónica de menos del 5%. Las salidas del inversor son trifásicas, con tensiones
entre 180-220 V.

54
Estudio de Impacto
CHOLUTECA SOLAR 1 Ambiental (EslA)

Características de los inversores:

Max. Potencia DC 565kWp
Rango de tensiones MPP 330 V — 600 V
Max. Tensión DC 600 V

Max. Corriente DC 1600 A
Número de inputs DC 6-9

Datos de salida

Potencia Nominal AC 500 kVA Q 45%
Max. Corriente AC 1470A QM 200V
Frecuencia de la Red AC 60 Hz

Rango de tensiones AC 180 V - 220

. (máxi :

196 V- 210 V

Factor de potencia ( ) >0.99 / 0,9 inductivo... 0,9 capacitivo
¡EEN pS Lo

Eficiencia

Max. Eficiencia 98.6%

CEC Eficiencia

98.0%
“Euro-eta 97.3%

Generales
Dimensiones(altura x ancho x profundidad)  (2277x2562x956mm) /

55
Estudio de Impacto
CHOLUTECA SOLAR I Ambiental (EslA)

(90x101x38in) Peso <1800 kg (3970Ib)
Certificados UL 1741, UL 1998, IEEE 1547
Transformadores BT-MT

La evacuación de la energía a la red de distribución se realiza a una tensión de 21
kV. Para ello es necesario el empleo de transformadores de potencia elevadores,
que transformen la tensión de salida de los inversores a la tensión de la red de
distribución.

La planta contará con veinte (20) transformadores de potencia que realicen esta
función. El transformador elegido para este proyecto será un transformador en
aceite Pad-Mount, específico para intemperie, potencia nominal 750 kVA, relación
de transformación 208 V / 21 kV, YNy0y0, ONAN, (Cooper Industries). Este
transformador cumple con los requisitos establecidos para poder ser instalado en
zonas con actividad sísmica media, como el lugar donde se ubicará la planta.
Estos transformadores cuentan con toda la aparamenta de protección necesaria.

Figura 7. Transformador Pad Mount

Celdas de Media Tensión
Las celdas se localizarán en el Centro de Seccionamiento de la instalación. Los
transformadores Pad-Mount de la instalación no requieren celdas de línea para

56
Estudio de Impacto
CHOLUTECA SOLAR I Ambiental (EslA)

interconectar las unidades generadoras a la línea de media tensión, ya que están
equipados con la aparamenta necesaria para realizar esta función. Por lo tanto,
únicamente se localizarán las celdas en el Centro de Seccionamiento. Se distinguen
las siguientes:
Celda de entrada / salida de línea:
Será necesaria una celda de entrada y una de salida por cada anillo de media tensión
existente en la planta. Su función es de recibir el conductor proveniente de los
anillos para el caso de las celdas de entrada, o devolverlo para cerrar el anillo. Se
instalará otra celda de línea previa a la celda de medida de los Servicios Auxiliares.
Estarán equipadas con interruptor-seccionador en carga con fusible y con puesta a
tierra. De este modo también se protegen los transformadores de la instalación antes
posibles cortocircuitos provenientes de la red. Sus características son:

- Modelo: UniMix-P2 (ABB)

- Tensión nominal: 24 kV

- Tensión soportada al impulso: 125 kV

- Tensión soportada a frecuencia industrial: 50 kV
- Frecuencia: 60 Hz

- Intensidad nominal: 400 A

- Juego de barras trifásico: 630 A

- Intensidad de corta duración (15): 12,5 kA

- — Intensidad de cresta: 31,5 kA

57
Estudio de Impacto
CHOLUTECA SOLAR I Ambiental (EslA)

Unit with swten-disconnector
ana fuses

Figura 8. Celda de línea
Celda de protección:

En ella se ubican los dispositivos encargados de proteger los equipos del centro
de seccionamiento ante posibles faltas en la red. Constará de un interruptor
automático en vacío. Estarán igualmente equipadas con interruptor-seccionador en
carga con puesta a tierra. Esta cabina será la que conecte la subestación con la
instalación. Sus características son:

- Modelo: UniMix-P1F (ABB)

- Interruptor automático trifásico, aislamiento y corte en vacío, VD4/UniMix-F 24
- Tensión nominal: 24 kV

- Tensión soportada al impulso: 125 kV

- Tensión soportada a frecuencia industrial: 50 kV

- Frecuencia: 60 Hz

- Intensidad nominal: 630 A

- Juego de barras trifásico: 630 A

- Intensidad de corta duración (15): 12,5 kA

- Intensidad de cresta: 31,5 kA

58
Estudio de Impacto
CHOLUTECA SOLAR I Ambiental (EslA)

- Protecciones: relé de protección PR521:
- funciones de protección:

- protección contra sobre intensidad con retardo a tiempo dependiente 51 (1>)
- protección contra cortocircuito con retardo regulable 50 (I>>)

- protección contra cortocircuito instantáneo 50 (I>>>)
- protección contra defecto homopolar hacia tierra 51N (1O>)

úCircult-breaker unit with
side operating mechanism

Figura 9. Celda de protección

Celda de medida:
El centro de seccionamiento contará con 2 celdas de medida, a partir de las cuales
se realizarán las mediciones pertinentes por la compañía. Estarán equipadas con
tres transformadores de tensión y tres transformadores de intensidad, uno por
fase. Una de ellas medirá el total de la energía generada por la instalación, y la
otra el consumo de los Servicios Auxiliares.

Modelo: UniMix-M (ABB)

Tensión nominal: 24 kV

Intensidad nominal: 630 A

Intensidad de corta duración (1s): 16 A Metering:

59
Estudio de Impacto
CHOLUTECA SOLAR I Ambiental (EslA)

Los elementos que se utilicen para la medición han de satisfacer los requisitos del
Sistema Operativo Independiente (Independent System Operator, ISO), y los
requerimientos de la ENEE de medida y registro eléctrico de los suministradores. La
compañía generadora (los operadores de la instalación fotovoltaica) debe
encargarse del suministro, instalación y mantenimiento del equipamiento de
medición, incluidos aquellos que la compañía ENEE puede suministrar. Toda
compañía generadora de venta al por mayor debe contactar con los servicios
locales de la compañía ENEE para acordar los requisitos que la misma impone.

Los elementos de medida se instalarán en el centro de seccionamiento,
conectados a las cabinas de medida UniMix-M. La manipulación de la misma
únicamente será realizada por la compañía ENEE.

Para las pérdidas que se producirán en la línea de evacuación desde el centro
de seccionamiento hasta la subestación, la compañía calculará las mismas en
función de la máxima corriente de carga que pueda darse, y de las características
de la línea entre el punto de medición y el punto de servicio.

El equipamiento estará monitorizado y telecomunicado con los centros de control
de la ENEE. Estos deben recibir a tiempo real:

kw

kVAr

kwh

tensión del punto terminal de la instalación (kV)

estado del interruptor de la subestación

- estado del interruptor general de la instalación

Los transformadores de corriente y de tensión serán suministrados por la entidad
generadora, siendo revisados y aprobados por la compañía ENEE, y sometidos a
revisión anual.

Transformador Servicios Auxiliares (SSAA)
Teniendo en cuenta las cargas a alimentar por el transformador, se ajustará la
potencia del mismo en función de dichas cargas. Para una potencia de la instalación

60
Estudio de Impacto
CHOLUTECA SOLAR I Ambiental (EslA)

de 126.647,6 VA, se decide emplear un transformador de 150 kVA (valor
normalizado). La lista de cargas correspondientes a los Servicios Auxiliares (SSAA) se
encuentra en el dicho anejo.

Instalación

La instalación fotovoltaica se localizará en la zona sur de Honduras, CA, en una parcela
de 151 Ha próxima a la ciudad de Choluteca (Departamento de Choluteca).

Bloques modulares de 1MW,. Justificación

La planta, de 20 MW de potencia, se realizará por bloques modulares de 1 MW
iguales para simplificación del diseño de la instalación. La elección de este bloque
modular es debido a diversos factores:

La elección de los inversores: actualmente en el mercado existen inversores
de gran potencia adecuados para instalaciones fotovoltaicas concebidas para la
producción y venta de electricidad a las compañías distribuidoras. La elección
de inversores con una potencia la máxima posible será beneficioso para el
cliente que corre a cargo de los gastos de la instalación, ya que supone una
menor inversión en estos equipos al ser necesarios un menor número de ellos.

Las compañías fabricantes de inversores tienen entre sus productos una gran
variedad de inversores de alta potencia para instalaciones con conexión a red, con
rangos desde 250 kVA hasta los 1000 kVA. Este número de inversores se ve reducido
ya que la tensión máxima del inversor ha de ser de 600 V, y porque han de
presentar un certificado UL. De este modo, los inversores con la potencia más alta
a los que tenemos acceso son de 1000 kVA.

La elección de los transformadores de potencia de BT-MT: al haber elegido
inversores de 500 kW de potencia nominal, puede pensarse en la posibilidad
de realizar los cálculos para bloques modulares de 0.5MW, 1MW, 1.5MW, y en
adelante.

1. Si se realizan módulos de 0.5MW será necesario un transformador de potencia
por cada inversor que eleve la tensión de BT a MT, lo que supone la compra

61
CHOLUTECA SOLAR I

Estudio de Impacto
ntal (EslA)

2.

de 40 transformadores de potencia y una gran inversión.

Si se decide trabajar con módulos de 1.5MW se darían diversos problemas:

2.a. Una opción es emplear un transformador de un devanado para uno de
los inversores y otro de doble devanado. De esta forma se rompe la simetría
de la instalación al haber más pérdidas en uno de los transformadores que
en otro y al tener que usar distintos cables; asimismo, al comprar menor
cantidad de cada transformador el fabricante del mismo no aplicará
descuentos más reducidos por compra a gran escala ni por compras de
cantidad (rappels).

2.b. Los transformadores de 3 devanados no están estandarizados, y habría
que solicitar al fabricante que los realizara exclusivamente para este
proyecto, incluyendo un estudio de armónicos por parte del fabricante para
optimizar el diseño. Este último punto ya lo tienen solucionado para los
transformadores de dos devanados. Por lo tanto esta elección supondría un
mayor gasto para el cliente.

2.c. A pesar de que las dimensiones del bloque aumentan, y por lo tanto es
necesario un gasto menor en transformadores y aparamenta, esta
reducción de coste no se ve compensada al tener un mayor gasto en
Cableado y canalizaciones como se define en el punto 2.a.

Por estas causas, se decide emplear transformadores de doble devanado. De este
modo: se reducen los armónicos que aparecen en los transformadores trifásicos al
anularse parcialmente los generados en el primer devanado y en el segundo. Por
otro lado, los fabricantes de los inversores establecen como condición que no se
conecten en paralelo los inversores, por lo sólo existe la posibilidad de que cada
inversor vaya a un devanado individualmente.

Por todo lo anteriormente visto, se decide trabajar con bloques modulares de 1MW.

62
Estudio de Impacto
CHOLUTECA SOLAR I

Estudio energético

En este apartado se llevará a cabo un análisis del comportamiento solar. Cuanto
mayor sea el conocimiento de esta fuente inagotable de energía, mayor será el
aprovechamiento que podrá realizarse de la misma.

En la valoración de los recursos energéticos en forma de radiación solar entran a
formar parte dos elementos: uno determinista, debido al hecho de que la Tierra y el
Sol se mueven siguiendo leyes de la física y otro la existencia de la atmósfera
terrestre que introduce un aspecto estocástico en la predicción de la radiación solar.
(ABELO5)

La radiación solar

La constante solar
La irradiación proveniente del Sol que se recibe sobre una superficie

perpendicular puede considerarse como constante e igual a 1353 W/m? (dato
aceptado por la NASA en 1971). Este es el valor de la constante solar. (FERNO8)

La constante solar es una magnitud definida para determinar el flujo de energía
recibido por unidad de superficie perpendicular a la radiación solar, a una distancia
media de la Tierra al Sol, y situado fuera de cualquier atmósfera. La distancia
Tierra-Sol es variable debido a la órbita elíptica que realiza la Tierra, por lo que
para el cálculo de la constante solar ha de considerarse una distancia promedio.

Se puede considerar que el sol es una fuente de energía constante, ya que diversos
estudios han demostrado que la variación de la energía procedente del sol a lo
largo de un ciclo solar (aproximadamente 22 años) es menor al 1%. Estas
variaciones, en tanto en cuanto afectan al diseño de una instalación fotovoltaica,
puede decirse que se ven afectadas en mayor parte por el efecto de las variaciones
meteorológicas en vez de por los ciclos solares.

63
Estudio de Impacto
CHOLUTECA SOLAR I Ambiental (EslA)

Distancia Sol-Tierra

Como ya se ha comentado, la distancia entre el Sol y la Tierra es variable a lo
largo del año debido a la órbita elíptica que realiza la Tierra. La excentricidad de
esta elíptica puede ser calculada como:

S,=1+0.033 38
.= . cos =G

Siendo dn el día del año (1<dn<365).

Esta distancia es importante puesto que cuando se tiene una fuente luminosa que
emite en todas direcciones, el flujo de energía varía inversamente con el cuadrado
de la distancia a la fuente emisora.

Radiación solar

Para alcanzar la superficie terrestre la radiación solar emitida debe atravesar la
atmosfera, donde experimenta diversos fenómenos de reflexión, absorción y
difusión que disminuyen la energía final recibida. La radiación global incidente sobre
una superficie inclinada en la superficie terrestre se puede calcular como la suma
de tres componentes: la componente directa, la componente difusa y la
componente de albedo (o reflejada).

+ Radiación solar directa: “Radiación solar incidente sobre un plano dado,
procedente de un pequeño ángulo sólido centrado en el disco

solar" También se puede definir como la radiación que llega directamente
del sol.

+ Radiación solar difusa: “Radiación solar hemisférica menos la radiación solar
directa". O la radiación que previamente a alcanzar la superficie es absorbida
y difundida por la atmósfera.

+ Radiación solar hemisférica: “Radiación solar incidente en una superficie plana
dada, recibida desde un ángulo sólido de 2n sr (del hemisferio situado por
encima de la superficie). Hay que especificar la inclinación y azimut de la
superficie receptora”.

64
Estudio de Impacto
CHOLUTECA SOLAR I

+ Radiación reflejada: radiación que, procedente de la reflexión de la radiación
solar en el suelo y otros objetos, incide sobre una superficie. La reflexión
dependerá de las características y naturaleza de la superficie reflectora
(albedo).

+ Radiación solar global: “Radiación solar hemisférica recibida en un plano

horizontal".
9,
8,
7,
36
Fs irradiación media mensual
És sobre una superficie
ZE, horizontal
3,
z 2 — radiación difusa incidente
sobre una superficie
z horizontal
0,
o Ss 5 3 30 BRe
SsiIi35=39358%85

Figura 10. Irradiación media y difusa sobre superficie horizontal

La producción del sistema fotovoltaico

Pérdidas en un sistema fotovoltaico (Performance Ratio PR)
A la hora de dimensionar un sistema fotovoltaico es necesario analizar las diferentes
pérdidas energéticas que se producirán en el mismo [FERNO8]:

Pérdidas por temperatura

65
Estudio de Impacto
CHOLUTECA SOLAR I Ambiental (EslA)

En los módulos fotovoltaicos se producen pérdidas de potencia del orden del 0,4-
0,5% por cada 1%C de aumento de temperatura que varíe de la temperatura
estándar de 25%C ,el valor es de ese coeficiente de pérdidas es de -0,44%/*C,
dato tomado como promedio.

El rendimiento por pérdidas por temperaturas es menor durante los meses de
verano que durante los meses de invierno.

FT = -0,44 % / %C

Para el cálculo de estas pérdidas para cada mes (i) se aplicará:

rr =14 DA (T, - 25)
ET

Pérdidas por no cumplimiento de la potencia nominal

Los módulos, al ser fabricados por un proceso industrial, no son todos idénticos.
Las células fotovoltaicas de las que se componen los módulos son distintas entre
ellas. Esto implica que la potencia que pueden generar de modo individual va a
variar de unos a otros. La tolerancia de estos paneles en torno a la potencia
nominal oscila entre el +3% al +10%. En nuestro caso concreto el fabricante
indica que los módulos fotovoltaicos tienen una tolerancia positiva entre el
margen 0/+5%.

Se tomará el valor más desfavorable, esto es, el del 0%, lo cual supone que no
hay ningún panel cuya potencia nominal sea superior a la indicada por el fabricante:

FPnom = 0 %

Pérdidas por conexionado (pérdidas por mismatch)
Las pérdidas por conexionado son las pérdidas causadas al realizar la conexión entre
módulos de distinto valor de potencia (como se ha visto en el apartado anterior).

66
Estudio de Impacto
CHOLUTECA SOLAR I Ambiental (EslA)

Al realizar la conexión en serie de los módulos, el panel que disponga de menor
potencia de todos limitará la corriente que circule por la serie al no poder permitir
la circulación de más corriente que el máximo que él puede dar.

En cuanto a la conexión en paralelo, el módulo con menor potencia limitará la
tensión máxima del conjunto.

Las pérdidas por conexionado se encuentran por lo general en el rango del 1%
al 4%. En nuestro caso (ver simulación PVSyst, Anejo 1.5.1):

Fcon = - 2,1 %

Pérdidas por sombreado del generador

Estas sombras sobre los paneles generan unas pérdidas energéticas causadas por
un lado por la disminución de captación de irradiación solar (por existir una
menor radiación) y por los posibles efectos de mismatch a las que pueda dar lugar
al afectar a la potencia individual de un panel o a la de un conjunto de paneles de la
instalación.

Pérdidas por polvo y suciedad

Las pérdidas por polvo y suciedad dependen del lugar de la instalación y de la
frecuencia de lluvias. Valores típicos anuales son inferiores al 4% para
superficies con un alto grado de suciedad.

FS=-2%

Pérdidas angulares

La potencia nominal de un módulo fotovoltaico viene determinada por el fabricante
en relación a las condiciones estándares de medida (irradiación de 1000 W / m?,
temperatura ambiente de 25%C, AM = 1,5) y para un ángulo de incidencia de los
rayos solar perpendicular al módulo.

67
Estudio de Impacto

CHOLUTECA SOLAR I ntal (EsIA)

El que la radiación solar no incida perpendicularmente sobre el panel implica unas
pérdidas que serán mayores cuanto más se aleje el ángulo de incidencia de la
perpendicular.

En nuestro caso:

Fang = - 2,7 %

Pérdidas por el rendimiento del inversor

Los inversores son uno de los elementos fundamentales en la producción de
energía de los sistemas fotovoltaicos conectados a red. El rendimiento del
inversor es sin duda alguna el parámetro más representativo de los inversores.

El rendimiento del inversor se ve afectado por la presencia interna de un
transformador, que hace que este parámetro disminuya. En este caso concreto, el
inversor 500HE-US, SMA, carece de transformador interno y su rendimiento tiene un
valor de n=98%.

Finv = - 2 %

Pérdidas por caídas óhmicas en el cableado

Tanto en la parte de continua como en la parte de alterna se producirán unas
pérdidas como consecuencia de la resistencia de los conductores. Para ello es
necesario el correcto dimensionado de la instalación y la adecuada elección de las
secciones y longitudes de los cables.

Las pérdidas óhmicas no serán superiores al 2,5 % para la zona de continua, y al
2% para la zona de alterna.

Fdc = -0,2999 %

68
Estudio de Impacto
CHOLUTECA SOLAR I Ambiental (EslA)

Pérdidas en el transformador
El transformador tiene un rendimiento del 99,3%

Ftr = 0,7%
Horas Equivalentes de Sol (HES) y Performance Ratio (PR)

Para normalizar la energía producida respecto de la potencia nominal de la
instalación en condiciones estándar STC, es necesario definir una relación entre
los kWh producidos anualmente por cada kW pico instalado.

Esta relación es las “Horas Equivalentes de Sol (HES)”, que se define como el
cociente de la energía inyectada a la red eléctrica entre la potencia pico total
instalada.

Einyectada _ 40.259.760KWh. fac . Ftrf

HES =
Po 22.968kW

= 1727.24h

Energía obtenida de la simulación con el programa PVSyst. La energía que este
programa proporciona es en el punto inmediatamente posterior al inversor, por lo
que hay que multiplicarla por Fac y por Ftrf para obtener el valor de la energía
inyectada a la red. Este valor es de:

Einyectada = 39.671.310,87kWh

La productividad de referencia (denominada YR) está definido como el cociente
entre la irradiación solar anual incidente en el plano de los módulos fotovoltaicos

(Ranual en kwh/m?) y la radiación nominal de referencia en las condiciones
estándar R=1000W/m2.

69
Estudio de Impacto
CHOLUTECA SOLAR I Ambiental (EslA)

Ranuar — 1878kWh/m?

R 7 Too wma 1878h

Y, =
Ranual obtenida de la simulación con el programa PVSyst.

El Performance Ratio o factor de rendimiento global del sistema se calcula como
el cociente entre las Horas Equivalente de Sol y la productividad de referencia:

HES _ 1727,24

PR= 77 ee

= 0,9198

Cálculos eléctricos

Orientación e inclinación de los módulos

Al tratarse de una instalación de estructura fija, y de situarse en el hemisferio
Norte, la orientación óptima de los paneles solares es hacia el sur geográfico, el cual
no coincide con el sur magnético. El modo de localizarlo es observando la dirección
de la sombra proyectada por una varilla vertical a las 12 horas o mediodía solar,
que es cuando el sol está en su cenit o punto más alto de su trayectoria diaria.
Para ello, por la mañana, faltando dos o tres horas para el mediodía, se marcará
el punto A, indicado en la Figura 13, en el extremo de la sombra de la varilla y se
dibuja en el suelo una circunferencia alrededor de la varilla de radio OA, igual al de
su sombra. Por la tarde, cuando la sombra de la varilla alcance la misma longitud
se marca el punto B. La recta que une los puntos A y B estará orientada
exactamente en la dirección del paralelo terrestre y trazando una perpendicular a
dicha recta, indicará la dirección Norte-Sur.

70
CHOLUTECA SOLAR I

Estudio de Impacto
Ambiental (EsIA)

Figura 11. Localización del Sur geográfico

La inclinación de los módulos se calcula con la finalidad de maximizar la captación
anual de irradiación, en vez de maximizar la captación de energía durante la época
de menor radiación, por la que se obtendría una curva de producción más
homogénea a lo largo de todo el año. Para obtener la máxima producción anual se
puede llevar a cabo una primera aproximación, [LORE94] por la cual, para obtener
el máximo de producción anual en una instalación con estructura fija, los paneles
han de tener una inclinación de: De este modo realizaremos las simulaciones con el
programa PVSyst en torno a este valor calculado. Se realiza la simulación para
diferentes valores del ángulo de inclinación, y se obtienen los siguientes valores de

producción anual para el módulo de 1MW:

Inclinación

Producción/MW
(MWh/año) J

20 200
22 201
23 201
24 201
25 201
26 200
27 200
30 199
35 194

71
Estudio de Impacto
CHOLUTECA SOLAR I Ambiental (EslA)

Tabla 1. Producción anual en función del ángulo de inclinación

El ángulo de inclinación óptimo son 23“, para el cual se obtiene una producción
anual de 2.013GWh/año para cada bloque modular de 1MW.

Producción anual en función del ángulo de inclinación de los
paneles

2020

2010 |—

2000 |—

1990 |—
1980 | —

1970|— | 17

1960 | —

1950 |—

1940 | —
1930
1920

Producción anual (MWh/year)

15 17 19 2 2 25 2 29 31 33 35 37 39
Inclinación de los paneles (degrees)

Figura 12. Producción en función del ángulo de inclinación

Por tanto, la inclinación de los paneles óptima será de 23".

Figura 13. Inclinación paneles

Cálculo de sombras
Estudio de Impacto
CHOLUTECA SOLAR I Ambiental (EslA)

La distancia mínima entre paneles para evitar el sombreado de una fila sobre la
siguiente se realiza a partir de los siguientes cálculos:

ho =(90-d)+ 8=(90—35.9843) — 23.45 = 30.5657

9 =- 25.43 (valor empleado para el hemisferio norte, ya que es el valor de la
declinación solar en el día en el que la altura solar es mínima. El día más
desfavorable, en el que dicha declinación es mínima, corresponde al solsticio de
invierno en el hemisferio norte, el 21-22 de Diciembre)

z + z
tanhy  tanf

d= d+ d,=

De donde se obtiene:

d = 5,268 m
dí = 2,604 m
d2 = 2,664 m

Luego la distancia entre el comienzo de una mesa y la siguiente será de 5,3 m.

Figura 14. Distancia entre paneles

73
Estudio de Impacto
CHOLUTECA SOLAR I Ambiental (EslA)

Dimensionamiento de la instalación
A partir de las características eléctricas de los módulos (S7P290-24/Va, Suntech) y
los inversores (Sunny Central 500HE-US, SMA) que se especifican en el
apartado1.1.1.4, se calcula el número de paneles e inversores necesarios para que
la planta tenga una potencia de 20 MW.
Los módulos, como los inversores, imponen una serie de condiciones a la hora de
realizar los cálculos. Las condiciones que debemos tener en cuenta para el
dimensionamiento de la planta son:

+ Módulos:

VMP = 35.6 V :tensión óptima de operación en las condiciones estándar

STC (Temperatura del módulos fotovoltaico 25*C, Irradiancia 1000W/m?,
AM=1,5)

VOC = 45.0 V : tensión de circuito abierto

ISC = 8.42 A : corriente de cortocircuito

a = -0.33%/C : coeficiente de temperatura de VOC de los
módulos fotovoltaicos S7P290-24/Va, Suntech.

B = 0.055%/*C : coeficiente de temperatura de IsC de los módulos
fotovoltaicos

STP290-24/Va, Suntech.

+ Inversores:

ISC (Tmax) = 1600 A: máxima corriente admisible por el inversor Sunny
Central 500HE-US, SMA.

Rango de tensiones: VMPP = 330 — 600 V

Tensión máxima en corriente continua: 600 V

La tensión y la corriente en los módulos fotovoltaicos se ve afectada por la
temperatura.

74
Estudio de Impacto
CHOLUTECA SOLAR I Ambiental (EslA)

Figura 15. Efecto de la temperatura en la tensión y la corriente de los
paneles

Al aumentar la temperatura, la corriente de cortocircuito (ISC) aumenta mientras que
la tensión de circuito abierto disminuye (VOC), según los coeficientes de
temperatura que especifica cada fabricante en el catálogo de los paneles solares.

Tal y como se define en el libro de “Electricidad Solar” (ver referencia [LORE94]), la
corriente suministrada por una célula solar viene definida por la ecuación de
Shockley:

ev
I=l-IpW=!1- Ll [er 7 - 1]

75
Estudio de Impacto
CHOLUTECA SOLAR I Ambiental (EslA)

Figura 16. Corriente fotogenerada y corriente de diodo en una célula solar

La corriente IL define la corriente fotogenerada debida a la generación de
portadores que provoca la iluminación de la célula. La corriente ID, denominada
corriente de diodo o de oscuridad, es debida a la recombinación de los portadores,
y por lo tanto su sentido es opuesto al de IL. El resto de las variables de la
ecuación son:

e= 1,602x10"19c : carga del electrón
V : voltaje en bornes de la célula
m = 1 para tensiones bajas (<0,4V), m = 2 para tensiones altas (>0,4V)

k= 1,381x10"23 J.K"1 : constante de Boltzman

T : temperatura absoluta

La fotocorriente aumenta ligeramente con la temperatura debido en parte al
aumento de las longitudes de difusión de los minoritarios y al estrechamiento de la
banda prohibida (energía necesaria para liberar a un electrón de su enlace
covalente hacia la banda de conducción donde puede conducir una corriente),
desplazando el umbral de absorción hacia fotones de menor energía (los fotones
que inciden sobre la célula con una energía mayor o igual que el ancho de la
banda prohibida se absorben en el volumen del semiconductor y se generan pares
electrón-hueco que pueden actuar como portadores de corriente, mientras que los
fotones con energía inferior al ancho de la banda prohibida atraviesan el
semiconductor sin ser absorbidos).

76
Estudio de Impacto
CHOLUTECA SOLAR I Ambiental (EslA)

Pero la variación de las características de la célula se manifiesta más
destacadamente en el término de la corriente de diodo, la cual disminuye al
aumentar la temperatura, haciendo aumentar la corriente generada por la célula.

En cuanto a la tensión de circuito abierto, esta viene definida por la ecuación:

Siendo K y EGO (ancho de banda prohibida a 0K) dos constantes
aproximadamente independientes de la temperatura. Observando esta ecuación se
constata que la tensión de circuito abierto disminuye ante el aumento de la
temperatura.

Entre las características del inversor se encuentra el rango de tensiones de máxima
potencia (VMPP = 330 — 600 V), y la tensión en corriente continua máxima (Max.
DC voltaje = 600 V). La tensión generada por los módulos en serie debe situarse
dentro de esos márgenes ya que el inversor realiza el seguimiento del punto de
máxima potencia.

Por lo tanto, para calcular el número de paneles en serie (Ns), hay que realizar
tres comprobaciones:

e Vmax(Tmin) = Vmp * Ns El +4 + (Tmin— Tamb))
e Vmax Timin) = Voc * Ns (1+A4 + (Tinax — Tamb))

e VoclTmin) = Voc * Ns(1+4* Tinin — Tamb))

Siendo:
Tmin= -5%C : temperatura mínima de los
paneles Tmax= 60%C : temperatura máxima
de los paneles
Tamb = 25*C : temperatura ambiente de los paneles en las condiciones STC

77
Estudio de Impacto
CHOLUTECA SOLAR I Ambiental (EslA)

Por seguridad se establecerán unos márgenes más acotados, reduciendo 10 V el
rango de tensiones (340 — 590 V). Se obtendrá la tabla siguiente en función del
número de módulos en serie:

Ns Vmax (Tmin) Vmax (Tmax)|  Voc (Tmin) Validez
1 39,1244 31,4882 49,455 N
2 78,2488 62,9764 98,91 N
3 117,3732 94,4646 148,365 N
4 156,4976 125,9528 197,82 N
5 195,622 157,441 247,275 N
6 234,7464 188,9292 296,73 N
7 273,8708 220,4174 346,185 N
8 312,9952 251,9056 395,64 N
9 352,1196 283,3938 445,095 N
1 391,244 314,882 494,55 N
11 430,3684 346,3702 544,005 SI
1 469,4928 377,8584 593,46 N
1 508,6172 409,3466 642,915 N
1 547,7416 440,8348 692,37 N
1 586,866 472,323 741,825 N
1 625,9904 503,8112 791,28 N
1 665, 1148 535,2994 840,735 N
1 704,2392 566,7876 890,19 N
1 743,3636 598,2758 939,645 N
2 782,488 629,764 989,1 N

Tabla 2. Búsqueda del número de paneles en serie

Se tiene que cumplir que las tres tensiones calculadas para cada valor de NS se
encuentren dentro del rango establecido (340 — 590 V). Por lo que se deduce
que para dicho rango definido, el único número de módulos en serie admisible es:

Ns=11 módulos

78
Estudio de Impacto
CHOLUTECA SOLAR I Ambiental (EslA)

Para calcular el número de módulos máximo en paralelo (Np max) también hay
que tener en cuenta la temperatura. En este caso la restricción viene dada por la
corriente continua máxima admisible por el inversor (1600 A).

Isc(Tmax) = Isc * Nomax (1 +8? Tax — Tamb))

Para este método, el margen de seguridad establecido es de 10 A (por lo que
ISC(Tmax) debe ser menor de 1590 A). Para ese valor de corriente, el número de
módulos máximo en paralelo es:

Np max= 185

El sobredimensionamiento (SD) que admite el inversor Sunny Central 500HE-US se
calcula a partir de la Máxima Potencia en Corriente Continua = 565 kWp (para
condiciones por debajo de las estándar STC).

sp = Pnaxcc — Prom _ 565500 _ , ,,
Prom 500

El inversor admite hasta un 13% de sobredimensionamiento, lo cual genera otra
restricción para el cálculo del número de ramas o strings en paralelo:

Pmaxce 565kW
N, = = = 177 (paraSD = 13%
"7 Ny =Ppicooago 11" 290Wp - 6)

Con los valores obtenidos hasta ahora (NS=11, NP<185 y NP=177 para SD=13%),
se procede a realizar un primer dimensionamiento de la planta.

79
Estudio de Impacto
CHOLUTECA SOLAR I

-— 1,956 0m —.]

5] AS A AA

Figura 17. Disposición de los paneles sobre la estructura soporte

+ Número de módulos fotovoltaicos conectados en serie por rama o
string: 11 módulos/string.

+ Mesas de 4 strings situados en serie y paralelamente a 3 alturas, lo que
supone 12
strings/mesa y por lo tanto 11x12 = 132 módulos fotovoltaicos/mesa (Ver
Plano n%4). Como soportes estructurales serán necesarias 11 estructuras
como las de la Figura 5.

Para determinar el número de mesas necesario para que la planta tenga una
potencia de 20 MW es necesario un equilibrio entre el layout u organización
espacial de las mesas y los equipos. Este equilibrio se realizará en función de los
viales necesarios que permitan el acceso a todos los equipos, la situación de la
subestación de evacuación, las distancias entre las mesas para evitar el
sombreamiento y reducir las pérdidas al transportar por los cables la energía
generada, la capacidad de los equipos instalados (para no utilizarlos a altos
regímenes de funcionamiento que pudieran dañar dichos equipos) y el coste de los
materiales y la obra civil.

En función de los resultados obtenidos previamente, se aportan diferentes
disposiciones de los módulos fotovoltaicos para el bloque de 1 MW:

80
Estudio de Impacto
CHOLUTECA SOLAR I Ambiental (EslA)

1. La primera disposición propuesta se puede observar:

ES

Figura 18. Layout bloque modular 1MW (opción 1)

Se procura que el megavatio tipo sea lo más simétrico posible para que los dos
inversores necesarios por cada megavatio reciban la misma cantidad de energía y
se produzcan las mismas pérdidas en el transporte de la potencia hasta los mismos.
Esta disposición se obtiene con 3828 módulos fotovoltaicos, organizados formando
28 mesas de 12 strings y 2 mesas de 6 strings. De tal modo que NS=11 y NP=174
por inversor (el número total de strings o ramas en paralelo por megavatio es de
348).La potencia instalada será de 1110.12 kWp, y el sobredimensionamiento que
tendrá cada inversor (dos inversores por cada megavatio MW) será SD=11%.

El número de entradas que permite cada inversor Sunny Central 500HE-US es de 12-
18, según el catálogo del fabricante (SMA). Se deciden emplear “combiner boxes”
de 6 y de 12 entradas (los “combiner boxes” disponibles del mismo fabricante SMA
que los inversores son de 6, 12, 28 y 52 entradas: SBCB-6, SCCB-12, SCCB-28 y
SCCB-52), de tal manera que el número de cables que se llevarán a cada uno de
los inversores serán 14 provenientes de los “combiner boxes” de 12 entradas, y uno

81
Estudio de Impacto
CHOLUTECA SOLAR I Ambiental (EslA)

proveniente de un “combiner box” de 6 entradas (necesario para cada mesa central
del megavatio tipo formada únicamente por 6 strings). De este modo, se consigue
utilizar al 100% cada uno de los “combiner” al no quedar ninguna entrada sin ocupar.
Esta configuración es admisible, pero se decide llevar a cabo otra diferente
completando la fila central, con el fin de evitar el construir una estructura diferente
para el final de la mesa, sobre la que sólo se apoyarían 2x3=6 módulos, que
aumentaría los costes por no tratarse de una estructura estándar. Otra razón será
que de este modo se procederá a comprar todos los “combiner boxes” del mismo

tipo.

1. La nueva disposición propuesta se observa:

asa =2=S]
PERES

HE

A

AHHH
DEAR RPP

aba
E ES]

El E E AENA I 10D EERO|
Le 1 MW
EHHH
PREMIA RERRPRRRT

==>
areprttqaets

Figura 19. Layout bloque modular 1MW (opción 2)

En esta configuración se tiene una potencia instalada de 1148.8 kWp, teniendo los
inversores un sobredimensionamiento de SD=14,8%. Nos encontramos en una
situación límite puesto que los valores recomendados de sobredimensionamiento se
encuentran entre el 10-15%.

Una de las razones por las que se decide sobredimensionar al límite los inversores
es porque los paneles ven mermada su capacidad de producción, disminuyendo la
potencia generada con el paso de los años como se puede ver en la Figura xx, en la

82
CHOLUTECA SOLAR I

Estudio de Impacto

que se compara la eficiencia de los panel
funcionamiento.

es en función de los años de

Industry-leading Warranty based on Pnom
+ Based on nominal power (Pnom)
25-year transferrable power

> output warranty: 5 years/95%,

12 years/90%, 18 years/85%, 25

z n

IES 18 years/80% **

z ES + Warrants 6.7% more power than

1 the market standard over 25 years
¿ +  10-year material and workmanship

: var Warranty

Figura 20. Eficiencia de los paneles en función de los años de vida

Para poder llevar a cabo esta nueva disposición
sobrepasan los límites de potencia e intensidad

es necesario comprobar que no se
admisibles por el inversor. Ambos

datos son función de la temperatura, por lo que realizaremos un estudio de los
valores de ambas variables en un año tipo de la zona donde se implantará el
campo solar. Los datos se pueden obtener de la simulación con el PVSyst. La

potencia máxima y corriente máxima admisibl
fabricante son valores establecidos para las cond
STC (250, 1000W/m? y AM=1,5). Estos
temperaturas, así que se estudiará si los valores

es por el inversor dadas por el
iciones estándar de funcionamiento

valores disminuyen a mayores
máximos que se alcanzan de ambas

variables se dan a temperaturas superiores a TSTC=25"C.

La intensidad máxima ordenada de mayor a menor de entrada a cada uno de los
inversores en los días en los que dicha intensidad alcanza los valores más altos en
un año tipo. Cabe denotar que la corriente en ningún caso alcanza el límite del

inversor para las condiciones estándar STC
continua de entrada al inversor en condicion:
también que las temperaturas medias de los
valores más altos de la intensidad, están por

(intensidad máxima en corriente
es STC: 1600 A). Hay que añadir
días en los que se alcanzan esos
debajo de la temperatura de las

83
Estudio de Impacto
CHOLUTECA SOLAR I Ambiental (EslA)

condiciones estándar (TSTC=25%C). Estas intensidades podrían haber sido
problemáticas si la temperatura hubiese sido superior a TSTC por el
sobrecalentamiento que se produciría en los componentes del inversor, aunque no
se hubiesen alcanzado los 1600 A indicados por el fabricante.

MES DI [HOR INTENSIDAD TENSIÓN POTENCIA TEMPERATUR
MAYO 6| 12 1432,08 358,69  513,676034 32,45
AGOSTO |18| 12 1418,25. 348,20 493,835043 37,46
OCTUBRE | 29| 10 1416,72 387,66 549,20434 28,75
SEPTIEMB | 26| 11 1415,23 357,80 506,372246 32,95
AGOSTO | 18| 11 1412,70 352,81 498,409654 35,35
MAYO 71 12 1406,86 359,96  506,41199 32,05
MAYO 8| 12 1406,08 361,40  508,159505 31,38
AGOSTO 5| 12 1403,59 346,85  486,827292 38,31
MAYO 5| 12 1402,89 350,93  492,315012 36,38
ABRIL 14 12 1402,60. 362,25  508,090697 31,03
MAYO 5| 11 1402,38. 355,82  498,990932 34,07
SEPTIEMB | 6| 12 1395,72 351,14  490,092649 36,38
SEPTIEMB | 23| 11 1395,68 351,75  490,929783 36,09
SEPTIEMB | 28| 11 1391,98. 362,45  504,518028 31,09
AGOSTO 5| 11 1391,81. 351,06  488,612971 36,47

Tabla 3 . Datos de simulación con PVSyst

En esta ocasión la variable que se destaca es la potencia, ordenada de mayor a menor,
indicando los valores del resto de las variables en los días en los que dicha potencia de
entrada a cada inversor es máxima. A pesar de haber establecido un
sobredimensionamiento del 14.8%, la potencia máxima alcanzada es únicamente un
9.8% superior a la potencia nominal, por lo que tampoco se alcanza el valor máximo
de potencia de entrada indicado por el fabricante (565 kWp) para el cual el
sobredimensionamiento era del 13%. Estas potencias máximas, incluso a
temperaturas muy superiores a la TSTC tampoco habrían sido problemáticas para el
inversor ni habrían dañado sus componentes por sobrecalentamiento puesto que son

84
Estudio de Impacto
CHOLUTECA SOLAR I Ambiental (EslA)

Valores que exceden en pocos kilovatios a la potencia nominal del inversor.

Este estudio era necesario puesto que a temperaturas altas se produce un efecto
conocido como el derrateo de la temperatura que consiste en la reducción
controlada de la potencia para que los componentes del inversor no se calienten en
exceso. En funcionamiento normal los inversores trabajan en el punto de máxima
potencia. En este punto de trabajo la relación entre la tensión y la corriente
fotovoltaicas está ajustada de tal manera que resulte la potencia máxima. La posición
del punto de máxima potencia varía constantemente en función de la irradiación y
temperatura de los módulos fotovoltaicos. Si en los componentes monitorizados se
alcanza la temperatura máxima permitida, el equipo desplaza su punto de trabajo a
una potencia menor. Al hacerlo, la potencia se reduce gradualmente. En caso
extremo el inversor se desconecta por completo. En cuanto la temperatura de los
componentes que están en riesgo es inferior al valor crítico, el inversor se dirige de
nuevo al punto de trabajo óptimo.

MES DI [HOR INTENSIDAD TENSIÓN POTENCIA  TEMPERATUR
OCTUBRE| 29] 10 1416,72 387,66 549,20434 28,75
OCTUBRE| 29] 11 1373,85 386,36  530,800731 30,39
OCTUBRE| 9| 11 1328,31. 387,18  514,287633 33,28
MAYO 6| 12 1432,08 358,69  513,676034 32,45
ABRIL 4 11 1384,36 367,87 509,266796 28,65
DICIEMB | 27| 11 1330,88 382,54 — 509,121747 22,20
ABRIL 9| 12 1377,74. 369,50  509,075095 27,98
MARZO 6| 12 1368,99 371,78  508,963362 27,03
MAYO 8 12 1406,08 361,40  508,159505 31,38
ABRIL 14 12 1402,60 362,25  508,090697 31,03
MARZO | 14 13 1384,79 366,84  507,991387 29,13
MARZO 2| 13 1387,77. 365,74  507,562971 29,60
MARZO |13| 12 1383,13 366,65  507,126977 29,24
MARZO 9 12 1346,09 376,56  506,889601 24,96
MARZO 9 1 1335,52 379,49 — 506,815422 23,65

Tabla 4. Datos de simulación con PVSyst

85
Estudio de Impacto
CHOLUTECA SOLAR I Ambiental (EslA)

Como conclusión, se puede deducir de lo anteriormente citado, que con un
sobredimensionamiento del 14.8% el inversor o sus componentes no sufrirán ningún
daño por sobrecalentamiento al trabajar lejos de los valores críticos que dañarian el
equipo.

Dimensionamiento final

La disposición final elegida es la de la Figura 21. El número de módulos
fotovoltaicos es de 1980 módulos de 290 Wp por cada inversor de 500 kW,
llegando al inversor 180 ramas o strings en paralelo formadas por 11 módulos
conectados en serie. El número de combiner boxes a emplear será 30, todos del
modelo SCCB-12, SMA, quedando ocupadas todas las entradas de cada uno de
ellos. Y para conseguir la potencia nominal objetivo de 20 MW se dispondrán en la
planta de 40 inversores de 500 kW, y por lo tanto de 79200 módulos fotovoltaicos en
total, teniendo una potencia instalada de 22.968 kW, y obteniendo una producción
anual de 39,67GWh/año.

Dimensionamiento transformadores BT-MT

La planta fotovoltaica dispondrá de un total de veinte (20) transformadores de
potencia, uno por cada bloque modular de 1MW. Estos transformadores tienen la
finalidad de elevar la Baja Tensión a Media Tensión para realizar el transporte de
energía por la planta disminuyendo al máximo las pérdidas, y elevando la tensión a
la tensión de evacuación definida por la compañía distribuidora. De este modo
es posible no recurrir a otro transformador elevador que se localizaría junto al
centro de seccionamiento para elevar la tensión antes de evacuar a la red de
distribución.

Como primera aproximación, lo lógico en este proyecto parece que es elegir
transformadores de 1MVA por cada bloque modular de 1MW. En este apartado se
realizará un estudio para comprobar qué sobrecarga permite el transformador,
teniendo en cuenta la temperatura y siendo limitada por los efectos a corto y largo
plazo que tiene sobre el transformador, y que son descritos más adelante, sin que
disminuya la vida útil del mismo. El estudio se realizará siguiendo la norma
ANSI/IEEE C57.92-1981: “Guide for loading  mineral-oil-inmersed power
transformers up to and including 100 MVA with 55*C or 65*C average winding rise”

86
Estudio de Impacto
ntal (EslA)

CHOLUTECA SOLAR I

La temperatura cobra una importancia destacable en el funcionamiento de los
transformadores. Existen diversos factores que afectan a la duración de la vida de un
transformador. Esta duración depende mucho de acontecimientos extraordinarios,
como pueden ser sobretensiones, cortocircuitos en la red y sobrecargas de
emergencia. La esperanza de vida normal está definida para un servicio continuo
ininterrumpido a la temperatura ambiente de referencia y en las condiciones de
funcionamiento asignadas. Si la carga aplicada supera las definidas en la placa de
características y/o la temperatura ambiente es superior al valor asignado, esto implica
un riesgo y una aceleración del envejecimiento del transformador.

El sobrecargar un transformador por encima de los valores asignados acarrea
diversas consecuencias, entre las que se encuentran:
+ las temperaturas de los arrollamientos, piezas de apriete, conexiones,
aislamientos y del aceite, aumentan y pueden alcanzar valores inaceptables
+ la densidad del flujo de dispersión fuera del circuito magnético aumenta y
provoca un incremento de calentamiento por corrientes de Foucault en las
partes metálicas atravesadas por el flujo
+ la combinación del flujo principal y el de dispersión limitan la posibilidad de
sobreexcitar el circuito magnético
+ las variaciones de temperatura implican modificaciones en el contenido de
humedad y gases, en los aislamientos y en el aceite
+ los bornes, cambiadores de tomas, terminales de cable y los transformadores
de intensidad se verán también expuestos a condiciones más severas
reduciendo sus posibilidades de utilización

Como consecuencia de todo lo anteriormente citado, habrá un riesgo de fallo
prematuro asociado al aumento de corrientes y temperaturas.

El efecto sobre el transformador de la temperatura puede ser tanto a corto como a
largo plazo. Como efectos a corto plazo se tienen: temperaturas elevadas provocan
un deterioro temporal de las propiedades mecánicas con la consecuente reducción
de la capacidad de soportar esfuerzos de cortocircuito; si la temperatura de
aislamiento excede la temperatura crítica, se puede producir acumulación de gases
en los pasatapas o una expansión del aceite que provoque un desbordamiento del

87
Estudio de Impacto
CHOLUTECA SOLAR I Ambiental (EslA)

mismo en el depósito conservador.

Como efectos a largo plazo se pueden destacar: se producirá una aceleración de la
degradación térmica acumulativa del aislamiento de los conductores, al igual que de
otros materiales aislantes, partes estructurales y los conductores mismos; las juntas
del transformador pueden volverse más frágiles a altas temperaturas [Norma UNE
20 110:1995, “Guía de carga para transformadores de potencia sumergidos en
aceites”].

Por lo tanto, transformadores localizados en zonas geográficas con temperaturas
ambientes más bajas que en zonas cálidas, pueden trabajar con una mayor
Capacidad de carga. En zonas donde las temperaturas ambientes no son altas los
transformadores pueden trabajar en sobrecarga sin disminuir su vida útil.

Lat Medi
13.283 | Ene| Feb | Mar| Apr | May| Jun | Jul | Ago| Sep| Oct| Nov| Dic | a

Media en
22 años | 25.4| 25.0| 25.7| 27.4| 28.3| 28.4 27.8| 27.7| 27.3| 27.1| 27.4 26.7 27.0

Mínimas | 24.7, 24.2| 24.8 26.6| 27.5 27.8| 27.1 27.0] 26.6 26.4| 26.7 26.1 26.3

Máximas| 26.1| 25.8 26.5| 28.3 29.1, 29.1 28.5 28.3| 28.0, 27.8| 28.1, 27.4| 37.8

Tabla 5. Datos de temperatura del lugar donde se localizará la planta

(*) Datos procedentes de la NASA (http://eosweb.larc.nasa.gov/sse)

Es necesario analizar los días en los que se produce la máxima cantidad de energía
respecto al resto del año, y estudiar el caso más desfavorable, esto es, el día en el
que la temperatura sea mayor ya que el transformador reducirá su capacidad de
carga.

Según los datos horarios proporcionados por el PVSyst, los días en los que la

88
CHOLUTECA SOLAR I

Estudio de Impacto
Ambiental (EsIA)

producción es mayor (por cada bloque modular de 1MW) son los especificados en la

tabla xx:
INTENS TENSI POTEN POT.2
MES DI HO IDAD ÓN CIA TEMP INVERS POT*
MARZ (12 1370,5 391,0 535,9 33/01 1071,9 1050,  1167,22
SEPTIE | 9 1390,7 383,9 534,0 28,26 1068,0 1046,  1162,99
NOVIEM 2 1367,0 388,7 531,4 25,79 1062,9 1041,  1157,39
MARZ | 2 1451,0 365,7 530,7 29,60 1061,4 1040,  1155,77
OCTUB | 11 1430,8 370,8 530,6 28,22 1061,3 1040, 115566
SEPTIE | 9 1364,4 387,1 528,2 26,84 10565 1035,  1150,45
NOVIEM]| 2 1351,5 388,9 525,6 26,02 1051,3 1030,  1144,81
MARZ | 12 1321,2 397,5 525,2 31,72 1050,5 1029,  1143,9
MARZ | 15 1429,0 367,5 525,1 28,62 1050,3 1029,  1143,70
MARZ | 16 1429,1 366,6 52319 29,02 1047,9 1026,  1141,08
MAYO 6 1448,5 358,6 519,5 32,45 1039,1 1018,  1131,50
MARZ | 12 1305,9 396,7 518,1 30,00 1036,3 1015,  1128,45
MARZ |8 1322,0 391,0 517,0 30,04 1034,0 1013,  1125,98
MARZ | 15 1387,2 372,4 516,6 26,32 1033,3 1012 1125/20
SEPTIE | 29 1352,4 381,2 515,6 27,42 1031,3 1010,  1123,00
SEPTIE | 29 1333,1 386,3 515,0 27,14 1030,1 1009)  1121,72
SEPTIE | 1 1387,9 368,6 511,6 25,28 1023,/2 1002,  1114,18
AGOST | 7 1407,3 363,2 511,1 2484 10223 1001,  1113,19
OCTUB | 11 1375,4 371,4 510,8 23,45 10216 1001,  1112,47
AGOST|20| 1 1413, 361, 510, 25,6 1020, 1000, 11115

Tabla 6. Datos de simulación con PVSyst

La columna “POTENCIA” se refiere a la potencia (kW) que reciben cada uno de los
inversores. Como los bloques modulares son simétricos y equivalentes de cara a los
inversores, la potencia activa que recibirá el transformador será el doble de la
potencia de los inversores, y multiplicada por el rendimiento de los mismos (98%).
Finalmente, la potencia aparente que verá el transformador será la potencia
anteriormente calculada ("POT*Rend”) entre el factor de potencia más desfavorable
del inversor (cosqp=0,9).

89
Estudio de Impacto
CHOLUTECA SOLAR I Ambiental (EslA)

Una vez calculada esta potencia aparente (en kilovoltoamperios kVA), se eligen los 20
días en los que la potencia a la que trabaja el transformador es mayor, tal y como
indica la norma, y de los que se obtiene la tabla anteriormente citada. El día más
desfavorable es aquel en el que la temperatura es mayor. En este caso y para un
año tipo, ese día se corresponde con el 20 de Agosto.

Se procede a analizar este día y la curva de funcionamiento del transformador para
realizar el dimensionamiento del mismo en el día más desfavorable del año.

1200,00

1000,00

800,00

600,00

400,00

200,00

H
o0w0 LI E 1 E
01234567 8 91011 12 13 14 15 16 17 18 19 20 21

Figura 21. Curva de funcionamiento del transformador el 20 de Agosto

Primeramente es necesario elegir el aislamiento del transformador y el fabricante.
El transformador estudiado será de COOPER INDUSTRIES. Tendrá refrigeración
natural y estará inmerso en aceite (aislamiento ONAN: Oil Natural Air Natural, o
“Selfcooled, Liquidfilled”). Será un transformador “Pad-mount”, transformador de
exterior con carcasa metálica. Este tipo de transformador es el más empleado en
Estados Unidos en proyectos similares al presente, por las ventajas que tiene el que
sea de exterior (se favorece la refrigeración del mismo) y porque de este modo no es
necesaria la implantación de un edificio prefabricado para albergar este equipo. Esto
último supone un gran ahorro para una instalación de 20 MW ya que se evita

90
Estudio de Impacto
CHOLUTECA SOLAR I Ambiental (EslA)

instalar 20 edificios prefabricados, evitando tanto los gastos de compra y transporte
como de obra civil de las cimentaciones de los mismos.

Como previamente se ha mentado, el estudio se realizará siguiendo la norma
ANSI/IEEE C57.92-1981: "Guide for loading  mineral-oil-inmersed power
transformers up to and including 100 MVA with 55*C or 65%C average winding rise”.
Según esta norma, el ciclo de carga diario de un transformador puede modelizarse
por una curva compuesta de dos escalones que simbolizan la carga inicial y la carga
pico. El escalón correspondiente a la carga pico puede ser definido para 0.5, 1, 2, 4, 8
y 24 horas, en función de la curva de funcionamiento real del transformador que se

tenga y de lo conservador que se quiera ser.
150

140 Y PEAK LOAD.

3

ye INITIAL LOAD

LOAD IN PERCENT OF
8

TRANSFORMER RATING

R SAM 12M som e
ACTUAL LOAD CYCLE

Figura 22. Ejemplo curva característica de un transformador

Esta equivalencia es posible ya que un transformador que alimenta una carga
fluctuante tiene unas pérdidas igualmente fluctuantes, pero que son equivalentes a
Una carga intermedia constante mantenida durante el mismo período de tiempo. Esto
es debido a las características de almacenamiento térmico de los materiales del
transformador. Por lo tanto, en la Figura xx se representan la carga (en
kilovoltoamperios, KVA) en cada hora del día 20 de agosto que se ha definido como el
más desfavorable del año.

91
Estudio de Impacto
CHOLUTECA SOLAR I Ambiental (EslA)

Carga del transformador (KVA) el 20 de agosto

1200.00 PS
>

sa =

1000.00

800.00

500.00

100.00

200.00

0,00

Figura 23. Valores horarios de carga del transformador
La carga equivalente se calcula a partir de la ecuación siguiente, definida por

la norma ANSI/IEEE C57.92-1981:

2 = 551,217 kVA

LP + t1+ 122 t, ++ +124? * t,
E +ta+o + tas

Teniendo en cuenta que Li+1 representa la carga en kVA de cada hora i.

L1 (00:00) 0,00 L13 (12:00) 1016,73
L2 (01:00) 0,00 L14 (13:00) 867,49
L3 (02:00) 0,00 L15 (14:00) (674,07
L4 (03:00) 0,00 L16 (15:00) (403,96
L5 (04:00) 0,00 L17 (16:00) 135,68
L6 (05:00) 108,75 L18 (17:00) 0,00
L7 (06:00) 361,27 L19 (18:00) 0,00
L8 (07:00) (654,07 120 (19:00) 0,00
L9 (08:00) (886,43 121 (20:00) 0,00
L10 (09:00) 1030,69 122 (21:00) 0,00
L11 (10:00) 1111,57 123 (22:00) 0,00
12 (11:00) 1102,78 124 (23:00) 0,00

Tabla 7. Valores horarios de carga del transformador
Estudio de Impacto
CHOLUTECA SOLAR I Ambiental (EslA)

Aplicación de la norma ANSI/IEEE C57.92-1981 (pico 8 horas)

Se comienza el análisis por el caso más conservador, eligiendo un pico de 8 horas. Se
procede a calcular la carga equivalente inicial y la carga equivalente del pico,
mediante las ecuaciones definidas por la norma ANSI/IEEE C57.92-1981. El período
de 8 horas se corresponde con el funcionamiento del transformador entre las 08:00 y
las 16:00 horas:

1200,00

1000,00
800,00
600,00 +
400,00 +
200,00

0,00 TTTT TIT
1357 91131517 19 21 23

Figura 24. Valores horarios de carga del transformador para un pico de 8
horas
Equivalent initial load =0.29

VLT +16? + L5? + L4? + 13? + 122 + 11? + 124? + 123? + 122? + 121? + 20?

Equivalent peak load

(LS? -ta+L92- ty+ L10? tio + 1112 > ti + 1122 > ti + 113? > tig + 1142 > tig + L15? > tos
o tg+ tottiot+ trat tio + tig+ tia + lis

Para el cálculo de la carga equivalente inicial se han de tomar las cargas de las 12
horas previas al inicio del pico de carga. En cuanto a la carga equivalente pico, esta no
debe ser menor que el 90% de la media hora donde se produzca la carga máxima.
Esta carga máxima se corresponde al período entre las 11:00 y las 12:00, y tiene un
Valor de 1111,57 kVA.

93
Estudio de Impacto
CHOLUTECA SOLAR I Ambiental (EslA)

0,9 - 1111,57 = 1000,413 > 966,362 (equivalent peak load)

Al no cumplirse esta condición este caso no puede aplicarse.

Aplicación de la norma ANSI/IEEE C57.92-1981 (pico de 4 horas)

Esta segunda aproximación se realiza eligiendo un pico de 4 horas, para lo cual se
Calcula la carga equivalente inicial y la carga equivalente del pico, mediante las
ecuaciones definidas por la norma ANSI/IEEE C57.92-1981. El período de 4 horas se
corresponde con el funcionamiento del transformador entre las 09:00 y las 13:00
horas:

Figura 25. Valores horarios de carga del transformador para un pico de
4 horas

Equivalent peak load
= 0.29 -/L9? + L82 + 172+ L6?+ L5?2+ 142 + L32 + L22+ 11? L242+ L232+ L22?
= 337,686 Kva

10? «jo + 111? Ti + 112? -t12 + 113? -t
o = 2 2-= 1066,275 kVA
to+ t10 + C11 + 12

Equivalent peak load = J

94
Estudio de Impacto
CHOLUTECA SOLAR I Ambiental (EslA)

Para el cálculo de la carga equivalente inicial se han de tomar las cargas de las 12
horas previas al inicio del pico de carga. En cuanto a la carga equivalente pico, esta no
debe ser menor que el 90% de la media hora donde se produzca la carga máxima.
Esta carga máxima se corresponde al período entre las 11:00 y las 12:00, y tiene un
Valor de 1111,57 kVA.

0,9 - 1111,57 = 1000,413 < 1066,275 (equivalent peak load)

Al cumplirse esta condición y habiendo definido los valores de carga equivalente
inicial y carga equivalente pico, la curva equivalente del funcionamiento del
transformador en el día más desfavorable del año tendrá esta forma.

Para poder entrar en las tablas que aparecen en la norma ANSI/IEEE C57.92-1981

y ver la sobrecarga que admite el transformador, son necesarios dos datos:

+ incremento de la temperatura: 65%C

+. refrigeración del transformador: ONAN

+ porcentaje de la carga equivalente inicial respecto a la carga nominal. Únicamente
hay tablas para un porcentaje de la carga equivalente inicial respecto de la pico
para 50, 70, 90 y 100%.

+ temperatura ambiente media del mes más desfavorable (agosto): 21,4%C. Las
tablas están definidas para 20 o 30%C. La norma indica que para ser más
conservadores se sumen 5%C a la temperatura media obtenida. Se entrará en
tablas para una temperatura de 30*C.

+ horas del pico: 4 horas

Carga inicial del 50% de la nominal
Para un porcentaje de la carga equivalente inicial respecto a la nominal de un 50%,
se obtiene que la potencia nominal del transformador será de:

337.686

=0.5 > Snom = 675,372 kVA
Snom
Estudio de Impacto
CHOLUTECA SOLAR I Ambiental (EslA)

Según las tablas de la norma ANSI C57.92-1981, para que el transformador no
sufra una disminución de la expectativa de vida normal para estas condiciones, la
carga pico por unidad a la que puede sobrecargarse el transformador durante 4 horas
es de 1,34 pu. Por lo tanto:

Spico = 1.34 - Snom = 1.34 - 675,372 = 904,998 kVA < 1066,275 kVA (Eq.peak load)

La sobrecarga que se le está aplicando al transformador (1066,275 kVA) supera la
carga pico permitida para que no haya una disminución más pronunciada de la
expectativa de vida del transformador (904,998 kVA).

Este caso no puede aplicarse.

Carga inicial del 70%, 90%, 100% de la nominal
Estos casos son más restrictivos que el caso anterior. No se analizarán.

Aplicación de la norma ANSI/IEEE C57.92-1981 (pico 2 horas)

En la tercera aproximación se realiza eligiendo un pico de 2 horas, para lo cual se
Calcula la carga equivalente inicial y la carga equivalente del pico, mediante las
ecuaciones definidas por la norma ANSI/IEEE C57.92-1981. El período de 2 horas se
corresponde con el funcionamiento del transformador entre las 10:00 y las 12:00
horas:

Figura 26. Valores horarios de carga del transformador para un pico de 2
horas

96
Estudio de Impacto
CHOLUTECA SOLAR I Ambiental (EslA)

Equivalent initial load
=0.29 -/L107 +19? + L82+ L72+ L62+ L5?+ 142+ 132 + L2? + 11? 124? + 123?

= 450,969 kVA

L112 -t,1 + 112? -T12

Equivalent peak load = = 1107,18 kVA

tia+ 12

Para el cálculo de la carga equivalente inicial se han de tomar las cargas de las 12
horas previas al inicio del pico de carga. En cuanto a la carga equivalente pico, esta no
debe ser menor que el 90% de la media hora donde se produzca la carga máxima.
Esta carga máxima se corresponde al período entre las 11:00 y las 12:00, y tiene un
valor de 1111,57 kVA.

0,9: 1111,57 = 1000,413 < 1107,18(equivalent peak load)

Habiendo definido estos valores, la curva equivalente del funcionamiento del
transformador en el día más desfavorable del año tendrá esta forma.

1200
1100
1000

o888888388

12345678 9101112131415161718192021222324

Figura 27. Curva equivalente para un pico de 2 horas

Para poder entrar en las tablas que aparecen en la norma ANSI/IEEE C57.92-1981
y ver la sobrecarga que admite el transformador, son necesarios dos datos:

+ incremento de la temperatura: 65%C

+» refrigeración del transformador: ONAN

97
Estudio de Impacto
CHOLUTECA SOLAR I Ambiental (EslA)

+ porcentaje de la carga equivalente inicial respecto a la carga nominal. Únicamente
hay tablas para un porcentaje de la carga equivalente inicial respecto de la pico
para 50, 70, 90 y 100%.

+ temperatura ambiente media del mes más desfavorable (agosto): 21,4%C. Las
tablas están definidas para 20 o 30%C. La morma indica que para ser más
conservadores se sumen 5%C a la temperatura media obtenida. Se entrará en
tablas para una temperatura de 30*C.

+ horas del pico: 2 horas

Carga ial del 50% de la nominal
Para un porcentaje de la carga equivalente inicial respecto a la nominal de un 50%,

se obtiene que la potencia nominal del transformador será de:

450,969
Snom

= 0.5 > Snom = 901,938 kVA

Según las tablas de la norma ANSI C57.92-1981, para que el transformador tenga
una disminución de la expectativa de vida normal para estas condiciones, la carga
pico por unidad a la que puede sobrecargarse el transformador durante 2 horas es de
1,57 pu. Por lo tanto:

La sobrecarga que se le está aplicando al transformador (1107,18 kVA) no supera la
carga pico permitida para que no haya una disminución más pronunciada de la
expectativa de vida del transformador. Por lo tanto esta suposición es correcta, por
lo que se podría elegir un transformador de 901,938 kVA o superior (potencia
normalizada: 1000 kVA).

Carga ial del 70% de la nominal
Para un porcentaje de la carga equivalente inicial respecto a la nominal de un 70%,
se obtiene que la potencia nominal del transformador será de:

450,969

=0.7 > Snom = 644,241 kVA
Snom

98
Estudio de Impacto
CHOLUTECA SOLAR I Ambiental (EslA)

Según las tablas de la norma ANSI C57.92-1981, para que el transformador tenga
una disminución de la expectativa de vida normal para estas condiciones, la carga
pico por unidad a la que puede sobrecargarse el transformador durante 2 horas es de
1,50 p.u. Por lo tanto:

Spico = 1.50 - Snom = 1.50 - 644,241 = 966,36 kVA > 1107,18 kVA (Eq.peak load)

La sobrecarga que se le está aplicando al transformador (1107,18 kVA) supera la
carga pico permitida (966,36 kVA) para que no haya una disminución más
pronunciada de la expectativa de vida del transformador.

Permitiendo una disminución de la expectativa de vida de un 0.25%, la carga pico por
unidad a la que se puede sobrecargar el transformador durante 2 horas es de 1.77
p.u. Por lo tanto:

Spico = 1.77 :Snom = 1.77 -644,241 = 1140,307 KVA > 1107,18 kVA (Eq.peak load)

De este modo se podría emplear un transformador de potencia nominal de 644,241
kVA, o de potencia normalizada de 750 kVA, pero en esta ocasión con una
disminución de su vida útil del 0,25%.

La vida útil de un transformador de distribución de esta magnitud es de unos 30 años.
El 0,25% se corresponde a una disminución de 0,075 años, o 27,375 días.

Potencia Precio Coste/kW
Transformad unitario Coste total [Vida útil [Coste diario ¡instalado

750 kVA 10.900$/ud  [218.000$ 29,925 años |[19,958$/día 9,491$/kW

1000 kVA 13.500$/ud  |270.000$ 30 años 24,658$/día  [11,755$/kW

Diferencia 2.600$/ud |52.000$ 0,075 años 4,7$/día 2,264$/kW

Tabla 8. Comparación transformadores 750 kVA y 1000 kVA

99
Estudio de Impacto
CHOLUTECA SOLAR I Ambiental (EslA)

El precio de un transformador de 1000 kVA, del fabricante COOPER INDUSTRIES, es
de 13.500$. El coste de instalación de 20 transformadores para la planta fotovoltaica
asciende a: 270.000$.

El precio de un transformador de 750 kVA, del fabricante COOPER INDUSTRIES, es de
10.900$. El coste de instalación de 20 transformadres para la planta fotovoltaica
asciende a: 218.000$.

El ahorro de instalar transformadores de 750 kVA en lugar de transformadores de
1000 kVA es lo suficientemente considerable para optar por la primera opción. El
ahorro diario de emplear dicho transformador es de 4,7 $/día.

A parte del ahorro económico anteriormente visto aun reduciendo ligeramente la vida
útil del transformador, también se tendrá un menor valor de pérdidas durante el
funcionamiento de la instalación ya que los valores de las pérdidas en vacío (PO) y
las pérdidas a plena carga son menores (PF).

Carga inicial del 90%, 100% de la nominal
Estos casos son más restrictivos que el caso anterior. No se analizarán

Conclusión

La potencia de los transformadores a emplear será de 750 kVA (potencia
normalizada), según se ha establecido en el apartado 1.1.1.4.4. El transformador
estará regulado en la primera toma (-5%) para lograr 21 kV en el lado de Media
Tensión a partir de la relación 208 V / 21,717 kV (21,717kV = 22860 x [1-0,05]).

100
CHOLUTECA SOLAR I

Estudio de Impacto
Ambiental (EsIA)

Potencia nominal 750 kVA
Tensión primario 22860 V
Tensión secundario 208 V
Nivel de aislamiento Primario 125 kv
Nivel de aislamiento Secundario 30 kv
Grupo de conexión YNy0y0

Tomas de regulación

25% / 42,5%

Normativa

IEEE  C57.12.00, IEEE  C57.12.34,
IEEE  C57.12.28, IEEE C57.12.70, IEEE
(57.12.80, IEEE C57.12.90, IEEE C57.13,
ANSI/IEEE 386, ASTM D877, NEMA AB1, NEMA
TRÍ

Temperatura de aislamiento 1200C
Aumento de la temperatura devanados 65oC
Refrigeración ONAN
Rendimiento 99.3%
Pérdidas en vacío 880 W
Pérdidas plena carga 7530 W

101
Estudio de Impacto
CHOLUTECA SOLAR I Ambiental (EslA)

Nivel de ruido 61 dB

Dimensiones 64"x89"x57" (1,625m x 2,261m x 1,448m)

Tabla 9 Características del transformador

Cálculo del cableado eléctrico de CC

En este apartado se detallarán los cálculos de las secciones del cableado de continua.

El cable de conexión representa el componente indispensable para el transporte de la
energía eléctrica entre los diferentes elementos de un sistema fotovoltaico. Es por
ello que hay que prestar gran atención al cálculo de las secciones del mismo, ya
que una mala elección del conductor a emplear conllevaría mayores pérdidas de
energía y por lo tanto pérdidas económicas que podrían haber sido evitadas.

El cálculo de las secciones de los conductores se realizarán de acuerdo a las normativa
aplicable del National Electric Code (NEC), capítulo 3 (Wiring Methods and Materials).

Los criterios que deben cumplir los conductores empleados en la instalación son:

+ Criterio térmico: el conductor ha de ser capaz de disipar el calor generado
por la intensidad que circula por el mismo durante el régimen permanente,
teniendo en cuenta los factores de corrección por temperatura, profundidad,
resistividad del terreno y agrupamiento.

+ Criterio de caída de tensión: la caída de tensión debe ser menor que las
especificadas por las condiciones de diseño

+ Criterio de cortocircuito

El criterio más restrictivo es el que determinará la sección del conductor.

Se realizarán los cálculos para el bloque modular de 1MW. Dicho bloque se compone

102
Estudio de Impacto

CHOLUTECA SOLAR I ntal (EsIA)

de 15 mesas, formadas por 24 strings cada una, con 11 módulos en serie en cada
string (Plano n03). El total de la potencia instalada es de 1148.4 kWp. Se emplearán
dos inversores de 500 kW cada uno, a los que llegarán 30 conductores provenientes
de las mesas a cada uno, 15 del polo positivo y 15 del polo negativo (se ocuparán
15 entradas, de las 18 permitidas, en cada inversor). Estos conductores tienen su
origen en los “combiner-box SCCB-12, SMA” cada uno de los cuales agrupa 12 strings
para reducir el número de conductores que llegan al inversor.

El tipo de cable a emplear es de cobre, unipolar, y preparado para ser enterrado en
canalizaciones de hormigón.

Se calcularán por un lado los conductores necesarios de cada uno de los strings a los
“combiner-box”, y por otro lado los conductores de los “combiner” a los inversores (que
serán de mayor sección al tener que transportar una corriente mayor). Los módulos
fotovoltaicos estarán interconectados en serie formando los strings, del borne
positivo de uno al borne negativo del siguiente, por medio de los cables que vienen
de fábrica junto con los paneles los cuales incorporan unos conectores
machembrados. La sección de dichos conductores aportados por el fabricante son 4

mm?,

Cada uno de estos strings llevará un cable desde sus bornes positivo y negativo
hasta el “combiner” correspondiente. Finalmente de cada “combiner” saldrán dos
cables, el positivo y el negativo, que se conectarán al inversor adecuado.

Se comenzará calculando la sección de los cables de los módulos al “combiner”.

Cálculo cableado paneles — "combiner box”

Los conductores empleados en instalaciones fotovoltaicas tienen la restricción, según el
artículo NEC-690.8(B), de que la máxima corriente que puedan transportar sea el
80% de la máxima capacidad de corriente que pudiera circular por los mismos.

103
Estudio de Impacto
CHOLUTECA SOLAR I Ambiental (EslA)

Criterio térmico

Siguiendo los requisitos establecidos en el artículo NEC-690.8(1), la corriente máxima
debe ser la suma de la corriente de los strings conectados en paralelo multiplicada por
125%.

Imax = 1,25 * l.c =1,25-8,42= 10,525 A

Siendo ICC la corriente de cortocircuito de los módulos fotovoltaicos.
No es necesario aplicar factores de corrección.

La sección del cable que cumple dicha condición, según el artículo NEC-240.4(D)(3)
es de 14 AWG (15 A), lo que equivale a 2,08 mm2, Esta sección es menor a la que
utiliza el fabricante para interconectar los módulos en serie (12 AWG / 4 mm?) por lo

que se decide elegir, para este criterio, dicha sección de 12 AWG (4 mm2).

Criterio de la caída de tensión
Se debe cumplir que la caída de tensión desde el panel fotovoltaico más alejado del
inversor, hasta dicho inversor, no supera el 1,5%.

Para aplicar este criterio es necesario calcular por un lado la caída de tensión en los

cables desde los módulos hasta los “combiner”, y posteriormente desde los
“combiner” hasta el inversor.

Eligiendo un cable unipolar, de cobre, con una conductividad de 44 ohm.mm?/m, y una

sección de 10 AWG (6 mm?), la máxima tensión que se produce es:

AU(%)max= 0,583%
El método de cálculo empleado ha sido:

L
AU) =210R=2 po ¿= 2010

e a
mE

104
Estudio de Impacto
CHOLUTECA SOLAR I Ambiental (EslA)

Siendo:

e I=IMPP =8,15A

. y=4 m/ohm.mm? : conductividad del cobre

e L= 37 m: longitud máxima desde el módulo fotovoltaico más lejano a su
“combiner box” correspondiente

2

+ S=6mm? : sección del conductor

AU(V)

string

AU(%) = -100
Siendo:
+. Ustring = 11 x 35,6V = 391,6 V: Tensión de los 11 módulos en serie que
configuran un string o ramal.

Por lo que por este criterio se elige un cable de una sección de 10 AWG (6 mm2).
Cable módulos pv - combiner box

(por mesa)
Sar metros] Intensidad | Sección] Caída |Pérdidas| Pérdidas
FINg | cable (A) (mm2) tensión (w) (%)

string la 35 8,1 6 0,55183 | 8,80601| 0,27605
string 1b| 36 8,1 6 0,56760 | 9,05761| 0,28394
string 1c 37 8,1 6 0,58337| 9,30921| 0,29182
string 2a 13 8,1 6 0,20497 | 3,27080| 0,10253
string 2b 14 8,1 6 0,22073 | 3,52241| 0,11042
string 2c 15 8,1 6 0,23650 | 3,77401| 0,11831
string 3a 35 8,1 6 0,55183 | 8,80601| 0,27605
string 3b 36 8,1 6 0,56760 | 9,05761| 0,28394
string 3c| 37 8,1 6 0,58337 | 9,30921| 0,29182
string 4a| 13 8,1 6 0,20497 | 3,27080| 0,10253
string 4b| 14 8,1 6 0,22073 | 3,52241| 0,11042
sting4c| 15 8,1 6 0,23650 | 3,77401| 0,11831
US 18000 75,48011| 0,19718

Tabla 10. Pérdidas y caída de tensión

105
Estudio de Impacto
CHOLUTECA SOLAR I Ambiental (EslA)

Criterio de cortocircuito
En este caso no aplica.

Cálculo cableado "combiner-box” / inversor
En este caso se empleará cable unipolar de Aluminio, para reducir los costes de la
instalación.

Criterio térmico

Siguiendo los requisitos establecidos en el artículo NEC-690.8(2), la corriente
admisible de los cables debe soportar un valor de corriente igual a la suma de las
corrientes por cada uno de los strings en paralelo (12 strings por “combiner-box”)
mayorado un 25%, según el artículo NEC- 690.8(1).

Imax = 12 * (1,25 *l.c) = 12 * 1,25: 8,42 = 123,34
Siendo ICC la corriente de cortocircuito de los módulos fotovoltaicos.

No es necesario aplicar un factor corrector por temperatura puesto que la
temperatura ambiente es menor de 30%C (temperatura media ambiente anual: 15.9%C).

El dispositivo contra sobreintensidades debe tener una capacidad del 125% de la
corriente determinada en el cálculo anterior. Esto es para impedir que los
dispositivos contra sobreintensidades funcionen a más del 80% de su capacidad. Por lo
tanto los cables han de ser

dimensionados para que soporten ese 125% de la intensidad calculada, para
asegurar el funcionamiento correcto de los dispositivos contra sobreintensidades
conectados.

Por lo tanto los cables se dimensionarán para una intensidad de:

TI = (1,25 * Imax) = 1,25 :126,3 = 157,875A

106
Estudio de Impacto
CHOLUTECA SOLAR I Ambiental (EslA)

Según la tabla NEC-310.16, para una temperatura de 90*C, el tamaño de cable a
utilizar será 3/0 AWG (85,01 mm?), cuya capacidad es de 175 A.

Criterio de la caída de tensión

Como se remarcó en el apartado 1.2.2.5.1, se debe cumplir que la caída de tensión
desde el panel fotovoltaico más alejado del inversor, hasta dicho inversor, no supera
el 1,5%.

En este punto se calcula la caída de tensión desde los “combiner” hasta el inversor. Si
la suma de las caídas mayores en ambos casos supera el 1.5% fijado, se procederá a
sobredimensionar este último cable, de Aluminio, por tener un coste más reducido que
el cable de Cobre.

Eligiendo un cable unipolar, de Aluminio, con una conductividad de 28 hm.mm?/m,

y una sección de 500 kcmil (253,4 mm?), la máxima tensión que se produce es:

AU(%)max = 0,4595%

El método de cálculo empleado ha sido:

L
AU) =210R=2 po o=20 10

Ra
mie

Siendo:

I = 12.IMPP = 97,8 A

. y=28 m/ohm.mm? : conductividad del aluminio

+ L = 65,27 m : longitud máxima desde el “combiner” más
lejano a el inversor correspondiente (se elige el caso más
desfavorable)

. S=253,4 mm? : sección del conductor

AU(%) = AU 100

string

107
Estudio de Impacto
CHOLUTECA SOLAR I Ambiental (EslA)

Siendo:
+ Ustring = 11 x 35,6V = 391,6 V : Tensión de los 11 módulos en serie
que configuran un string o ramal.

Cable combiner box —

inversor

metros|Intensid] Secció | Caida [Pérdida] Pérdid
Comb.B|Num.C | cable | ad n tensión s as

mm.
1 7 65,272 | 97,8 | 253,40| 0,4595 | 55,9945| 0,1462
2 6 60,004 | 97,8 253,40 | 0,42242 | 51,4752| 0,1344
3 5 54,736 | 97,8 253,40 | 0,38533 | 46,9560| 0,1226 |
4 4 49,468 | 978 | 253,40] 0,34825 | 42,4368| 0,1108 |
5 3 44, 97,8 253,40 | 0,31116 | 37,9175| 0,0990
6 2 38,932 | 97,8 253,40 | 0,27407 | 33,3983| 0,0872
7 1 33,664 | 97,8 253,40 | 0,23699 | 28,8791| 0,0754
8 1 24, 97,8 | 253,40] 0,17036 | 20,7603| 0,0542 |
9 2 29,468 | 97,8 253,40 | 0,20745 | 25,2795| 0,0660
1 3 34,736 | 97,8 253,40 | 0,24454 | 29,7987| 0,0778
1 4 40,004| 97,8 | 253,40| 0,28162 | 34,31/9| 0,0896 |
1 5 45,272 | 978 | 253,40| 0,31871|38,8372] 0,1014 |
1 6 50,54 97,8 253,40 | 0,35579 | 43,3564| 0,1132
1 7 55,808 | 97,8 253,40 | 0,39288 | 47,8756| 0,1250
1 8 61,076 | 97,8 253,40 | 0,42996 | 52,3949| 0,1368
TOTAL por 2749,5 589,678| 0,1027

Tabla 11. Pérdidas y caída de tensión

Por lo que por este criterio se elige un cable de una sección de 500 kcmil (253,4

mm). De este modo, la caída de tensión máxima que se produce en corriente
continua, teniendo en cuenta la caída de tensión calculada en el apartado 1.2.2.5.1 es:

AU(%)max = AU(%)max, + AU(%)max, = 0,583 + 0,4595 = 1,04%

Criterio de agrupamiento
En las canaletas de hormigón prefabricado por las que se transportan los cables que

llegan al inversor, se agruparán un máximo de 15 circuitos. Para este valor hay que
aplicar los factores de agrupamiento que se obtienen de la tabla NEC-B.310.11. Para

105
Estudio de Impacto
CHOLUTECA SOLAR I Ambiental (EslA)

una agrupación de 10 a 85 cables, el cálculo de la corriente máxima se calcula
mediante la fórmula siguiente:

0,5: N
A = E (Ar

A2: ampacidad desde Tablas 310.16; 310.18; B.310.1; B.310.6 y B.310.7,
multiplicada por el adecuado factor de Zabla B.310.1 1.

N: número total de conductores usados para obtener el factor multiplicador de Tabla
B.310.11. E: número de conductores deseados en la canalización o cable.

A1: ampacidad límite de los conductores que llevan corriente en la canalización o
cable (NECO8)

0,5: N 0,5: 24
4= [(4)= |

+175:0,7 = 109,574

Para cumplir los requisitos de este criterio se puede emplear un cable de sección 1
AWG (53,5 mm2).

Correcciones

El cable irá en zanja debajo de una capa de hormigón de 50 mm de espesor o
equivalente. Según la tabla NEC 300.5, la profundidad a la que se han de
establecer los conductores es de 300mm. No es necesario aplicar un factor corrector
por profundidad.

Secciones y tipo de cable seleccionados para línea de CC

Para la conexión módulos fotovoltaicos - “com biner bo XxX” :

Según los distintos criterios de selección del conductor, obtenemos que las

106
Estudio de Impacto
CHOLUTECA SOLAR I Ambiental (EslA)

secciones para cada uno de ellos son:
Térmico 10 AWG (6 mm2)

Caída de tensión 10 AWG (6 mm2)

Agrupamiento -

Ya que se pretende obtener una instalación energéticamente eficiente, la sección
seleccionada es de 10 AWG (6mm2), cumpliendo con todos los criterios de cálculo
y consiguiendo así un mejor rendimiento de la instalación.

CABLE TECSUN(UL)-PV Wire, Cu, (PRYSMIAN), 10 AWG/6.0mmr, código
20025136

Para la conexión  combiner -box” - inversor:

Según los distintos criterios de selección del conductor, obtenemos que las
secciones para cada uno de ellos son:

Térmico 3/0 AWG (85,01 mm2)
Caída de tensión 500 kcmil (253,4 mm2)
¡Agrupamiento 1 AWG (53,5 mm2)

Con los mismos objetivos, la sección seleccionada es de 500 kcmil (253,4mm2),
cumpliendo con todos los criterios de cálculo y consiguiendo así un mejor
rendimiento de la instalación.

CABLE  SUPERFLEX XLPE,  (PRYSMIAN)Al 1  x 500

kcmil/253.4mmnr, 600 V, códigoQ0W300A. El cable irá en zanja debajo
de una capa de hormigón de 50 mm de espesor o equivalente. Según la
tabla NEC 300.5, la profundidad a la que se han de establecer los
conductores es de 300 mm.

107
Estudio de Impacto
CHOLUTECA SOLAR I Ambiental (EslA)

De este modo también se cumplen con los requisitos de cableado de conexión al
inversor, cuya sección debe ser inferior a 600 kcmil para poder realizar la
conexión correctamente a los conectores.

Cálculo de pérdidas en el cableado DC

Se procede a analizar las pérdidas totales de potencia en corriente continua que se
darán en la instalación.

Paneles — ” combiner-box”:

P(%) = 0,1972%

* Combiner -bo x”_- inversor:

P(%) = 0,1027%
Total:
P(%) = 0,1972 + 0,1027 = 0,2999%

Cálculo del cableado eléctrico de AC
Inversores - transformador

Entre los requisitos establecidos por el fabricante de inversores, SMA, se encuentra
la condición de que la longitud del cable de conexión del inversor con el
transformador Pad- Mount, sea inferior a 15 m. El cable será de cobre, trifásico y
sin neutro (requisito del fabricante de inversores). Será cable unipolar enterrado bajo
tubo.

Se procede a calcular la sección del cable por los métodos de:

Caída de tensión

100 .
AU(%) ==> V3-+1-(r:L:cosp+x*L:sinp)

108
Estudio de Impacto
CHOLUTECA SOLAR I Ambiental (EslA)

Para cable unipolar, con 6 conductores por fase, de sección 500 kcmil (253,354 mm?):

- r=0,02699 ohm / 1000ft (0,0885 mohm / m)

- x= 0,0288 ohm / 1000ft (0,0945 mohm / m)

- L=5,5m: longitud máxima de cable

- I=1470/6A=245A: (siendo 1470 A la máxima corriente en AC para
200 V del inversor)

- U=200V

-  phi = 25,84

La caída de tensión que se produce es AV (%) = 0,14%.

Figura 28. Terna de cables unipolares enterrados bajo tubo

El cable será por tanto: cable de cobre aislado unipolar de 500 kcmil (253,354

mm?), con 6 conductores por fase, enterrado en 6 ductos eléctricos no metálicos.
Figura 31 y 32.

Por intensidad
La intensidad que portarán los conductores considerando que los inversores están
trabajando a su máxima potencia será:

109
Estudio de Impacto
CHOLUTECA SOLAR I Ambiental (EslA)

S Pf/cosp _ 500kW/0,9

I= = =
V3:U  vV3:u  vV3-200V

= 1603,754

La corriente máxima permitida que puede aportar el inversor es 1470 A a
200 V.

Se decide que se van a emplear 6 conductores por fase enterrados bajo tubo, como
se observa en la Figura 32.

(7.5 in.)

190 mm 190 mm
(7.5 in.) (7.5 in.)

675 mm x 475 mm
(27 in. x 19 in.)
Electrical duct bank

Figura 29. Configuración de canalización para 6 conductores por fase
enterrados bajo tubo (R- S-T en cada tubo)

Según tabla B.310.7 (NEC), para cable monopolar con 6 conductores por fase
enterrados en ductos eléctricos, la sección del conductor es de 500 kcmil (253,354

mm2). No es necesario aplicar factores de corrección.

Criterio de cortocircuito

Dado que la línea conectará con el transformador elevador de relación 0.208/21
kv, y este estará conectado a la red, el cortocircuito más desfavorable se da en
bornas del transformador. Por tanto, y conociendo que la impedancia de
cortocircuito del transformador es de un 5,75%, se obtiene que la corriente de
cortocircuito es:

110
Estudio de Impacto
CHOLUTECA SOLAR I Ambiental (EslA)

1 1 750KkVA

lec = yo" Ibase = 79575 V3-200V 37,65kA

Para esta corriente de cortocircuito, la sección del cable se calcula a partir de la
siguiente fórmula:

k 142 A/mm?, para conductor de cobre, aislamiento de XLPE(ITC-BT-07 del
Reglamento Electrotécnico de Baja Tensión, REBT). Para un tiempo de defecto

de 500 ms, la sección obtenida a partir de este cálculo es de 187,5 mm?,

Por lo tanto la sección es de 400 kcmil (202,683mm2).

Selección del cable de conexión inversor-transformador

Según los distintos criterios de selección del conductor, obtenemos que las
secciones para cada uno de ellos son:

Caída de tensión 6x3x(1x500 kcmil) (253,354
Por intensidad 6x3x(1x500 kcmil) (253,354

Criterio de cortocircuito 3x(1x400  kcmil) (202,683

Los métodos más restrictivos son los dos primeros, primando el de intensidad
admisible. Por lo que la sección seleccionada será de 500 kcmil, 6 conductores por
fase, aislados, unipolares de cobre tipo THHW, enterrados en 6 ductos.

Cable 2kV OKOGUARD-OKOLON, RHH o RHW-2, (Okonite), 6 x 3 x (1 x 500
kcmil), Cu, código 113-24-2531. Se instalarán en tubos de PVC (HDPE) de
Sint=78mm según la tabla 5 del capítulo 9 del NEC, y la tabla C.10 del NEC,
y a una profundidad de 600mm según la tabla 300.5 del NEC, y separación
según la Figura 32. El radio de curvatura no será menor de 330,2mm (tabla
2, capítulo 9 NEC). Plano n*11.

111
Estudio de Impacto

CHOLUTECA SOLAR I ntal (EsIA)

Línea de M.T. interior

La línea que transporta la energía generada por el interior de la planta hasta el
centro de seccionamiento es de 21 kV. Esta puede ser diseñada en rama o en
anillo. Las ventajas de ser diseñada en ramas en lugar de en anillos es que la
longitud de cable necesaria para la instalación es mucho menor. Otra ventaja es
que la sección de dicho cable también será inferior que el empleado en anillo,
puesto que en el caso del anillo el cable ha de ser capaz de transportar toda la
energía generada por todo el anillo en caso de fallo de algún elemento de la
instalación. Pero como inconvenientes cabe destacar que en el caso de fallo de
alguno de dichos elementos, la disposición en rama dejaría fuera de servicio todos
los centros de transformación conectados a la misma al no poder evacuar la
energía por un camino secundario. Todo esto se puede resumir en:

- Rama:
o Menor longitud de cable, menor sección de conductor. Por lo tanto
menor coste.
o Imposibilidad de evacuar la energía por un camino secundario en caso
de fallo.
Pérdidas económicas al no poder evacuar la energía generada.
- Anillo
o Mayor fiabilidad. Posibilidad de evacuar la energía generada por un
Camino secundario en caso de fallo de alguno de los elementos de la
instalación. No dejaría ninguna parte de la instalación fuera de
servicio.
o Mayor longitud de cable, mayor sección del conductor. Coste más
elevado que en la opción en rama.

Se decide emplear la disposición en anillo, por su fiabilidad, y para asegurarnos que
ante fallo en alguno de los equipos o demás elementos, no perdamos gran parte
de la producción de energía sino que esta sigue pudiéndose aportar a la red de
distribución con total normalidad.

Se procede a analizar dos opciones distintas para la disposición en anillos, para
posteriormente elegir la más adecuada:

+ Opción 1: 5 anillos de 4 MW cada uno

112
CHOLUTECA SOLAR I

Estudio de Impacto
Ambiental (EsIA)

+ Opción 2: 4 anillos de 5 MW cada uno

Reparto de corrientes en los anillos interiores

Anillo 1

Anillo 2

Anillo 3

Anillo 4

TRAMO Longitud Long.Acum. Intensidad
CS-CT1 137,761 137,761 102,0662349
CT1-CT2 186,978 324,739 71,5186016
CT2-CT3 186,978 511,717 40,9709683
CT3-CT4 186,978 698,695 10,42333501
CT4-CS 698,695 1397,39 -20,12429828
TOTAL 1397,39
TRAMO Longitud Long.Acum. Intensidad
CS-CT1 231,573 231,573 94,55985164
CT1-CT2 186,978 418,551 64,01221835
CT2-CT3 186,978 605,529 33,46458506
CT3-CT4 186,978 792,507 2,916951766
CT4-CS 792,507 1585,014 -27,63068152
TOTAL 1585,014
TRAMO Longitud Long.Acum. Intensidad
CS-CT1 325,385 325,385 89,37809165
CT1-CT2 186,978 512,363 58,83045836
CT2-CT3 186,978 699,341 28,28282507
CT3-CT4 186,978 886,319 -2,264808224
CT4-CS 886,319 1772,638 -32,81244151
TOTAL 1772,638
TRAMO Longitud Long.Acum. Intensidad
CS-CT1 419,197 419,197 85,58588798
CT1-CT2 186,978 606,175 55,03825469
CT2-CT3 186,978 793,153 24,4906214
CT3-CT4 186,978 980,131 -6,057011889
CT4-CS 980,131 1960,262 -36,60464518
TOTAL 1960,262

113
Estudio de Impacto
Ambiental (EsIA)

CHOLUTECA SOLAR I
Anillo 5 TRAMO Longitud Long.Acum. Intensidad
CS-CT1 513,009 513,009 82,69038242
CT1-CT2 186,978 699,987 52,14274913
CT2-CT3 186,978 886,965 21,59511583
CT3-CT4 186,978 1073,943 -8,952517456
CT4-CS 1073,943 2147,886 -39,50015075
TOTAL 2147,886
Longitud TOTAL 26589,57

Tabla 12. Reparto de corrientes en 5 anillos de 4MW

Criterio de calentamiento

Teniendo en cuenta que los anillos interiores se encuentran a una tensión de 21
kv, y que la potencia máxima de cada uno de los anillos es:

Potencia máxima = 4 MW

Obtenemos que la corriente máxima que circulará por cada uno de los anillos para un

factor de potencia de 0,9 será:

Imax =

V3 Un: cosp

Ss

> Imax = 122,1914

El reparto de corrientes para cada uno de los tramos se ha visto en el apartado
anterior, y la sección debería estar dimensionada para las corrientes máximas
reflejadas en las tablas. Pero existe la posibilidad de que, debido a un fallo en el
sistema, el anillo quede abierto y deba evacuar toda la potencia generada por un

único extremo.

Factores de corrección:

- No es necesario aplicar factor por

profundidad por establecerse a la

114
Estudio de Impacto
CHOLUTECA SOLAR I Ambiental (EslA)

profundidad especificada por el NEC ( > 600 mm) para la cual no han de
aplicarse factores de corrección

Resistividad del terreno: no se ve afectada

Factor de agrupamiento: a la llegada del centro de seccionamiento se
agruparán por una distancia mayor de 15 metros, los circuitos de entrada y
salida de los 5 anillos, por lo tanto, 10 circuitos. Para 10 circuitos el factor de
agrupamiento es 0,49.

Por tanto, la sección mínima según establece el NEC en la Tabla 310.78 para un
circuito de un tres conductores monopolares de aluminio enterrado bajo tubo será

de 250 kcmil (126,68 mm?), tipo MV-90.

Detail 1

290 mm x 290 mm
(11.5 in. x 11.5 in.)
Electrical duct bank
One electrical duct

Figura 30. Configuración de canalización para 3 conductores monopolares
enterrados bajo tubo

La intensidad admisible que soporta un cable de esta sección (250 A), aplicando los
factores de corrección es:

Criterio de Cortocircuito

En caso de cortocircuito, la energía que se considera nociva para la instalación
es la que proviene de la red de distribución, ya que la energía aportada por la
instalación es despreciable frente a la potencia de cortocircuito que parte de la
red. Para una potencia de cortocircuito establecida por la compañía PGUE de 299

115
Estudio de Impacto
CHOLUTECA SOLAR I Ambiental (EslA)

MVA, la corriente de cortocircuito será:

pe AO
““ /3-Un  v3-21000 ?

La protección destinada a proteger el anillo es un interruptor automático al cual se le
estima un tiempo máximo de apertura de 100 ms. Por tanto la sección mínima será:

k = 94 AJmm?, para conductor de aluminio, aislamiento de EPR (tabla 26, ITC-
LAT-06 del Reglamento Eléctrico de Alta Tensión).

Por lo tanto la sección es de 2 AWG (33,6281mm2).

Criterio de la caída de tensión (c.d.t.)

En condiciones normales de funcionamiento el anillo estará totalmente conectado, es
decir, no será interrumpido el paso de corriente por ninguno de sus tramos. Para las
secciones definidas se producen las siguientes caídas de tensión en los anillos:

100
AU(%) == 3 Io (rob: cosp +x+L: sing)

«e Anillo 1:
Para S=1/0 AWG (42,40 mm?)

AU(%) = 0,037%
e Anillo 2:

Para S=1/0 AWG (42,40 mm?)

AU(%) = 0,058%

116
CHOLUTECA SOLAR I

Estudio de Impacto
Ambiental (EsIA)

e Anillo 3:

+ Anillo 4:

+ Anillo 5:

Para S=1/0 AWG (42,40 mm?)

AU(%) = 0,077%

Para S=1/0 AWG (42,40 mm?)

AU(%) = 0,095%

Para S=1/0 AWG (42,40 mm?)

Opción 2: 4 anillos de 5 MW

AU(%) = 0,112%

Reparto de corrientes en los anillos interiores

Anillo 1 TRAMO Longitud Long.Acum. Intensidad

CS-CT1 137,761 137,761 120,4051417
CT1-CT2 280,79 418,551 89,85750836
CT2-CT3 280,79 699,341 59,30987507
CT3-CT4 280,79 980,131 28,76224178
CT4-CT5 280,79 1260,921 -1,785391509
CT5-CS 513,009 1773,93 -32,3330248
TOTAL 1773,93

117
Estudio de Impacto
Ambiental (EsIA)

CHOLUTECA SOLAR I

Anillo 2 TRAMO Longitud Long.Acum. Intensidad
CS-CT1 324,739 324,739 104,3349451
CT1-CT2 280,79 605,529 73,78731178
CT2-CT3 280,79 886,319 43,23967849
CT3-CT4 280,79 1167,109 12,6920452
CT4-CS 280,79 1447,899 -17,85558809
CT5-CS 699,987 2147,886 -48,40322138
TOTAL 2147,886

Anillo 3 TRAMO Longitud Long.Acum. Intensidad
CS-CT1 511,717 511,717 96,85790466
CT1-CT2 280,79 792,507 66,31027137
CT2-CT3 280,79 1073,297 35,76263808
CT3-CT4 280,79 1354,087 5,21500479
CT4-CS 280,79 1634,877 -25,3326285
CT5-CS 886,965 2521,842 -55,88026179
TOTAL 2521,842

Anillo 4 TRAMO Longitud Long.Acum. Intensidad
CS-CT1 698,695 698,695 92,53557957
CT1-CT2 280,79 979,485 61,98794628
CT2-CT3 280,79 1260,275 31,44031299
CT3-CT4 280,79 1541,065 0,892679697
CT4-CS 280,79 1821,855 -29,65495359
CT5-CS 1073,943 2895,798 -60,20258688
TOTAL 2895,798

Tabla 13. Reparto de corrientes en 4 anillos de 5 MW

Criterio de calentamiento

Teniendo en cuenta que los anillos interiores son a 21 kV, y que la potencia
máxima de cada uno de los anillos es:

Potencia máxima =5 MW

118
Estudio de Impacto
CHOLUTECA SOLAR I Ambiental (EslA)

Obtenemos que la corriente máxima que circulará por cada uno de los anillos para un

factor de potencia de 0,9 será:

Ss
Imax = =—————— > Imax = 152,738A
V3- Un: cosp

El reparto de corrientes para cada uno de los tramos se ha visto en el apartado
anterior, y la sección debería estar dimensionada para las corrientes máximas
reflejadas en las tablas. Pero existe la posibilidad de que, debido a un fallo en el
sistema, el anillo quede abierto y deba evacuar toda la potencia generada por un
único extremo.

Factores de corrección:

No es necesario aplicar factor por profundidad por establecerse a la
profundidad especificada por el NEC ( > 600 mm) para la cual no han de
aplicarse factores de corrección

Resistividad del terreno: no se ve afectada

Factor de agrupamiento: a la llegada del centro de seccionamiento se
agruparán por una distancia mayor de 15 metros, los circuitos de entrada y
salida de los 4 anillos, por lo tanto, 8 circuitos. Para 8 circuitos el factor de
agrupamiento es 0,52.

Por tanto, la sección mínima según establece el NEC en la Tabla 310.78 para un
circuito de un tres conductores monopolares de aluminio enterrado bajo tubo será

de 350 kcmil (177,35 mm), tipo MV-90. Ver figura 32.

La intensidad admisible que soporta un cable de esta sección (305 A), aplicando los
factores de corrección es:

0,52 :305 = 158,64 < 152,738A

Criterio de Cortocircuito

En caso de cortocircuito, la energía que se considera nociva para la instalación
es la que proviene de la red de distribución, ya que la energía aportada por la
instalación es despreciable frente a la potencia de cortocircuito que parte de la
red. Para una potencia de cortocircuito establecida por la compañía PGUE de 299
MVA, la corriente de cortocircuito será:

119
Estudio de Impacto
CHOLUTECA SOLAR I Ambiental (EslA)

Sec 299 - 10%
= FB = 8220,37A

L.= =
““ /3-Un vV3-21000

La protección destinada a proteger el anillo es un interruptor automático al cual se le
estima un tiempo máximo de apertura de 100 ms. Por tanto la sección mínima será:

k = 94 A/mm?, para conductor de aluminio, aislamiento de EPR (tabla 26, ITC-
LAT-06 del Reglamento Eléctrico de Alta Tensión). Por lo tanto la sección es de 2 AWG

(33,6281 mm?).

Criterio de la caída de tensión (c.d.t.)

En condiciones normales de funcionamiento el anillo estará totalmente conectado, es
decir, no será interrumpido el paso de corriente por ninguno de sus tramos. Para las
secciones definidas se producen las siguientes caídas de tensión en los anillos:

100
AU(%) == VE (reL coso +x*Lesinp)
+ Anillo 1:

Para S=2/0 AWG (67,43mm2)
AU(%) = 0,035%

e Anillo 2:

Para S=2/0 AWG (67,43mm2)
AU(%) = 0,071%

e Anillo 3:

Para S=2/0 AWG (67,43mm2)

120
Estudio de Impacto
CHOLUTECA SOLAR I Ambiental (EslA)

AU(%) = 0,103%

Anillo 4:

Para S=2/0 AWG (67,43mm2)

AU(%) = 0,135%

Secciones y tipo de cable seleccionados para la línea de M.T. interior

Según los distintos criterios de selección del conductor, obtenemos que las
secciones para cada uno de ellos son:

Opción 1:
Criterio de calentamiento 3 x (1 x 250 kcmil) (126,677 mm2)

5 anillos de 4 Criterio de cortocircuito 3 x (1 x 2 AWG) (33,6281

Mw mm2) Caída de tensión 3 x (1 x 1/0 AWG) (53,47
mm2)
Opción 2:

Criterio de calentamiento3 x (1 x 350 kcmil) (177,348 mm2)

4 anillos de 5 Criterio de cortocircuito 3 x (1 x 2 AWG) (33,6281
Mw mm2) Caída de tensión 3 x (1 x 2/0 AWG) (67,425
mm2)

121
CHOLUTECA SOLAR I

Estudio de Impacto
Ambiental (EsIA)

Comparando la opción 1 y la opción 2:

OPCIÓN 1 OPCIÓN 2

Cable a emplear 3 x (1 x 250 kcmil) 3 x (1 x 350 kcmil)

Código cable Q9U420A Q9V420A

Fabricante PRYSMIAN PRYSMIAN

Longitud total 26589,57 28018,368

Caída de tensión (%) 0,112 % 0,135 %
_Sección cahle (mm2) 126,677 177,348

Coste unitario cable 14,27 15,91

Coste cable total ($) 379.467,16 $ 445.818,57 $

Coste unitario del tubo 5$ 5$

Coste total tubo ($) 44.315,95 $ 46.697,28 $

NO celdas en C.S. 10 8

Coste celdas ($) 130.000 $ 104.000 $

COSTE TOTAL ($) 553.783,11 $ 596.515,85 $

Coste por kW instalado 24,11 $/kWwi 25,97 $/kWi

Diferencia entre 42.732,75 $

Tabla 14. Comparación opciones anillos

Analizando las pérdidas de potencia que se producen en los anillos por efecto Joule:

Opción 1 (5 anillos- Opción 2 (4 anillos-
Caída de tensión
max 0,1122 % 0,1349 %
Anillo 1 0,051 % Anillo 1 0,0578 %
Anillo 2 0,061 % Anillo 2 0,0706 %
Anillo 3 0,073 % Anillo 3 0,0897 %
Anillo 4 0,085 % Anillo 4 0,1101 %
Pérdidas (%) Anillo 5 0,097 % - -
TOTAL | 0,0935 % TOTAL 0,082 Y

Tabla 15. Pérdidas de potencia en los anillos

122
Estudio de Impacto
CHOLUTECA SOLAR I Ambiental (EslA)

Teniendo en cuenta que:

La compañía ENEE paga a los generadores una tarifa de 180$/MWh producido y
suponiendo que se mantenga constante en los años en los que la planta esté
produciendo energía, que el contrato con la compañía finaliza en 30 años, y que las
horas equivalentes de la instalación son 1727,24 horas/año.

Por estas razones se pueden calcular que las pérdidas económicas de

realizar una configuración o la otra en los primeros 20 años de operación de la

planta.

Opción Opción 2
Pérdidas (%) [0,0935 % 0,082 %

Pérdidas 35,65 MWh/año 28,33 MWh/año
Pérdidas totales 0,813 GWh 0,5665 GWh
Pérdidas económicas 199.998,00 $ 139.367,54 $

Diferencia entrei36.030,46 $

Tabla 16. Comparación económica entre los anillos

Comparando los costes de compra de material e instalación, con las pérdidas
económicas que se producen durante el tiempo que esté operando la planta, se decide
que se va a emplear la opción 2 porque aunque la inversión inicial sea superior, las
pérdidas económicas producidas por las pérdidas en los cables son mayores en la
opción 1.

Opción 1 Opción 2
Coste instalación 553.783,11 $ 596.515,85 $
Pérdidas 30 años 199.998,00 $ 139.367,54 $
TOTAL 753.781,11 $ 735.883,39 $
Diferencia entre17.897,72 $

Tabla 17. Comparación económica entre los anillos (2)

123
Estudio de Impacto
CHOLUTECA SOLAR I Ambiental (EslA)

Se decide emplear la opción 2 por presentar un coste inferior a la
opción 1.

+ Cable Okoguard URO-J, 25kV EPR, (Okonite), 3 x (1 x 350 kcmil),
Al, código 160-23- 4090. Se instalarán en tubos de PVC (HDPE)
de Gint=103mm según la tabla 5 del capítulo 9 del NEC, y la
tabla C.10 del NEC. A una profundidad mínima de 450mm según
la tabla 300.50 del NEC. El radio de curvatura no será menor de
406,4mm (tabla 2, capítulo 9 NEC). Plano n 11.

Línea de evacuación. Centro de seccionamiento -—
Subestación

En este apartado se realizará la elección del cable a emplear en la conexión de la
instalación a la red de distribución. Este tramo conecta el Centro de
Seccionamiento con la Subestación “Los Prados” existente.

Se procede a analizar los diferentes métodos para la selección de la sección del cable,
empleando conductor de aluminio y de cobre, para posteriormente hacer la
comparativa económica entre ambos:

Opción 1: conductores de cobre

Criterio de caída de tensión

Empleando los cables anteriormente definidos en el tramo inversor-transformador
y en los anillos de M.T. interiores, la caída de tensión que se producía en dicho
tramo era menor o igual a 0,5%.Para que en el conjunto de la red de Media
Tensión se produzca una caída de tensión máxima de 1%, la caída de tensión
máxima que ha de producirse en la línea de evacuación es de 0,5%.

Para un cable de sección 750 kcmil (380,031 mm):

124
Estudio de Impacto
CHOLUTECA SOLAR I Ambiental (EslA)

100
AV(%) == 3-1 > (ro L-cosp +x+L: sing)

Siendo:

- r=31pQ/ft (0,1017 mQ/m): resistencia por unidad de longitud
- x=71 yQ/ft (0,2329 mQ/m): reactancia por unidad de longitud

- L=600m
- 0 =25,840
- U=21K

- I=610,953:2 A = 305,477 A por cada conductor de fase (2 circuitos, como
se ve en la Figura 34)

Para estas condiciones se obtiene que la caída de tensión que se produce es de
0,292%.Por lo que se decide que se instalarán 2 circuitos de cable monopolar de

cobre de sección de conductor de 380,031 mm? (750 kcmil), como se observa en la
Figura 34.

190 mm 190 mm 190 mm 190 mm
(7.5in.) (7.5 in.) 600 mm (7.5in.) (7.5 in.)
(24 in.) (E
Detail 10

Buried single-conductor
cables (2 circuits)

Figura 31. Configuración para 2 circuitos de cables monopolares
directamente enterrados

Criterio de calentamiento
La intensidad que ha de transportar la línea es de 610,953 A. Recurriendo a la tabla
310.81 (NEC) se demuestra que puede ser empleado un circuito de 3 cables

125
Estudio de Impacto
CHOLUTECA SOLAR I Ambiental (EslA)

monopolares de cobre MV-90 enterrados directamente, como se indica en la Figura 35,
de una sección de 500 kcmil.

190 mm 190 mm
(7.5 in.) (7.5 in.)

Detail 9
Buried single-conductor
cables (1 circuit)

Figura 32. Configuración para un circuito de cables monopolares
directamente enterrados

Criterio de cortocircuito

En caso de cortocircuito, la energía que se considera nociva para la instalación es
la que proviene de la red de distribución, ya que la energía aportada por la
instalación es despreciable frente a la potencia de cortocircuito que parte de la red.
Para una potencia de cortocircuito establecida por la compañía PGRE de 299 MVA, la
corriente de cortocircuito será:

La protección destinada a proteger la línea es un interruptor automático al cual se le
estima un tiempo máximo de apertura de 100 ms. Por tanto la sección mínima será:

k = 143 A/mm?, para conductor de cobre, aislamiento de EPR (tabla 25,
ITC-LAT-06 del Reglamento Eléctrico de Alta Tensión). Por lo tanto la sección es de 4

AWG (21,149mm2).

Opción 2: conductores de aluminio

Criterio de caída de tensión
Para que en el conjunto de la red de Media Tensión se produzca una caída de tensión

126
Estudio de Impacto
CHOLUTECA SOLAR I Ambiental (EslA)

máxima de 1%, la caída de tensión máxima que ha de producirse en la línea de
evacuación es de 0,5%.

Para un cable de sección 1000 kcmil (506,708 mm?):
100
AV(%) == V3 Io (roL:cosp +x+L: sing)

Siendo:
- r= 35 u0/ft (0,1148 mQ/m): resistencia por unidad de longitud
- X= 68 Q/ft (0,2231 mQ/m): reactancia por unidad de longitud

- L=600m
- 0 =25,840
- U=21K

- I= 610,953:2 A = 305,477 A por cada conductor de fase (2 circuitos, como
se ve en la Figura 34)

Para estas condiciones se obtiene que la caída de tensión que se produce es de
0,303%. Por lo que se decide que se instalarán 2 circuitos de cable monopolar de cobre

de sección de conductor de 506,708 mm? (1000 kcmil), como se observa en la Figura
34.

Criterio de calentamiento

La intensidad que ha de transportar la línea es de 610,953 A. Recurriendo a la tabla
310.82 (NEC) se demuestra que puede ser empleado un circuito de 3 cables
monopolares de aluminio MV-90 enterrados directamente, como se indica en la Figura
35, de una sección de 750 kcmil.

Criterio de cortocircuito

En caso de cortocircuito, la energía que se considera nociva para la instalación es
la que proviene de la red de distribución, ya que la energía aportada por la
instalación es despreciable frente a la potencia de cortocircuito que parte de la red.
Para una potencia de cortocircuito establecida por la compañía PGRE de 299 MVA, la
corriente de cortocircuito será:

127
Estudio de Impacto
CHOLUTECA SOLAR I Ambiental (EslA)

La protección destinada a proteger la línea es un interruptor automático al cual se le
estima un tiempo máximo de apertura de 100 ms. Por tanto la sección mínima será:

k= 94 A/mm?, para conductor de aluminio, aislamiento de XLPE (tabla 26, ITC-
LAT-06 del Reglamento Eléctrico de Alta Tensión). Por lo tanto la sección es de 3AWG

(26,667 mm?).

Secciones y tipo de cable seleccionados para la línea de AC del Centro
de Seccionamiento hasta la Subestación "Avenal SUB”

Según los distintos criterios de selección del conductor, obtenemos que las secciones
para cada uno de ellos son:

Opción 1:
Caída de tensión 2x3x(1x750) kcmil (380,031 mm?)
Por intensidad 3x(1x500) kcmil (253,354 mm?)
Criterio de cortocircuito 3x(1x4) AWG (21,149 mm?)
Cobre
Opción 2:
Caída de tensión 2x3x(1x1000) kcmil (506,708 mm?)
Aluminio Por intensidad 3x(1x750) kcmil (380,031 mm?)
Criterio de cortocircuito 3x(1x3) AWG (26,668 mm?)

128
CHOLUTECA SOLAR I

Estudio de Impacto
Ambiental (EsIA)

Se procede a realizar un análisis como se realizó en el apartado 1.2.2.6.4:

Opción Opción 2
Pérdidas (%) 0,342 % 0,386 Y
Pérdidas (GWh/año) 0,1336GWh/año 0,1518GWh/año
Pérdidas totales 30 años 4,008GWh 4,523GWh

Pérdidas económicas 985.968,00 $

1.112.658,00 $

Diferencia entre

126.690,00 $

Tabla 16. Comparativa opciones anillos MT

OPCIÓN 1 OPCIÓN 2
Cable a emplear 2x3x(1x750) kcmil, Cul 2x3x(1x1000) kcmil,
Código cable Q9F120A Q9Y120A
Fabricante PRYSMIAN PRYSMIAN
Longitud total 3600 3600
Sección cable 380,031 506,708
Caída de tensión 0,292 % 0,303 %
Coste unitario cable 88,56 50,04
COSTE TOTAL ($) 318.816,00 $ 180.144,00 $
Coste por kW 13,88 $/kWi 7,84 $/kWi
Diferencia entre 138.672,00 $

Tabla 17. Comparativa opciones anillos MT

Se decide por tanto emplear cable de aluminio (opción 2). El cable seleccionado será:

+ Cable Okoguard URO-J], 25kV EPR, (Okonite) 2 x 3 x (1 x 1000
kcmil), Al, código 160- 23-5099. Enterrados directamente a una
profundidad mínima de 750mm según la tabla 300.50 del NEC. El
radio de curvatura no será menor de 12 veces el diámetro exterior
del cable (artículo 300.34 del NEC). Ver plano n*11.

Cálculo de pérdidas en corriente alterna

Se procede a analizar las pérdidas totales de potencia en corriente alterna que se

darán en la instalación.

129
Estudio de Impacto
CHOLUTECA SOLAR I Ambiental (EslA)

Inversor — transformador:

P=3*1P-R=3-6-(2453 - 0,0885 - 107? - 5,5 = 525,909W

- r=0,02699 ohm / 1000ft (0,0885 mohm / m)

5,5 m : longitud máxima de cable

- 1=1470/6A=245A: (siendo 1470 A la máxima corriente en AC para
200 V del inversor)

2:525,909W

- P(%) == 100 = 0,1052%

r
'"

Anillos MT:

Pzomw(%) = 0,082%

Línea de evacuación:

Paomw(%) = 0,386%

Total: P(%) = 0,1052 + 0,0082 + 0,386 = 0,573%

Selección de la aparamenta eléctrica

En este apartado se detallarán los dispositivos encargados de medir, proteger,
maniobrar y regular el sistema eléctrico del campo solar tanto de la parte de continua
como de la parte de alterna, dispositivos fundamentales para la correcta explotación
de la instalación. De este modo se garantizará la continuidad y la calidad del servicio.

Aparamenta de corriente continua

En el campo generador, el cortocircuito no representa una condición de peligro para
las personas por tratarse de corrientes de falta de valores próximos a la corriente
nominal de la instalación (para un panel fotovoltaico: Inom=8,15 A; Icc=8,42 A).
No ocurre lo mismo en el inversor, donde las corrientes de cortocircuito alcanzan
valores de 1600 A.

130
Estudio de Impacto
CHOLUTECA SOLAR I Ambiental (EslA)

Como medio de protección se incluirán fusibles en el polo positivo, no siendo
necesarios en el polo negativo al ir conectado a tierra, como se define en el
apartado 1.2.4.2.1 y tal y como establecen los artículos 690.41 y 250.4(A) del NEC.
Los fusibles se localizarán en el interior de los “combiner-box”, y deben estar
dimensionados para intensidades superiores al 125% (según artículo 690.8(BX(1)
del NEC) de las máximas corrientes calculadas por medio del artículo 690.8(A).
Esto es:

Ifusible = 1,25 * (Larto9o.e(a)) = 1,25 * (1,25 * lec moauto) = 1,25 * (1,25 8,42) = 13,164

Por ello se selecciona fusibles de 15 A (valor estándar). Ver unifilar de Baja Tensión,
Plano n97.

Las características de los fusibles serán:
+  Fusibles cilíndricos KTK-R Cooper Industries Bussmann

+ Tensión nominal: 600 VCC
+ Corriente nominal: 15 A
+ Poder de corte: 200 kA

El polo positivo se protegerá de las sobretensiones provocadas por causas
atmosféricas o por sobretensiones provenientes del inversor, por medio de un
descargador que se ubicará en el interior de los “combiner-box”, como se observa
en el Plano n07.

+. Descargador de tensión para aplicaciones fotovoltaicas, Cooper Industries
Bussmann

+ Tensión nominal: <600 VCC

+ Nivel voltaje de protección: <2,5 kV

+ Corriente de descarga nominal: 12,5 kA

+ Corriente de descarga máxima: 25 kA

131
Estudio de Impacto
CHOLUTECA SOLAR I Ambiental (EslA)

Aparamenta de corriente alterna

Protección del transformador
El transformador irá protegido por:

Interruptor-seccionador en carga (800-65, Cooper Power Systems):

=  Inom= 400 A

= corta duración (1s) = 12 kA

=  Unom fase-fase = 23 kV

= — Unom fase-tierra = 15,6 kV

=  Vimpulso (1,2/50 ss) = 200 kV
= maniobra de corte en aceite

Interruptor Cooper Power Systems MagneX"": este interruptor
combina la funcionalidad de 3 fusibles y 3 interruptores de
seccionamiento en carga. Debe disponerse en serie con un fusible ELSP
(Cooper Industries) de 50 kA de capacidad de corte:

=  Unom = 23 kV

=  Inom= 500A

= nom fusible (ELSP) = 100 A (especificado por el fabricante)

= Equipado con sensor: E40

Fusible_ELSP: en serie con el interruptor Magnex. Adaptado para
trabajar en transformadores con aislamiento en aceite:
=  Inom=100A

=  Unom = 23 kV
= Máximo poder de corte = 50 kA
=  Mímino poder de corte = 400 A

Sensor E40:
= Tiempo de actuación ante cortocircuito: t Icc = 8,22 kA = 12,5 ms

132
Estudio de Impacto
CHOLUTECA SOLAR I Ambiental (EslA)

» Relé Buchholz (63B)

+ Protección de sobrecargas térmicas (49)

Protección celdas

Celdas de línea

Como se vio en la descripción de las mismas, en el apartado 1.1.1.4.5, estas
celdas estarán equipadas con un interruptor-seccionador en carga con fusible,
protegiendo a los transformadores de la instalación ante posibles faltas.

Red y puestas a tierra

En este apartado se detallará la instalación de la puesta a tierra de tal modo que
las masas o elementos metálicos que se interconectan tengan el mismo potencial
en todo momento. Se especificarán las conexiones y dispositivos necesarios para
poner las tierras a masa.

La función de la puesta a tierra (p.a.t.) es la de forzar la derivación al terreno de
las intensidades de corriente de cualquier naturaleza que se puedan originar, ya
se trate de corrientes de defecto, bajo frecuencia industrial, o debidas a descargas
atmosféricas, logrando de este modo:

e Limitar la diferencia de potencial que en un momento dado pueda presentarse
entre estructuras metálicas y tierra

+ Posibilitar la detección de defectos a tierra y asegurar la actuación y
coordinación de las protecciones, eliminando o disminuyendo de esta forma el
riesgo que supone una avería para el material utilizado y las personas

e Limitar las sobretensiones internas que puedan aparecer en la red
eléctrica en determinadas condiciones de explotación

Por lo tanto, las funciones principales que toda p.a.t. ha de cumplir son:
- Seguridad de las personas
* Protección de las instalaciones
- Mejora de la calidad de servicio
- Establecimiento y permanencia de un potencial de referencia

133
Estudio de Impacto
CHOLUTECA SOLAR I Ambiental (EslA)

Tensiones de paso y de contacto máximas admisibles

Para la determinación de los valores máximos admisibles de la tensión de paso en la
zona que rodea los inversores y el transformador, y la tensión de contacto, se
emplearán las expresiones conforme a lo indicado en la norma IEEE Std 80-200.

Aplicando esta norma para una persona de peso medio de 70 kg, se obtiene:

0,157
Vs
0,157

Y

Ubadm70xg = (1000 + 6: Cs * ps) *

Ucadm 70xg = (1000 + 1,5 * Cs * ps) *
Siendo:

UPadm : tensión de paso admisible para una persona de 70 kg (voltios)
UCadm : tensión máxima de contacto admisible para una persona de 70
kg (voltios) ts : duración de la falta (0,5 segundos)

ps : resistividad superficial del terreno (ohm.m)

Si no se dispone de una capa superficial protectora, como ocurre en este caso,
entonces:

Cs=1

ps=p = 20 ohm.m (dato aportado por el cliente, correspondiente a suelo compuesto
de limo)

De donde se obtiene:
Upadm = 248,68V

134
Estudio de Impacto
CHOLUTECA SOLAR I Ambiental (EslA)

Ucadm =228,69V

Red de tierras

A dicha red de tierras se conectarán todas las envolventes metálicas de los equipos
presentes en la instalación: los marcos metálicos de las estructuras soporte de los
paneles, los “combiner-box”, los inversores, los transformadores, etc. De este modo, y
en caso de falta, se evitarán sobretensiones en dichos equipos que son peligrosas
para las personas o animales que entren en contacto con ellos accidentalmente.

La Red de Tierra se dimensionará de tal modo que asegure el funcionamiento de las
protecciones destinadas a proteger a las personas en caso de falta a tierra, y de tal
forma que la tensión de contacto no supere los tensión de contacto admisible tal y
como se ha calculado en el apartado 1.2.4.1. De tal modo la instalación de puesta a
tierra se considera como un circuito independiente paralelo a la instalación eléctrica
con la finalidad de proteger a las personas y animales que puedan entrar en
contacto con masas que puedan estar sometidas momentáneamente a tensión.

Configuración del electrodo

La disposición de la red de tierras se realizará de forma que los conductores
directamente enterrados sea la configuración elegida. Estos conductores serán de
cobre desnudo y conformarán una malla que se extenderá por toda la instalación,
como se puede ver en los planos n012 y n%13.

Tal y como establece el reglamento NEC en los artículos 250.52(4)(4) y 250.53(P), este

anillo de cobre desnudo no tendrá una sección menor que 2 AWG (33,63 mm), no
tendrá una longitud menor de 6m, y no será enterrado a una profundidad menor de
750 mm.

Esta configuración no requiere de picas de tierra, y por tanto, si el valor obtenido de
resistencia de puesta a tierra asegura el correcto funcionamiento de los elementos de
protección, se considerará esta configuración como correcta.

La resistividad del terreno equivale a la resistencia que ofrece al paso de la corriente
un cubo de terreno de 1 m de arista. La resistividad del terreno donde está será
instalada la red de tierras es de p=20 ohm.m, correspondiente a suelo compuesto
de limo.

135
Estudio de Impacto
CHOLUTECA SOLAR I Ambiental (EslA)

La longitud total de cable enterrado en cada la instalación se estima en 9926
metros. La resistencia de puesta a tierra para un conductor enterrado
horizontalmente (según la JEEE 80- 2000) formando una malla es:

1.1 1
Ro =P a + 7204 ( tr 2)

Donde:
+ h=im: profundidad de la malla en metros
+ LT = 9926m : longitud total del conductor enterrado en metros

e. A= 350.816,05m? : área ocupada por la malla de tierra en metros cuadrados
+ p= 200hm.m: resistividad del terreno en ohnm.m

Luego:
Ry = 0,01706 ohm

Valor muy reducido debido a la baja resistencia del terreno y a elevada longitud. A esta
red de tierras se conectarán:
Las envolturas metálicas de los inversores y los transformadores
Las estructuras metálicas que sustentan los paneles fotovoltaicos
Los “combiner-box”
El polo negativo de los conductores de los módulos fotovoltaicos ha de ser
conectado a tierra. Esta conexión se realiza en el inversor, a través de un
sistema de monitorización denominado GFDI (Ground Fault Detection
Interruption) consistente en un interruptor que actuará si detecta corrientes
de falta a tierra mayores de 5 A. Ver plano n97.

Los datos que ofrece la compañía ENEE son:
potencia de cortocircuito (PCC): 299 MVA

intensidad de defecto (ID): 1000 A

En caso de falta, la tensión que recibiría una persona que entrase en contacto con
alguna parte metálica de un equipo puesto en tensión, sería:

136
Estudio de Impacto
CHOLUTECA SOLAR I Ambiental (EslA)

Vaso = Ip * Rg = 1000 A -0,0170612 = 170,6V < Ucadm = 220,69V

Comprobando la tensión de paso (según JEEF 80-2000):

Vaso = 2 > ido
ss

Los diferentes elementos de la ecuación son:

p=200hm+:

Resistividad del terreno

Ls=0,75*L¿+0,85 * L, = 0,75: 9926 = 7444,5m

Longitud efectiva de ¿c+ LR para la tensión de paso (m)
Lc : longitud total del conductor de la malla (m)
R : longitud total de las picas (en este caso no aplica) (m)

11, 1
0 un-2
K= la tz 0,5 )]

» 2433,95
n= |L= | 22% — - 1,0136

4VA  .|4,/350.816,2023

n¿ = 1 para mallas rectangulares o cuadradas

na = 1 para mallas rectangulares

n=N¿*Ny*N¿*Ng =8,1563 - 1,0136 - 1-= 8,267

137
Estudio de Impacto
CHOLUTECA SOLAR I Ambiental (EslA)

171 1 1

Ks=zl+sm33*+m008 1 0,5%207-2)| = 0,1663
; al2-1*8852+1* D885z" )

h : profundidad de la malla (m)

D : espacio entre los conductores paralelos (m)

n : factor de geometría compuesto por los factores na, nb, nc y nd
Lp : longitud del perímetro de la malla (m)

A : área encerrada por el perímetro de la malla (m2)

Con todo ello, el valor de la tensión de paso calculada es:

y. PK" Ki lp _ 20-0,1663 - 1,8875 - 1000
paso Ls _ 7444,5

= 0,8433V < Upadm = 248,68V

Por lo tanto:
UContacto calculada = 170,6 V < UContacto admisible = 228,69 V

UPaso calculada = 0,8433 V < UContacto admisible = 248,68 V

Se cumplen los requisitos establecidos de tensión de paso y de contacto admisible.

La sección del conductor se calculará para la máxima corriente de cortocircuito que se
de en el lado de Baja Tensión. Una falta en la red no afectará al lado de baja por la
conexión YNy0y0 de

los transformadores. Al estar en estrella el lado de baja del transformador, pero con
neutro aislado, una falta a tierra en la red no pasará a esa zona.

La corriente máxima que puede darse en el lado de baja viene definida por la máxima
corriente admisible por el inversor (1600 A), la cual es superior a la corriente de
cortocircuito de los módulos fotovoltaicos (8,42 A x 1515,6 A).

138
CHOLUTECA SOLAR I

Estudio de Impacto
Ambiental (EsIA)

Siendo la densidad de corriente del cobre de 160 A/mm? para conductor desnudo
subterráneo, y teniendo en cuenta que la sección del conductor no debe ser menor

de 2 AWG (33,63 mm?) como establece el artículo 250.52(4)(4) del NEC, la sección
será:

16004 _ 160

== > —— =—

S YE S V1

S=10 mm?,

Se decide emplear una sección de 1 AWG (42,4 mm?)

Al ser menor que la tensión de paso máxima admisible se demuestra la validez de la
puesta a tierra.

Puesta a tierra del neutro de los transformadores

La configuración de puesta a tierra que se empleará para el neutro de los
transformadores elevadores de la planta, consistirá en la instalación de dos picas
enterradas, siguiendo las especificaciones de la compañía PG€E, como se observa en
la Figura X, correspondiéndose el número (3) con las picas, y el (2) con el conductor
aislado de puesta a tierra.

Grout in Around Primary

1" Aprox.
(see Note 19
on Page 2)

Piry +
+ Finished +]
y adeLeval y
S wz)

tf, 3 p a)
O [Powered |
L secondary

ndary

Primary —4

Section B-B

Figura 31. Puesta a tierra del neutro de los transformadores

139
Estudio de Impacto
CHOLUTECA SOLAR I Ambiental (EslA)

Las picas, siguiendo los artículos 250.52(4) y 250.53 del NEC, serán, como
mínimo, de 8' de longitud (2,44 metros), con un diámetro de 5/8” (15,87 mm) y no
se ubicarán a una distancia menor de 6' (1,83 metros).

Para 2 picas en hilera unidas por un conductor horizontal, con una separación entre
las picas de 20' (6 metros), y con una longitud de pica de 13' (4 metros), se obtienen
el coeficiente:

kr = 0,110
La compañía especifica que la tensión de la puesta a tierra a de ser menor de 10 ohm:

Roat = K, * p =0,110-20 = 2,20hm < 100hm

Servicios Auxiliares (SSAA)
Los servicios auxiliares de la instalación están compuestos por todos aquellos
elementos de la instalación que consumen energía.

La potencia aparente total consumida por estos elementos tiene un valor de
126,6476 kVA. Para esta potencia se decide emplear un transformador de 150 kVA,
con relación 21kV / 480V, que tome alimente los equipos a partir del embarrado
del centro de seccionamiento. Por lo tanto, en la instalación, todos aquellos
elementos que consuman energía obtendrán el suministro de la generación de la
instalación (durante la noche la planta consumirá potencia de la red al no haber
producción de energía).

Es necesario compensar la reactiva consumida por los servicios auxiliares para lo
cual se instalará una batería de condensadores. La compañía PG8E define un
umbral de factor de potencia por debajo del cual se habrá de pagar una cuota anual
en función de la diferencia con el factor establecido. Sin embargo, aquellos
generadores que trabajen con un factor de potencia superior al umbral establecido
por la compañía serán remunerados, en función igualmente de la diferencia con el
factor establecido. Dicho factor de potencia umbral es de un 85%.

140
Estudio de Impacto
CHOLUTECA SOLAR I Ambiental (EslA)

Para consumos inferiores a los 400 kW no es necesario corregir el factor de
potencia, pero se considera oportuna su corrección para tener una operación más
eficiente.

El cálculo que realiza la compañía para ver la penalización que ha de imponer o la
prima que debe pagar es:

Para una instalación con un factor de potencia (cos phi) inferior al 85%:

,075$
penalizacion = [85 — (100: cosp)] : 0,06% - aw Produccion anual (kWh)

Para una instalación con un factor de potencia (cos phi) superior al 85%:

0,075
prima = [(100 : cosp) — 85] : 0,06% - pon «produccion anual (kWh)

Nuestro factor de potencia objetivo será del 95% para los Servicios Auxiliares. Para el
cálculo de la batería de condensadores se han de tener en cuenta:

Potencia aparente consumida por los servicios auxiliares

Potencia reactiva consumida por el transformador (esta no es despreciable,
puede ser del orden del 5%). Para el transformador de 150 kVA, la potencia
consumida en vacio es de 3,7 kVAr; y en carga de 6,4 kVAr. Luego la
potencia reactiva consumida por el transformador es Qtransf = 10,1 kVAr.

Con estos datos se procede a calcular la potencia de la batería de condensadores
mediante un diagrama vectorial de potencias:

141
Estudio de Impacto
CHOLUTECA SOLAR I Ambiental (EslA)

S=126,647 kVA |

Q'=Qcond-Qtransf
Q=S.sen(phi)
— € —_m

Q'=P.tg(phi”)
) phi phi

P=108,9074 kW

Figura 32. Diagrama vectorial potencias

En azul aparecen los valores de consumo de potencia aparente y reactiva sin tener
en cuenta la batería de condensadores (cos phi = 0,86). En naranja aparecen los
valores de consumo de potencia aparente y reactiva deseados que se obtienen con
una batería de condensadores en la instalación (cos phi' = 0,95).

Q” no se corresponde con el valor de la batería de condensadores (Qcond)
necesario para compensar la reactiva, puesto que hay que tener en cuenta el
consumo de reactiva por parte del transformador (Qtransf).

Realizando los cálculos se obtiene:

Qeona = 38,93 kV Ar

Por lo que se decide emplear una batería de condensadores de 40 kVAr (valor
normalizado).

142
Estudio de Impacto
CHOLUTECA SOLAR I NN)

ESTUDIOECONÓMICO

Introducción

En este apartado se realiza un análisis financiero sobre la viabilidad económica
y la rentabilidad esperada del proyecto realizado a lo largo de su vida útil,
estimada en 30 años. Para ello se han de tener en cuenta todos los costes de la
inversión a realizar, calculados y previstos, directos e indirectos, ayudas y
subvenciones disponibles, capitales disponibles y préstamos que es necesario
solicitar, la productividad de la central, los ingresos de capitales por venta de la
energía, venta de los bonos de carbono, amortizaciones de la
inversión realizada, tasas a pagar por los beneficios, gastos (especialmente de
operación y mantenimiento) y la evolución prevista de las tasas nominales de
descuento y precios, de los intereses de los préstamos y de las cargas o tasas
fiscales.

Al objeto de disponer de datos financieros que permitan tener unos datos fiables
que aporten al inversor una estimación previa de la rentabilidad de la
instalación, útiles para la toma de decisiones, se hará uso de índices de
rentabilidad normalizados, como son:

- el Valor Actual Neto (VAN),
- la Tasa Interna de Rentabilidad (TIR)
- el Período de Retorno (PR)

Se hace una simulación en hoja de cálculo (Anejo 1.5.6.), en la que se
contemplan todos los factores relevantes para el Estudio Económico. Dicha
simulación se realiza sobre el periodo considerado de 30 años de vida útil de
la instalación, e indudablemente «se basará en una previsión del
comportamiento de los mercados de deuda, de las tasas de incremento de
costes, gastos fiscales y de gastos de operación y mantenimiento y previsiones
de evolución disponibles.

143
Estudio de Impacto
CHOLUTECA SOLAR I NN)

PANORAMA ECONÓMICO
Banco Central de Honduras

Al dar a conocer su programa monetario, el Banco Central de Honduras (BCH)
estimó para el año 2010 una expansión económica de entre el 2,2 y 3,2 por ciento,
y de entre 3,6 a 4,6 por ciento para el 2011.

Honduras, la tercera nación más pobre de América después de Haití y Nicaragua,
vio una caída del 1,9 por ciento en su Producto Interno Bruto (PIB) de 2009, por la
crisis financiera mundial y la inestabilidad política desatada el 28 de junio de ese
año.

La recuperación se debería a un aumento de los envíos a Estados Unidos de la
industria manufacturera, especialmente de la confección.

También ayudarían los mayores precios del café, el aceite de palma y el banano,
así como una mejora del consumo interno de los hondureños, una vez superada la
crisis política que vivió el país en gran parte del año 2009.

banco central también anticipa una moderación en el déficit fiscal del país como
roporción del PIB, a un 4,4 por ciento este año y a un 4,1 por ciento en 2011.

na caída en los ingresos tributarios y un aumento en el gasto público, en medio

El
p
El déficit fiscal de Honduras se disparó a un 6,2 por ciento del PIB en el 2009, por
u
de la severa crisis política.

m

banco central proyecta una inflación para Honduras del 6 por ciento en el 2010
de 5,5 por ciento en el 2011.

<

La economía Hondureña

El Directorio del Banco Central de Honduras (BCH), apruebo el Programa
Monetario, como instrumento de orientación y divulgación de las estrategias y
medidas de política que pretende implementar en el bienio 2010-2011, para
cumplir con el objetivo principal que le asigna la Ley y que conlleva el alcance de
otros objetivos secundarios o subordinados, entre los que se incluye el de velar por
el buen funcionamiento y estabilidad de los sistemas financiero y de pagos
nacionales.

Luego de la peor desaceleración económica en la historia reciente, la economía
mundial comenzó a mostrar signos de recuperación en el segundo semestre de

144
Estudio de Impacto
CHOLUTECA SOLAR I NN)

2009, con la reactivación en las economías avanzadas, especialmente la
estadounidense.

Dicha recuperación se vio impulsada por medidas de estímulos monetarios y
fiscales aplicados por los gobiernos y bancos centrales de las economías avanzadas
y las economías emergentes. Estos factores contribuyeron además al retorno de la
confianza en los sectores financiero y real. No obstante, al cierre de 2009 el
Producto Interno Bruto (PIB) mundial decreció en 0.6%.

El impacto provocado por la crisis económica y financiera mundial derivo en un
deterioro en la economía hondureña en el 2009, que a la vez fue afectada por los
acontecimientos políticos internos suscitados en ese año; ambos factores crearon
un entorno de incertidumbre en el país que resultaron en una reducción de la
inversión nacional y extranjera, así como en los flujos de remesas familiares
recibidas del exterior lo que originó una caída en las reservas internacionales;
provocando a su vez el relajamiento de la política fiscal, derivado de la ausencia de
un Presupuesto General de Ingresos y Egresos de la Republica que guiara la
gestión del Estado en la mayor parte del año 2009.

Durante el primer semestre de 2009, el BCH aplico una política monetaria
expansiva que tenía como finalidad incentivar el crédito, primordialmente hacia los
sectores productivos del país, para lo cual se aplicó una serie de medidas
orientadas a la consecución de dicho fin; como ser, la adopción de un encaje legal
diferenciado, la suspensión de las subastas de liquidez y de las Facilidades
Permanentes de Inversión (FPI), complementadas con una reducción de las tasas
de interés de mercado a través de disminuciones en las tasas de referencia y de
valores del BCH.

Las medidas aplicadas no dieron los resultados deseados y ante los
acontecimientos políticos de junio, aunado a la disminución de la confianza
generada en los agentes económicos, los excedentes de liquidez se volvieron un
riesgo para el nivel de las RIN y la estabilidad del tipo de cambio nominal, por lo
que el Directorio del BCH reformulo su política monetaria para volverla menos
expansiva y restableció el uso de los instrumentos directos e indirectos, con el fin
de reducir los riesgos mencionados.

De igual forma, la Autoridad Monetaria tiene previsto, como meta intermedia,
estimular el crecimiento de la emisión monetaria, estimando un aumento de 7.9%
al cierre de 2010, mayor en 0.4 puntos porcentuales (pp) a la variación observada
en diciembre de 2009.

145
Estudio de Impacto
CHOLUTECA SOLAR I NN)

Al mismo tiempo, tomando en consideración la meta inflacionaria y las previsiones
sobre el incremento de la actividad económica real, se estima también una
recuperación del crecimiento de la oferta monetaria total (M3) hasta ubicarse en
8.1% al finalizar 2010, mayor al 0.5% observado al cierre de 2009. Considerando
además las medidas orientadas hacia la continua reactivación del crédito al sector
privado, se espera que esta variable logre un aumento cercano al 6.0% al finalizar
2011.

Por su parte, la situación financiera del Sector Público no Financiero suscitada en
2009, conllevo a que a inicios de 2010 el Gobierno Central se viera obligado a
aplicar una serie de medidas, que tienen como fin primordial reformar el Sistema
Tributario Nacional y la racionalización del Gasto Publico; lo anterior permitiría
situar el déficit fiscal de la Administración Central en 4.4% del PIB al cierre de
2010 (6.2% del PIB en 2009).

Asimismo, se estima un déficit de 3.8% como porcentaje del PIB para el Sector
Publico No Financiero (SPNP), inferior al observado en 2009 (4.3% del PIB).

Para 2011 se espera un mejor desempeño en la economía hondureña, alcanzando
una tasa de crecimiento del PIB que se ubicaría en un rango de 3.6% y 4.6% al
cierre de dicho año. A su vez, la meta de inflación estaría en un rango de 5.5%
1pp; pronostico supeditado a las posibles fluctuaciones en los precios
internacionales de petróleo y alimentos.

Producto interno bruto e ingreso nacional

El Producto Interno Bruto de un país es la producción creada por este durante un
período económico, valorada a precios de mercado, e ingreso nacional son los
ingresos generados por la producción de un país menos los pagos al exterior.

Al cierre de 2009, se observó una desaceleración de la economía hondureña,
medida a través del PIB, el cual decreció en 1.9%, producto de los efectos
adversos provocados por la crisis económica y financiera global, siendo entre los
sectores más afectados: Construcción, Comercio, Industria Manufacturera y
Agricultura, Ganadería, Selvicultura, Caza y Pesca.

Asimismo, la inflación se desacelero fuertemente durante el ano hasta ubicarse en
3.0%, debido principalmente a la caída en la demanda interna provocada por la
menor actividad económica, menores precios en el rubro de “Alimentos y Bebidas
no Alcohólicas”, la estabilidad en el tipo de cambio nominal y menores precios de
los combustibles en el mercado internacional.

146
Estudio de Impacto
CHOLUTECA SOLAR I NN)

Por otra parte, el déficit en cuenta corriente de la Balanza de Pagos represento
3.1% del PIB en 2009, como resultado de que las importaciones disminuyeron en
mayor medida que la contracción observada en las exportaciones.

Por su parte, los menores desembolsos y carencia de nuevo financiamiento que
provoco la pausa aplicada por los organismos internacionales de crédito, así como
los motivos precautorios por parte de los agentes económicos, provocaron una
acelerada perdida de Reservas Internacionales Netas (RIN) durante 2009, a pesar
del menor desequilibrio observado en la balanza comercial.

Balanza Comercial

La Balanza Comercial de un país es la parte de la balanza de pagos que registra
solo las transacciones de bienes (Importaciones y Exportaciones) de un país con el
resto del mundo durante un periodo determinado.

Exportaciones de Honduras: Los principales productos de exportación
Hondureños incluyen productos de agricultura, café, textiles, camarones, bananos,
aceite de palma africana, oro, fruta y madera.

En la década pasada, Honduras se ha convertido en el tercer mayor exportador de
textiles a los Estados Unidos después de China y México. Más de la mitad del total
de las exportaciones Hondureñas son dirigidas a los Estados Unidos el cual es su
principal socio comercial.

Importaciones a Honduras: Los principales productos de importación en
Honduras incluyen productos químicos industriales, productos plásticos, papel y
productos relacionados, materiales eléctricos, equipo industrial, suministros y
equipo médico, alimentos procesados, aceites y lubricantes.

Estos sectores de la industria ofrecen un acelerado crecimiento sostenido con el
inicio del CAFTA, el cual también produce un aceleramiento en la modernización de
Honduras proveyendo nuevas oportunidades para exportadores de los Estados
Unidos en una variedad de sectores, tales como partes automotrices y equipo de
servicios, telecomunicaciones, equipo de seguridad, computadoras y periféricos,
servicios computacionales, franquicias, equipo para la industria textil, y de
producción de energía.

Índices de Inflación

147
Estudio de Impacto
CHOLUTECA SOLAR I NN)

La inflación es el aumento sostenido del nivel general de precios. También se
puede definir con la sostenida pérdida de valor del dinero a consecuencia de las
alzas de los precios.

La inflación no registró crecimiento en diciembre pasado en Honduras y cerró el
2010 con un acumulado del 6.5%, es decir, más del doble que en 2009, aseguró
el Banco Central de Honduras, BCH.

Un informe publicado por el BCH indicó que “en diciembre de 2010, el nivel de
precios, medido a través del Índice de Precios al Consumidor, IPC, no registró
ninguna variación”, y se mantuvo en el 6.5% alcanzado en noviembre.

La inflación interanual también fue del 6.5% a diciembre pasado, según el reporte.

Comparación

En 2009 la inflación acumulada alcanzó el 3%, lo mismo que la interanual a
diciembre de ese año.

El BCH indicó que “en el resultado acumulado fue determinante el comportamiento
de los precios en el último mes del año, destacándose la reducción en el promedio
nacional en los precios de algunos productos del rubro de alimentos, sumado a la
estabilidad de los precios en otros rubros del indicador”.

La meta de la inflación fijada por el BCH en su programa económico era del 6 por
ciento para 2010, mientras que para este año 2011 es del 5.5 por ciento.

Devaluación de la moneda
La devaluación es la pérdida de valor de la moneda nacional respecto a una o
varias monedas extranjeras.

El Banco Central de Honduras estableció un Sistema de Adjudicación Pública de
Divisas (SAPDI) desde hace diez años, para controlar la devaluación de la moneda,
este sistema consiste en que la institución estatal compra el 100 por ciento de las
divisas provenientes de las exportaciones, y posteriormente las asigna al sector
privado; lo que le permite evitar la especulación y controlar la depreciación del
lempira.

148
Estudio de Impacto
CHOLUTECA SOLAR I Ambiental (EsIA)

No obstante, ese argumento lo contradice la devaluación que ha alcanzado el
lempira en los últimos años, la que es catalogada por algunos técnicos como la
fórmula perfecta de la pobreza.

Producto interno bruto

PIB nominal
PIB (PPA) PPA PIB nominal per Crecimiento
per 2: £conómico (%)
Países (2009) cápita (2009) cápita (2009)
2
(2009) (2009)
»A]
Honduras $28.737.000.000 $3.849 $14.632.000.000 $1.959 -3,00
Exportaciones e importaciones
Países Exportaciones De Bienes Importaciones de Bienes Balanza
y Servicios (2010) y Servicios (2010)
Honduras $6.714.000.000 $9.548.000.000 $2.834.000.000
Salario mínimo
ñ Total
LElEES Salario por Hora Salario Diario a pens
b Lale Mensual USD
Honduras 31,25 250 5.500 291 USD

149
CHOLUTECA SOLAR I

Estudio de Impacto
Ambiental (EslA)

PRECIO PROMEDIO DEL DÓLAR (En Lempiras)

ENERO
FEBRERO
MARZO
ABRIL
01/04/2011
04/04/2011
05/04/2011
06/04/2011
07/04/2011
Promedio
08/04/2011
11/04/2011
12/04/2011
13/04/2011
14/04/2011
Promedio
15/04/2011
18/04/2011

Política Monetaria.

18.8951
18.8951
18.8951

18.8951
18.8951
18.8951
18.8951
18.8951
18.8951
18.8951
18.8951
18.8951
18.8951
18.8951
18.8951
18.8951
18.8951

19.0272
19.0273
19.0273

19.0271
19.0273
19.0271
19.0273
19.0273
19.0272
19.0274
19.0274
19.0273
19.0273
19.0273
19.0273
19.0273
19.0273

Política Monetaria es el conjunto de medidas de la autoridad monetaria cuyo
objetivo principal es conseguir la estabilidad del valor del dinero y evitar
desequilibrios prolongados en la Balanza de Pagos. Se concentra en el manejo de
la cantidad de dinero y de las condiciones financieras, como las que se refieren a
tasas de interés, volúmenes de crédito, tasas de redescuento de encajes, y otras.

La política monetaria está estrechamente ligada a la política cambiaria, para el
control de la cantidad de dinero; y a la política fiscal, cuando la autoridad
monetaria debe proveer créditos al sector fiscal o financiarle su déficit
presupuestario. Los instrumentos utilizados por la política monetaria son las tasas

150
Estudio de Impacto
CHOLUTECA SOLAR I NN)

de redescuento, las tasas de encaje, la emisión, controles sobre las tasas de
interés y movimientos internacionales de capital y otros.
La situación de la seguridad en Honduras.

En la década de los años noventa la violencia social y la delincuencia vinieron a
sustituir la violencia política en la que había permanecido la región
Centroamericana en los años anteriores y que fue superada con los acuerdos de
paz. En Honduras las estadísticas entre 1994 y el año 2011 arrojan un incremento
de las denuncias en un 500%.

Esta situación tiene varias causas entre las que se destacan: la cantidad de armas
que quedaron en el país después del conflicto de la década anterior, el aumento
del crimen organizado y el deterioro de la calidad de vida de los últimos años
vinculado a un incremento acelerado de la pobreza.

Riesgo de país

El Riesgo País: son indicadores que están diseñados para medir la posibilidad de
incumplimiento de pagos de un país y por tanto indicar a los empresarios si ese
país es conveniente o no para invertir.

El índice de riesgo país de Honduras, en la actualidad, es de 11.06, según el IRPA
(Índice de Riesgo País Alternativo), la cual incorpora una nueva metodología de
medición, con elementos que miden la vulnerabilidad de los países en cuanto a su
desarrollo.

Con este índice de riesgo país se condiciona la política económica del gobierno en
áreas tan sensibles como la deuda externa, y el combate a la pobreza.

Perspectivas a Futuro.

Honduras tiene inmensas posibilidades de crear sociedades más equitativas, con
un mayor nivel de desarrollo dentro de una perspectiva sustentable y con un
mayor nivel de gobernabilidad, gracias a los invaluables recursos naturales de que
dispone, la juventud de su población y a su ubicación respecto de los mercados
más dinámicos.

Para lograrlo, hace falta establecer un consenso nacional y regional, acerca de la
modalidad de desarrollo que mejor aprovecha sus potencialidades, y que mejor
permite cumplir las metas que como país se ha de establecer.

151
Estudio de Impacto
CHOLUTECA SOLAR I NN)

Es evidente que no tiene futuro cifrar la inserción del país en la economía global
privilegiando el trabajo precario, los bajos costos laborales y las modalidades de
producción en zonas francas de exportación, específicamente las maquiladoras,
pues las excepciones de que gozan estas zonas, no tienen garantía de continuidad
en el futuro ordenamiento de la economía mundial.

Coste del proyecto

El costo de inversión de capital previsto es de 45.664.395,83 de dólares de los
Estados Unidos de América, los precios y costos establecidos de la planta de
energía solar se basa en la experiencia internacional de proyectos similares.

Estimaciones de costos de inversión fueron obtenidos para tres diferentes plantas
de tamaño mediante paneles poli cristalinos con potencias de 200, 225 y 240
vatios. La Tabla 1 muestra los costes de inversión estimados.

Costos de inversión estimados para la planta solar
fotovoltaica de 20 MW

Estudios y Permisos 113.250,00
¡Compra de terrenos 227.850,00
Equipos [32.234.929,68
Obra Civil 6.570.793,70
¡Cableado Electrico 1.877.667,96
Servicios 198.087,50
Diseño e Ingeniería 50.000,00
¡Suministro y Montaje 3.466.816,99
Supervision de las obras 175.000,00
[Gastos de Administracion 250.000,00
arios e Imprevistos 500.000,00
[Total 45.664.395,83
[Gasto por kWp
lArea del Terreno (ha) 151,18

152
Estudio de Impacto
CHOLUTECA SOLAR I NN)

Capitales invertidos

La financiación para afrontar los costes anteriores, por parte del cliente, se
realizará mediante la aportación inicial de un capital propio de un 2,88% de la
inversión total a realizar y mediante la contratación de un préstamo bancario a
8 años por el 97,12% restante, con un tipo de interés del 8%. La inversión total
se dividirá por tanto en el capital propio aportado de 1.316.100,00 $USA y el
capital financiado o deuda contraída de 44.348.295,83 $USA.

El grado de apalancamiento elegido se considera aceptable en relación con el
riesgo de la inversión total afrontada.

Aspectos legales

Entorno Legal

A continuación se detallan las leyes y requerimientos legales que tiene relación con
el Proyecto son:

Constitución de la República

Código de Comercio

Código Civil

Ley de inversiones

Ley de Municipalidades

Ley de Asociación Publico Privada

Ley de Simplificación Administrativa

Ley para la Protección y Promoción de las Inversiones

PANA WNE

a. Código de Comercio:
Los comerciantes, los actos de comercio y las cosas mercantiles se regirán por
las disposiciones de este Código y de las demás leyes mercantiles en su
defecto, por los usos y costumbres mercantiles y a falta de éstos, por las
normas del Código Civil.

Son comerciantes:
I. Las personas naturales titulares de una empresa mercantil.

153
Estudio de Impacto
CHOLUTECA SOLAR I NN)

II. Las sociedades constituidas en forma mercantil. Se presumirá legalmente que
se realizan profesionalmente actos de comercio, o que la sociedad quedó
constituida en forma mercantil, cuando de uno o de otro hecho se realice una
publicidad suficiente para lleva el convencimiento al ánimo de un comerciante
prudente, y cuando se abra un establecimiento al público.

Los extranjeros y las sociedades constituidas con arreglo a leyes extranjeras
podrán ejercer el comercio en Honduras con sujeción a las disposiciones de este
Código, sin perjuicio de las limitaciones que legalmente se establezcan. Se
considerarán como comerciantes, de acuerdo con lo preceptuado en este Código.

Tendrán capacidad para realizar actos de comercio:

1. Las personas que tengan capacidad de ejercicio, según el Código Civil;

II. Los menores de edad, mayores de dieciocho años, que hayan sido emancipados
O habilitados;

III. Los mayores de dieciocho años, no emancipados, que hayan sido autorizados
por quienes tengan sobre ellos la patria potestad o tutela. La autorización podrá
otorgarse sin sujeción a procedimiento judicial alguno y no será revocable; pero
ha de constatar siempre en escritura pública e inscribirse en el Registro Público
de Comercio.

b. Código Civil

1. El domicilio de las corporaciones, asociaciones, establecimientos bancarios y
demás reconocidos por la ley, es el lugar donde esta situada su dirección o
administración, salvo lo que dispusieren sus estatutos o leyes especiales,
con tal que el domicilio que en ellos se termine, esté dentro de la
demarcación territorial sujeta a este Código.

2. El domicilio de las agencias o sucursales de compañías o instituciones
extranjeras, respecto de las negociaciones verificadas en Honduras, será el
hondureño; y se reputarán como sus representantes legales, los apoderados
O agentes constituidos en la República.

EXTINCION DE LAS PERSONAS JURIDICAS

3. La existencia de las asociaciones y corporaciones, termina por la destrucción
de los bienes dedicados a su sostenimiento.

4. Las corporaciones no podrán disolverse por sí mismas, sin la aprobación de
la autoridad que legitimó su existencia.

154
Estudio de Impacto
CHOLUTECA SOLAR I NN)

5. Pero podrán ser disueltas en virtud de la ley, a pesar de la voluntad de sus
miembros, si llegaren a comprometer la seguridad o los intereses del
Estado, o no correspondieren al objeto de su institución.

6. Si por muerte u otros accidentes quedan reducidos los miembros de una
corporación, a tan corto número que no puedan cumplirse los objetos para
que fue instituida, o si faltan todos ellos, y los estatutos no hubiesen
previsto el modo de integrarla o renovarla en estos casos, corresponderá a
la autoridad que legitimó su existencia, dictar la forma en que haya de
efectuarse su integración o renovación, o declararla disuelta.

7. Disuelta o terminada una asociación o corporación, los bienes y acciones
que a ella pertenezcan, tendrán el destino previsto en sus estatutos; y si
nada se hubiese dispuesto en ellos, los bienes y acciones serán
considerados como propiedad perteneciente al Estado y se aplicarán por el
Poder Ejecutivo, preferentemente, a objetos análogos a los de su
institución.

C. Ley de Inversiones

«+ La Ley tiene por objeto estimular y garantizar la inversión nacional, la
inversión extranjera y la coinversión para promover el crecimiento y
desarrollo económico y social del país.

«+ Todas las empresas privadas que operen en Honduras serán tratadas de
igual forma sin distinción entre el capital hondureño y el extranjero.

< Sin perjuicio de lo establecido en el Artículo 332, de la Constitución de la
República y conforme a lo previsto en el artículo 336, las inversiones
serán autorizadas de conformidad con las disposiciones contenidas en la
presente Ley.

De las Garantías
Se garantiza a los inversionistas lo siguiente:

1. El acceso a la compra de moneda extranjera en el Sistema Bancario, en las
Casas de Cambio y las demás instituciones autorizadas por el Banco Central
de Honduras, para los fines siguientes:

+ La importación de aquellos bienes y servicios necesarios para la
operación de la empresa incluyendo el pago de regalías, rentas y
asistencia técnica.

155
CHOLUTECA SOLAR I

10.

11

2

«+ El pago de deudas contraídas en el exterior para las operaciones de la
empresa y los intereses devengados por las mismas, y;

+ El pago de los dividendos y la repatriación de capitales sobre las

inversiones extranjeras registradas bajo la presente Ley.

. Derecho de propiedad sin más limitación que las establecidas por ley;
. La participación sin límites en los porcentajes de capital, excepto en aquellos

casos establecidos en la Constitución de la República;

. La libertad de producción y comercialización de bienes y servicios en

general, excepto aquellos prohibidos por esta Ley;

. La libre determinación de precios de los productos o servicios que ofrecen,

excepto en situaciones de emergencia o calamidad pública;

. Acceso a financiamiento a través del sistema financiero nacional y del

mercado secundario de valores.

. La libre contratación de seguros de inversión en el país o en el exterior. Las

garantías para la inversión extranjeras estarán respaldadas por instrumentos
bilaterales o multilaterales que el Gobierno de Honduras, haya suscrito con
otras naciones y organismos internacionales;

. La apertura de cuentas en moneda extranjera en los bancos de sistema

nacional, pudiendo los inversionistas nacionales y extranjeros retirar sus
depósitos en forma parcial o total en la misma moneda en que los
efectuaron;

. Libertad en la importación y exportación de bienes y servicio sin

requerimiento de autorizaciones o permisos administrativos previos, salvo lo
correspondiente a registros estadísticos y a los respectivos trámites de
aduana. Quedan exentos de esta disposición aquellos bienes que afecten la
salud pública, la seguridad del Estado y el medio ambiente;

La libre negociación de su inversión en el país de conformidad con la ley;

. El uso, registro y explotación de marcas, patentes y otros derechos de

propiedad industrial de su pertenencia, cuando sean de uso notorio y
reconocido generalmente por su importancia en el comercio a nivel
internacional, o cuando el inversionista demuestre la prioridad en el uso o
su registro en Honduras. Si una marca no es usada durante dieciocho (18)
meses, a partir de su registro, procederá su caducidad, salvo caso fortuito o
fuerza mayor;

Estudio de Impacto
Ambiental (EslA)

156
CHOLUTECA SOLAR I

12.

13.

14.

15.

El respeto a los convenios y tratados que en materia de inversión, firme y
ratifique el Gobierno de Honduras, con otras naciones y organismo
internacionales;

Los inversionistas extranjeras podrán acordar someter la solución de sus
diferencias de acuerdo a convenios internacionales suscritos por Honduras;
Los inversionistas podrán acogerse a los incentivos otorgados por el
Gobierno;

Las garantías estipuladas en la presente Ley no serán alteradas en perjuicio
del inversionista o de la inversión.

d. Ley de Municipalidades

La Municipalidad es el órgano de gobierno y administración del Municipio y existe
para lograr el bienestar de los habitantes, promover su desarrollo integral y la
preservación del medio ambiente, con las facultades otorgadas por la Constitución
de la República y demás leyes, serán sus objetivos los siguientes:

1.
2.

DNID9Y

Velar porque se cumplan la Constitución de la República y las Leyes;
Asegurar la participación de la comunidad, en la solución de los problemas
del municipio;

. Alcanzar el bienestar social y material del Municipio, ejecutando programas

de obras públicas y servicios;

Preservar el patrimonio histórico y las tradiciones cívico-culturales del
Municipio; fomentarlas y difundirlas por si o en colaboración con otras
entidades públicas o privadas;

Propiciar la integración regional;

Proteger el ecosistema municipal y el medio ambiente;

Utilizar la planificación para alcanzar el desarrollo integral del Municipio, y;
Racionalizar el uso y explotación de los recursos municipales, de acuerdo
con las prioridades establecidas y los programas de desarrollo nacional.

Las municipalidades tienen las atribuciones siguientes:

Elaboración y ejecución de planes de desarrollo del municipio;

Control y regulación del desarrollo urbano, uso del suelo y administración de
tierras municipales, ensanchamiento del perímetro de las ciudades y el
mejoramiento de las poblaciones de conformidad con lo prescrito en la Ley;
Ornato, aseo e higiene municipal;

Estudio de Impacto
Ambiental (EslA)

157
Estudio de Impacto
CHOLUTECA SOLAR I NN)

4. Construcción de redes de distribución de agua potable, alcantarillado para
aguas negras y alcantarillado pluvial, así como su mantenimiento y
administración;

5. Construcción y mantenimiento de vías públicas por si o en colaboración con
otras entidades;

6. Construcción y administración de cementerios, mercados, rastros y
procesadoras de carnes, municipales;

7. Protección de la ecología, del medio ambiente y promoción de la
reforestación;

8. Mantenimiento, limpieza y control sobre las vías públicas urbanas, aceras,
parques y playas que incluyen su ordenamiento, ocupación, señalamiento
vial urbano, terminales de transporte urbano e interurbano. El acceso a
estos lugares es libre, quedando, en consecuencia, prohibido cualquier
cobro, excepto cuando se trate de recuperación de la inversión mediante el
sistema de contribución por mejoras legalmente establecido;

9. Fomento y regulación de la actividad comercial, industrial, de servicios y
otros;

10.Control y regulación de espectáculos y de establecimientos de diversión
pública, incluyendo restaurantes, bares, clubes nocturnos, expendio de
aguardiente y similares;

11.Suscripción de convenios con el Gobierno Central y con otras entidades
descentralizadas con las cuales concurra en la explotación de los recursos,
en los que figuren las áreas de explotación, sistemas de reforestación,
protección del medio ambiente y pagos que les correspondan. Las entidades
con las que las Municipalidades acuerden los convenios mencionados,
otorgarán permisos o contratos, observando lo prescrito en los convenios;

12.Promoción del turismo, la cultura, la recreación, la educación y el deporte;

13. Creación y mantenimiento de cuerpos de bomberos;

14.Prestación de los servicios públicos locales. Y mediante convenio, los
servicios prestados por el Estado o instituciones autónomas, cuando
convenga a la municipalidad;

15. Celebración de contratos de construcción, mantenimiento o administración
de los servicios públicos u obras locales con otras entidades públicas o
privadas, según su conveniencia, de conformidad con la ley.

16.Cuando las municipalidades otorguen el contrato para la construcción de
obras o prestación de servicios municipales a empresas particulares con
recursos de éstas, podrán autorizarlas a recuperar sus costos y obtener una

158
Estudio de Impacto
CHOLUTECA SOLAR I NN)

utilidad razonable, por medio del sistema de cobro más apropiado, sin
perjuicio de los derechos que correspondan a la municipalidad;

17.Coordinación e implantación de las medidas y acciones higiénicas que
tiendan a asegurar y preservar la salud y bienestar general de la población,
en lo que al efecto señala el Código de Salud;

18. Gestión, construcción y mantenimiento, en su caso, de los sistemas de
electrificación del municipio, en colaboración con la Empresa Nacional de
Energía Eléctrica (ENEE); y,

19.Coordinación de sus programas de desarrollo con los planes de desarrollo
nacionales.

d. Ley de Asociación Publico Privado
Fines y Principios

Finalidad. La presente Ley es de orden público e interés social. Tiene como
finalidad regular los procesos de contratación que permiten la participación
privada en la ejecución, desarrollo y administración de obras públicas,
servicios públicos u otra actividad delegable bajo la planeación, el control,
regulación, supervisión y vigilancia de la Administración Pública,
proporcionando seguridad jurídica y teniendo como objeto el bien común,
potenciando la capacidad de dar respuesta a las necesidades sociales de la
población, a través de proyectos que tengan rentabilidad social.

e. Ley de Simplificación Administrativa
OBJETIVOS DE LA LEY

El objeto general de esta Ley es establecer las bases para simplificar y
racionalizar los procedimientos administrativos a fin de garantizar que todos
los órganos del Estado actúen con apego a las normas de economía,
celeridad, eficacia y espíritu de servicio, logrando la pronta y efectiva
satisfacción de los interesados.

f. Ley para la Protección y Promoción de la Inversiones
Esta ley le garantiza al_inversionista extranjero que sus bienes y sus
recursos van a recibir protección y una tasa de retorno aceptable por medio
de mecanismos novedosos como la contratación de seguros de riesgo
político que instituciones internacionales ya está manejando.
La norma amplía las garantías de protección conforme al derecho
internacional sobre inversiones con el establecimiento de la figura del
arbitraje.

159
Estudio de Impacto
CHOLUTECA SOLAR I NN)

Ingresos por venta de producción eléctrica

Venta de Energía

El Precio Total de la energía o Kilowatt-Hora (kWh) que pagará la ENEE al
generador durante la vigencia del contrato de los proyectos de generación de
energía renovable, resultará de la suma del Precio Base, el incentivo y los ajustes
por inflación que se establecen en la presente Ley.

El incentivo que forma parte del Precio Total antes establecido será el valor
equivalente al diez por ciento (10%) del Precio Base establecido al momento de la
firma del Contrato.

Los ajustes por inflación se establecen en un máximo del 1,5% del precio base.

A los efectos de este estudio de factibilidad, se supone que la electricidad
producida por la planta solar sería comprada por la ENEE a un precio base de 0.18
dólares por kWh., más un diez por ciento de incentivo.

Emisión Créditos de Carbono

Se supone que el proyecto de planta fotovoltaica evitará 31.810,93 toneladas de
emisiones de CO, al año. Los precios de los créditos de emisión de carbono se
estiman en 10-16 dólares USA por tonelada métrica.

Modelo Financiero

Un modelo financiero fue preparado para calcular la tasa interna de retorno (TIR)
y valor presente neto (VPN) para el proyecto a nivel de capacidad de 20 MW. El
modelo ha utilizado diversos insumos y supuestos atribuibles a los escenarios
alternativos de precios de la electricidad y los costos de capital. Esto no incluye los
gastos de financiación de la deuda, o los efectos fiscales. El análisis de VAN
emplea una tasa de descuento del 6,0% y supone un capital de financiación de
proyectos total.

Los supuestos básicos del modelo son las siguientes:

> Precios de la electricidad durante el primer año son de 0,1980 dólares USA.
por kWh

> Las emisiones de créditos de carbono tienen un precio en EE.UU, de $ 15.

> Capital de inversión total USD$ $ 45.664.395,83

> - Valor de salida al final del período del modelo es igual al valor en libros.

160
Estudio de Impacto
CHOLUTECA SOLAR I NN)

> El análisis de sensibilidad muestra que la tasa interna de retorno es alta en
correlación con la que supone la venta de la electricidad. Los costos de
Capital tienen una influencia menor en el proyecto de tasa de rendimiento
interno.

CUADRO DE INVERSIONES E INGRESOS

Gastos de Inversión

Planta (20 Mw) 44.348.295,63 97,12%
Estudios, Diseños, Supervisión, Terrenos 1.316.100,00 2,88%
Total Inversiones 45.664.395,83 100%

Ingresos Anuales

Venta de Energía a la ENEE 7.873.204,34 94.286%
Venta de Bonos del Carbono 477.163,90 5,714 %
Gastos de Operación y Mantenimiento 352.600,00 -0,042%
Total Ingresos Anuales 7.997.768,24 100,00%
Deuda

Instituciones Financieras 44.348.295,73 97,12%
Equity 1.316.100,00 2,88%
Total 45.664.395,83  100,00%
Total Fuentes 45.664.395,83  100,00%

Se considera que la instalación opera con un factor de potencia del 100%.

161
Estudio de Impacto
CHOLUTECA SOLAR I NN)

Análisis financiero

La hoja de cálculo con los resultados obtenidos para la simulación realizada,
para unos datos concretos, que son los que se indican en la misma
tabla. Se ha presentado el análisis del Flujo de Caja para el caso más

favorable.

162
Estudio de Impacto
CHOLUTECA SOLAR I NN)

IX. DESCRIPCIÓN DEL MEDIO

El proyecto se ubica en el Municipio de Choluteca la cual está ubicada en el sur de
Honduras, tiene una superficie total de 4360 km2, su población es de
aproximadamente de 395.000 habitantes, cuenta con muchos terrenos que son
utilizados para la agricultura, la pesca, azucareras, camaroneras, etc.

Limita al norte con los departamentos de Francisco Morazán y El Paraíso al oeste
con el Golfo de Fonseca y el departamento de Valle, y al este y sur con la vecina
nación de Nicaragua.

El sitio exacto del proyecto en su totalidad ha sido ubicado como áreas de uso
ganadero (potreros) en donde se encuentra como vegetación jícaros, carbón y
gramíneas, además de una laguna naturales la cual abastecía al ganado de agua.

El terreno colinda con terrenos utilizados para el mismo fin (ganadería), cuya
pendiente oscila entres O al 15%, siendo su vegetación similar al área del
proyecto.

Medio Físico:

En el Municipio de Choluteca, tomando la carretera que desde Tegucigalpa
conduce hasta la ciudad de Choluteca, se dirige en dirección sur hacia el Barrio
Santa Lucia y Piedras Azules por donde se toma un desvió a mano izquierda que
conduce hasta la comunidad de San José que se encuentra a 4 kilómetros del
desvió, donde se ubica el sitio del proyecto.

163
Estudio de Impacto
CHOLUTECA SOLAR I NN)

164
Estudio de Impacto
CHOLUTECA SOLAR I NN)
o in

Vista panorámica del área del proyecto

a. Hidrología:

En el área donde se ubicará el proyecto no existen corrientes superficiales (ríos
o quebradas). Únicamente existen unas lagunas naturales las que
anteriormente formaron una fuente de abastecimiento de agua para las
actividades de ganadería que ahí se desarrollaban.

165
Estudio de Impacto

CHOLUTECA SOLAR I NN)

Lagunas existentes en el sitio del proyecto

b. La hidrología subterránea en el terreno del proyecto considerado como de
tierra dulce, se pueden encontrar acuíferos de flujo intergranular y acuíferos
del tipo fracturados desde los 3 m en adelante.

El área no se encuentra ubicada dentro de ninguna microcuenca declarada ni
propuesta, no pasa cercano al sitio ningún rio, las Quebradas el Cacao y Chaguite
se encuentran a una distancia de 14.08 km del proyecto estado en le municipio de
Santa Ana de Yusguare; Quebrada Santa Elena, en Namasigue a 12.57 km, y la
Quebrada Fresca ubicado en el mismo municipio a 15.20 km.

166
Estudio de Impacto
CHOLUTECA SOLAR I NN)

c. Clima:

La ciudad posee dos estaciones climáticas: Invierno y verano, sus temperaturas
aproximadamente están entre los 270 y 349 grados en invierno y de 280 y 410
grados en verano.

Precipitación:

La zona se localiza al Sur del Parteaguas Continental donde los siguientes
fenómenos en orden de mayor a menor condicionan su atmosfera:

Zona Intertropical de Convergencia simultanea con las Ondas Tropicales.
Anticiclones y Frentes Frios fuertemente modificados.

Anticiclón de las Bermudas

El sistema de brisas marinas

Efecto indirecto del fenómeno del Niño.

Esta zona de acuerdo a la clasificación climática de los regímenes pluviales de
Honduras, posee clima lluvioso con invierno seco, porque su lapso menos lluvioso
del año coincide con el invierno del Hemisferio Norte, donde se halla localizado
Centro América.

Además en su porción oriental y en la mayoría de los años los meses más lluviosos
del año son Mayo y Septiembre.

De acuerdo a la clasificación bioclimática de Holdrige, con una precipitación
promedio anual de 1947.4 mm y una temperatura media anual de 29.3 *C, el área
posee un clima Húmedo Tropical.

Las fechas promedio de inicio de los periodos lluvioso y seco para la zona de
estudio se encontraron los siguientes:

INICIO FINALIZACION
Temporada lluviosa 1 de Mayo 2 al 4 de Noviembre
Canícula 14 de Julio 16 de Agosto

Lapso más seco del 13 de Diciembre al 18 de Marzo
Lapso más lluvioso 17 de Agosto al 14 de Octubre

167
Estudio de Impacto
CHOLUTECA SOLAR I NN)

Los promedios mensuales de la lluvia (mm) calculados para la zona de estudio se
presentan en el Anexo 2, (Estación Choluteca Servicio Meteorológico Nacional), en
los cuales el mes de enero se caracteriza por cero lluvias y el mes de septiembre
con la mayor cantidad de lluvia.

La temperatura máxima promedio más alta se presenta en mes de abril, con una
máxima baja en septiembre. La temperatura mínima más baja se presenta en el
mes de diciembre.

La humedad relativa (%) en los últimos tres años se presento con 54% en marzo y

76% en septiembre.
La velocidad del viento es mayor en Enero y menor en septiembre y octubre.

d. Geología:

MAPA DE GEOLOGIA PROYECTO CHOLUTECA SOLAR |

POLIGONO CHOLUTECA SOLARI

El sitio del proyecto se encuentra conformado por rocas metamórficas, y
constituyen el Basamento metamórfico de la zona de estudio y de la región. Las
rocas que se han reconocido son: Esquistos Sericíticos y Graníticos, Filitas,
Gneises, Cuarcita, Mármol y Vetas gruesas de Cuarzo. Se piensa que los Esquistos
Cacaguapa es la unidad de roca inferior a todas las rocas de Honduras y
generalmente son considerados como el basamento del bloque Chortis. Este
complejo del basamento y todas las rocas superiores forman un terreno geológico

168
Estudio de Impacto
CHOLUTECA SOLAR I NN)

independiente al del Norte de Guatemala (el bloque Maya) y los terrenos en el Sur
de América Central. Durante el Terciario, Honduras continuaba su movimiento
migratorio al este hacia su posición actual mientras tanto la actividad volcánica
depositó lavas y capas gruesas de tobas sobre el occidente y el sur de Honduras.
Se piensa que mucha de esta actividad está relacionada con la subducción de la
placa Cocos debajo del bloque Chortis. Este período también coincide
aproximadamente con la apertura de la Fosa del Caimán (Rosencrantz et al, 1988).
La fosa del Caimán es una pequeña zona de acreción con fallas transformes con
desplazamientos laterales a la izquierda. La serie compleja de fallas en forma de
cola de caballo en el noreste de Honduras y sur de Guatemala (falla Motagua, falla
Polochic y otras) pueden ser parte de un proceso de deformación intraplaca que
está acomodando los grandes desplazamientos creados por la Fosa del Caimán
(Rosencrantz y Sclater, 1988).

Debido a que la pendiente es suave del O al 15% no existe posibilidades de
deslizamiento, además no se realizaran nivelaciones ni descapote del área,
únicamente está contemplada la instalación de los paneles solares como se
describe en el presente estudio, la cual requerirá únicamente una pequeña
excavación en donde se cimentara la base del panel solar.

Medio Biológico:

El sitio en donde se ubicará el proyecto Choluteca Solar 1, como se ha descrito
con anterioridad no se encuentra dentro de área protegida legalmente, declarada o
propuesta, situada en las coordenadas X:478448 y Y:1462082 con un área de 55
hectáreas, utilizada en el 36% del área para la instalación del equipo de
generación de energía solar.

El proyecto no se encuentra en área protegida, el Cerro Guanacaure se ubica a
12.27 km y el Área de Manejo de Hábitat por Especie el Jicarito a 8.07 km., para
ello se realizo el mapa de ubicación que aparece a continuación en donde se
observa lo descrito anteriormente.

169
Estudio de Imp:

CHOLUTECA SOLAR I NN)

MAPA DE AREAS PROTEGIDAS PROYECTO CHOLUTECA SOLAR |

UNES SE SHSLUTESA

a tios

Cobertura Vegetal

La cual se define como la capa de vegetación natural que cubre la superficie
terrestre, comprendiendo una amplia gama de biomasas con diferentes
características fisonómicas y ambientales que van desde pastizales hasta las area
cubiertas por bosques naturales.

170
Estudio de Impacto
CHOLUTECA SOLAR I NN)

Incluyendo las coberturas inducidas como resultado de la actividad humana por las
prácticas de cultivos en estas áreas.

El área del proyecto corresponde a la clasificación según la UNESCO al sistema
agropecuario, los cuales se caracterizan por presentar terrenos con cultivos
relativamente intensivos o permanentes, con frecuencia presentan en los bordes o
mezcladas especies nativas que no han sido eliminadas del área.

Siendo este sistema el predominante en el área indicando de esta forma que el
área y sus alrededores está altamente intervenida, provocando así que los
diferentes ecosistemas de la región estén muy degradados.

Flora

Es el conjunto de especies vegetales que se pueden encontrar en una región
geográfica, que son propias de un periodo geológico o que habitan en un
ecosistema determinado. La flora atiende al número de especies mientras que la
vegetación hace referencia a la distribución de las especies y a la importancia
relativa, por número de individuos y tamaño, de cada una de ellas. Por tanto, la
flora, según el clima y otros factores ambientales, determina la vegetación.

El sitio de estudio ha sido impactado grandemente por las actividades de
ganadería, por lo que las especies vegetales que se encuentran en su mayoría son
propias de un bosque secundario, como ser las gramíneas (Gramineae), Carbón
(Leguminosa) y aproximadamente 20 jicaros (Bignoniaceae); el área donde se
instalaran los paneles solares, requerirá el corte de varios árboles, no se
impermeabilizara el suelo, contemplando la reforestación de especies propias de la
zona en el área que sea indicada por la autoridad competente, en cuanto a
especies, cantidades y sitio.

171
Estudio de Impacto
CHOLUTECA SOLAR I NN)

Flora presente en el sitio

Fauna

Es el conjunto de especies animales que habitan en una región geográfica, que son
propias de un período geológico o que se pueden encontrar en un ecosistema
determinado. La zoogeografía se ocupa de la distribución espacial de los animales.
Ésta depende tanto de factores abióticos como de factores bióticos. Entre éstos
sobresalen las relaciones posibles de competencia o de depredación entre las
especies. Los animales suelen ser sensibles a las perturbaciones que alteran su
hábitat; por ello, un cambio en la fauna de un ecosistema indica una alteración en
uno o varios de los factores de éste.

El área del proyecto debido a las actividades ganaderas y agropecuarias que han
ocurrido durante mucho tiempo, ha permitido que existan modificaciones en los
ecosistemas presentes en la zona, siendo el mismo impacto en los terrenos
colindantes al del proyecto.

172
Estudio de Impacto
CHOLUTECA SOLAR I NN)

Se pudo observar las siguientes especies que se describen a continuación:

Nombre Científico Nombre Común Familia
Ctenosaura similis Garrobo Iguanidae
Crotophaga sulcirostris Tijul Cuculidae
Quiscalus mexicanus Zanate Icteridae
Cathartes aura Cute Cathartidae
Caragyps atratus Zopilote cabeza negra Cathartidae
Icterus gularis Chorcha Icteridae
Otus sp Búho Tytonidae
Ortalis vetula Chachalaca Cracidae
Picoides scalaris Carpintero Picidae
Turdus grayi Zorzal Turdidae
Balantiopteryx plicata Murciélago Rhinolophidae
Mephitis macroura Zorrillo Mephitidae
Boa constrictor Boa Boidae
Micrurus sp Coral Nephtheidae

Cabe mencionar que en la visita de campo que se hizo no se observo la presencia
de ninguna especie de fauna presente, lo descrito fue información proveniente de
personas que transitan la zona y vecinos del sector.

Medio Socioeconómico
Aspectos sociodemográficos:

El municipio de Choluteca cuenta con una población estimada de 145,000
habitantes, El 49% son hombres y el 51% son mujeres, el rango de la edades de
los habitantes oscila entre los 17-35 años por lo que puede decirse que la mayor
parte de la población es relativamente joven, la tasa de crecimiento es del 2.1% y
existe una población flotante de 30,000 habitantes.

173
Estudio de Impacto
CHOLUTECA SOLAR I NN)

El sitio en donde se desarrollara el proyecto Choluteca Solar I, se ubica a 1
kilómetro de la comunidad de San José de La Landa considerada como la zona de
influencia, aclarando que en sitio no se encuentran viviendas cercanas.

La economía del sector se basa en producción de granos básicos y ganadería.

La ciudad de Choluteca cuenta con un hospital público y varias clínicas privadas
para atender cualquier complicación de salud, emergencias o consultas.

Accesos:

El acceso a Choluteca es vía terrestre. Cuenta con cuatro líneas de transporte de la
capital a la ciudad y hacia las dos fronteras (Guasaule y el Espino) así como a
varios de los municipios del departamento.

Desde el Norte vía terrestre por la Capital. Desde el sur por ambas Fronteras con
Nicaragua: El Espino y Guasaule. Desde el Oeste por la frontera con El Salvador, El
Amatillo.

Medios de transporte disponible:

Autobuses, Microbuses y taxis los cuales poseen rutas que brindan un fácil acceso
a este centro histórico.

Educación
Choluteca cuenta con centros de educación básica privados y 20 centros de
educación básica públicos, además de contar con 26 centros de Pre básica

En San José de la Landa existe, Centro de Salud, en cuanto a educación, cuenta
con kinder y escuela.

Servicios básicos

Choluteca cuenta con alcantarillado sanitario en el 80% de la ciudad, servicio de
electrificación proporcionado por la Empresa Nacional de Energía Eléctrica, agua
potable, también pozos perforados en algunos sitios de la ciudad, servicios de
telefonía celular, todos los que operan en el país.

La comunidad de influencia directa del proyecto, cuenta con agua potable, energía
eléctrica, no cuenta con alcantarillado utiliza fosas sépticas.

174
Estudio de Impacto
CHOLUTECA SOLAR I NN)

X. [DETERMINACIÓN Y CUANTIFICACIÓN DE LOS IMPACTOS
POTENCIALES

INTRODUCCION

La evaluación de impacto ambiental provocado por cualquier proyecto, obra o
actividad obliga al cumplimiento de una serie de procesos constituidos por la
identificación de impactos ambientales, la predicción de sus efectos y la evaluación
de los mismos; así como de informar a los gestores del proyecto sobre las
conclusiones obtenidas. De acuerdo a esto, la metodología de identificación de
impactos a través de las acciones susceptibles a producir impactos y el entorno
afectado y valorándolo numéricamente es con la utilización de la Matriz de
Identificación de Impacto Ambiental (MITA).

Para el tema de la generación de energía a través de recurso solar, el cual es el
presente caso, causa impactos mínimos en comparación con los proyectos de
generación con recurso agua, para el proceso que es nuestro tema de estudio los
impactos relacionados que pueden perturbar la superficie del suelo tales como el
cambio de uso del mismo. Este impacto es específico al sitio y está determinado
por la instalación de la tecnología que se ubicará.

En el presente Estudio los impactos se identifican de acuerdo a las etapas que
conforman el desarrollo del proyecto, siendo para este caso en particular las
actividades de transporte de los equipos que se instalaran, la construcción de los
soportes y la operación del proyecto.

Para la identificación y evaluación de los impactos ambientales que se generaran
por el proyecto CHOLUTECA SOLAR I, se consideró las actividades de mayor
relevancia que se presentan en la generación de energía eléctrica solar, siendo
estas las siguientes:

Transporte de los equipos

Instalación de equipos de generación
Actividades laborales

Actividades de mantenimiento de los equipos

175
Estudio de Impacto
CHOLUTECA SOLAR I NN)

METODOLOGIA DE EVALUACION DE IMPACTOS AMBIENTALES

Una vez identificados los posibles impactos, se hace puntual una previsión y
valoración de los mismos. Para esto se utilizó como herramienta metodológica la
denominada Matriz de Importancia de Impacto Ambiental (MIIA), obteniendo así
una valorización del efecto y magnitud de los impactos.
La valoración del impacto se mide con base en el grado de manifestación cualitativa del

efecto que queda reflejado en lo que definimos como importancia del impacto.

La metodología propuesta establece la denominada Matriz de Importancia de
Impacto Ambiental (MITA).

La importancia del impacto es pues, la relación mediante la cual se mide
cualitativamente el impacto ambiental, en función tanto del grado de incidencia o
intensidad de la alteración producida, como la caracterización del efecto, que
responde a su vez a una serie de atributos de tipo cualitativo, tales como
extensión, tipo de efecto, plazo de manifestación, persistencia, reversibilidad,
recuperabilidad, sinergia, acumulación y periodicidad.

Relaciones que caracterizan el impacto ambiental

Positivo +
Negativo —
Indeterminado *
SIGNO Mutable,
Relativo,
Dependiente.
Grado de Intensidad
incidencia
Extensión
IMPORTANCIA Plazo de
IMPACTO VALOR manifestación
AMBIENTAL (GRADODE Persistencia
(GRADODE MANIFESTACIÓN | Caracterización  Reversibilidad
MANIFESTACION) | CUALITATIVA) Sinergia
Acumulación
Efecto
Periodicidad
Recuperabilidad
Recuperabilidad MAGNITUD Cantidad
(GRADODE — | Cantidad
MANIFESTACION
CUANTITATIVA)

176
Estudio de Impacto
CHOLUTECA SOLAR I NN)

Situación espacial de los doce símbolos de un elemento tipo

+ IN
EX MO
PE RV
SI AC
EF PR
MC 1
A continuación se describe el significado de los mencionados símbolos que conforman el

elemento tipo de la matriz de valoración cualitativa o matriz de importancia.

Signo

El signo de efecto, y por lo tanto del impacto hace alusión al carácter beneficioso (+) o
perjudicial (-) de las distintas acciones que actúan sobre los distintos factores
considerados.

Existe la posibilidad de incluir, en algunos casos concretos, debidamente justificados y
argumentados, un tercer carácter (*), que reflejaría efectos asociados con circunstancias
externas a la actividad, de manera que solamente a través de un estudio global de todas
ellas sería posible conocer su naturaleza dañina o beneficiosa.
Al evaluar una actividad, obra o proyecto se estudian los impactos perjudiciales, o sea los
que presentan signo (-). Si éstos superan los estándares preestablecidos, en particular en
función del marco regulatorio, se deberá contemplar la introducción de medidas
correctoras que den lugar a impactos beneficiosos (+), que reduzcan o anulen los efectos
de aquellos.

Intensidad (IN)
Este término se refiere al grado de incidencia de la acción sobre el factor, en el ámbito
específico que actúa. La escala de valoración estará comprendida entre 1 y 12, en la que
el 12 expresará una destrucción total del factor en el área en la que se produce el efecto
(APtotal), y el 1 una afectación mínima. Los valores comprendidos entre esos dos
términos reflejarán situaciones intermedias, las cuales deben ser debidamente
justificadas y argumentadas.

Debe tomarse en cuenta que esta valoración se realiza en función de porcentaje del área
del proyecto (AP y/o sus áreas de influencia, cuando aplique) que está siendo
directamente afectada.

Extensión (EX)
Se refiere al área de influencia teórica del impacto en relación con el entorno de la

177
Estudio de Impacto

CHOLUTECA SOLAR I NN)

actividad (porcentaje de área, respecto al entorno, en que se manifiesta el efecto). Se
utilizará como referencia para cuantificación el Área de Influencia Directa (AID).

Si la acción produce un efecto muy localizado, se considerará que el impacto tiene un
carácter Puntual (1). Si, por el contrario, el efecto no admite una ubicación precisa dentro
del entorno de la actividad, teniendo una influencia generalizada en todo él, el impacto
será Total (8), considerando las situaciones intermedias, según su gradación, como
impacto Parcial (2) y Extenso (4).

Momento (MO)

El plazo de manifestación del impacto alude al tiempo que transcurre entre la aparición
de la acción (to) y el comienzo del efecto (tj) sobre el factor /aspecto ambiental
considerado.

Cuando el tiempo transcurrido sea nulo, el momento será inmediato, y si es inferior a
un año, corto plazo, asignándole en ambos casos un valor (4). Si es un periodo de tiempo
que va de 1 a 5 años, medio plazo (2), y si el efecto tarda en manifestarse más de 5
años, largo plazo, con valor asignado de (1).

Si concurriese alguna circunstancia que hiciese crítico el momento del impacto, cabría
atribuirle un valor cuatro unidades por encima de las especificadas.

Persistencia (PE)

Se refiere al tiempo que, permanecería el efecto desde su aparición y, a partir del cual el
factor afectado retornaría a las condiciones iniciales previas a la acción por medio
naturales, o mediante la introducción de medidas correctoras.

Si la permanencia del efecto tiene lugar durante menos de un año, consideramos que la
acción produce un efecto fugaz, asignándole un valor (1). Si dura entre 1 y 5 años,
temporal (2); y si el efecto tiene una duración superior a los 5 años, consideramos el
efecto como permanente asignándole un valor (4).

La persistencia, es independiente de la reversibilidad.

Se refiere a la posibilidad de reconstrucción del factor afectado como consecuencia de la
acción acometida, es decir, la posibilidad de retornar a las condiciones iniciales previas a
la acción, por medios naturales, una vez aquella deja de actuar sobre el medio.

Si es corto plazo, es decir menos de un año, se le asigna un valor (1), si es a medio

plazo, es decir un período que va de 1 a 5 años (2) y si el efecto es irreversible, o dura
más de 5 años, le asignamos el valor (4). Los intervalos de tiempo que comprenden estos

178
Estudio de Impacto
CHOLUTECA SOLAR I NN)

periodos, son idénticos a los asignados en el parámetro anterior.

Recuperabilidad (MC)

Se refiere a la posibilidad de reconstrucción, total o parcial, del factor afectado como
consecuencia de la actividad acometida, es decir las pasibilidades a retornar a las
condiciones iniciales previas a la acción, por medio de la intervención humana
(introducción de medidas correctoras).

Si el efecto es totalmente recuperable, y si lo es de manera inmediata, se le asigna un
valor de 1, o un valor de 2, si lo es a mediano plazo, si la recuperación es parcial y el
efecto es mitigable, toma un valor de 4; cuando el efecto es irrecuperable (alteración
imposible de reparar, tanto por acción natural como por la humana) le asignamos el valor
de 8. En el caso de ser irrecuperables, pero existe la posibilidad de introducir medidas
compensatorias, el valor será de 4.

Sinergia (SI)
Este atributo contempla el reforzamiento de dos o más efectos simples. El componente
total de la manifestación de los efectos simples, provocada por acciones que actúan
simultáneamente, es superior a la que cabría de esperar de la manifestación de efectos
cuando las acciones que las provoca actúan de manera independiente y no simultánea.
(La dosis letal de un producto A, es DLA y la de un producto B, DLB. Aplicados
simultáneamente la dosis letal de ambos productos DLAB es mayor que DLA + DLB).

Cuando una acción actuando sobre un factor, no es sinérgica con otras acciones que
actúan sobre el mismo factor, el atributo toma el valor de 1, si presenta un sinergismo
moderado, toma el valor de 2 y si es altamente sinérgico deberá asignársele un valor de
4.
Cuando se presentan casos de debilitamiento, la valoración del efecto presentará
valores de signo negativo, reduciendo al final el valor de la Importancia del
Impacto.

Acumulación (Ac)

Este atributo da la idea del incremento progresivo de la manifestación del efecto,
cuando persiste de forma continuada o reiterada la acción que lo genera. (La
ingestión reiterada de DDT, al no eliminarse de los tejidos, da lugar a un
incremento progresivo de su presencia y de sus consecuencias, llegando a producir
la muerte).

Cuando una acción no produce efectos acumulativos (acumulación simple), el
efecto se valora como (1). Si el efecto producido es acumulativo el valor se
incrementa a (4)

179
Estudio de Impacto
CHOLUTECA SOLAR I NN)

Efecto (EF)

Este atributo se refiere a la relación causa-efecto en términos de su
direccionalidad, o sea a la forma de manifestación del efecto sobre un factor, como
consecuencia de una acción. Un impacto puede ser directo e indirecto al mismo
tiempo, aunque en factores distintos, dado que la escala es excluyente, y no se
valora el hecho de que pueda ser directo e indirecto, hay que hacer la valoración
excluyente.

El efecto puede ser directo o primario, siendo en este caso la repercusión de la
acción consecuencia directa de ésta, se le asigna un valor de 4. En caso de que se
presente un efecto indirecto o secundario, es decir que tiene lugar a partir de un
efecto primario, y no existe un efecto directo asociado a esa misma acción, se le
asigna al impacto un valor de 1. Su manifestación no es consecuencia directa de la
acción, sino que tiene lugar a partir de un efecto primario, actuando éste como
una acción de segundo orden.

Periodicidad (PR)

La periodicidad se refiere a la regularidad de manifestación del efecto, bien sea de
manera cíclica o recurrente (efecto periódico), de forma esporádica en el tiempo
(efecto irregular), o constante en el tiempo (continuo).

A los efectos continuos se les asigna un valor de 4, a los periódicos un valor de 2,
y a los de aparición irregular, que deben evaluarse en términos de probabilidad de
ocurrencia, así como a los discontinuos un valor de 1.

Importancia del impacto (1)

Ya se ha apuntado que la importancia del impacto, o sea, la importancia del efecto
de una acción sobre un factor/aspecto ambiental, no debe confundirse con la
importancia del factor ambiental afectado.

La importancia del impacto viene representada por un número que se deduce
mediante el modelo propuesto, en función del valor asignado a los símbolos
considerados.

1 = + [IN + 2 EX + MO + PE + PV + SI + AC + EF + PR + RC]

La importancia del impacto toma valores entre 13 y 100.

Presenta valores intermedios (entre 40 y 60) cuando se da alguna de las siguientes
circunstancias:

+ Intensidad total, y afección mínima de los restantes símbolos.

+ Intensidad muy alta o alta, y afección alta o muy alta de los restantes símbolos.

180
Estudio de Impacto
CHOLUTECA SOLAR I NN)

+ Intensidad alta, efecto irrecuperable y afección muy alta de alguno de los
restantes símbolos.

+ Intensidad media o baja, efecto irrecuperable y afección muy alta de al menos
dos de los restantes símbolos.

Los impactos con valores de importancia inferiores a 25 son irrelevantes o sea,
compatibles, o bien las medidas ambientales se contemplaron en el diseño del
proyecto. Los impactos moderados presentan una importancia entre 25 y 50.
Serán severos cuando la importancia se encuentre entre 50 y 75 y críticos cuando
el valor sea superior a 75.

Banderas Rojas

En aquellas casillas de cruce que correspondan a los impactos más importantes, o
que se produzcan en lugares o momentos críticos y sean de imposible corrección,
que darán lugar a las mayores puntuaciones en el recuadro relativo a la
importancia, se le superpondrán las llamadas Alertas o Banderas Rojas, para llamar
la atención sobre el efecto y buscar alternativas, en los procesos productivos de la
actividad, obra o proyecto, que eliminen la causa o la permuten por otra de
efectos menos dañinos.

No deben confundirse las nuevas alternativas a ciertos aspectos de la actividad
(cambio de accesos, cambio de situación de una construcción,...) que dan lugar a
la desaparición de acciones impactantes, con la introducción de medidas
correctoras que actúan directamente sobre el agente causante, anulando o
paliando sus efectos o dando lugar a una nueva acción que impacta de manera
positiva ya nula los efectos de otra acción impactante.

IDENTIFICACION DE IMPACTOS EN EL MEDIO FISICO
RECURSO SUELO

Cambio de Uso de Suelo

El mayor impacto que generará el desarrollo del proyecto es el cambio de uso de
suelo, ya que los equipos que se instalaran ocuparan todo el terreno que será
destinado siendo este caso 55 Ha, al no producirse ni contaminantes, ni vertidos,
ni movimientos de tierra, la incidencia sobre las características físico-químicas del
suelo o su erosionabilidad es nula.

181
Estudio de Impacto
CHOLUTECA SOLAR I NN)

Contaminación por Residuos Líquidos

Siempre existe la posibilidad de que se presente un derrame accidental de las
aguas residuales que se generen en la etapa de operación del proyecto.

Contaminación por Desechos Solidos

En este tipo de proyectos se producen desechos domésticos (alimentos, papeles,
botellas plásticas, cajas, etc), cuando se inicien los trabajos de generación de
energía se generaran los desechos ya enlistados anteriormente. Los posibles
impactos que se esperan si se realiza una mala gestión de desechos sólidos son los
siguientes:

+ Contaminación al suelo por tirar desechos sólidos domésticos
directamente sobre el mismo.

+ Generación de malos olores y vectores

+ Impacto visual

IDENTIFICACION DE IMPACTOS AMBIENTALES RECURSOS HIDRICOS

Afectación a la Hidrología Superficial

En el área destinada para la actividad de generación de energía eléctrica, no hay
drenajes permanentes que vayan a ser afectados por dicha actividad. Lo que se
presentará es una interrupción de la red de drenaje dentro del área donde estará
instalado el equipo de generación, sim embargo esta red de drenaje solo conduce
agua durante fuerte tormentas y la misa cesa unos minutos u horas después de
finalizada la lluvia.

Impactos sobre la Hidrología Subterránea

No se esperan flujos de agua subterránea en el área del proyecto por lo que no se
consideran impactos sobre esta variable ambiental. Si por alguna razón se llegaran
a presentar estos flujos, estos deberán ser drenados del área y descargados a los
drenajes naturales existentes.

182
Estudio de Impacto
CHOLUTECA SOLAR I NN)

IDENTIFICACION DE IMPACTOS AMBIENTALES RECURSO AIRE

Impactos sobre la Calidad del Aire

El transporte de los equipos generará emisiones de polvo, las actividades para el
control de polvo que deberán implementarse es el riego periódico de la via de
comunicación que conduce al proyecto.

Impactos por el incremento de los Niveles de Ruido

Durante la etapa de construcción (instalación de los equipos), se producirá ruido
por los vehículos que transportaran los equipos hacia el sitio del proyecto.

IDENTIFICACION DE IMPACTOS BIOLOGICOS

Impactos sobre la Flora

Para el desarrollo del proyecto será necesario el corte de la vegetación existente.
La pérdida de vegetación es un impacto moderado, en vista que en el área donde
se instalaran los equipos de generación deberá ser despejada de la flora existente.

Impactos sobre la Fauna

Desplazamiento de la fauna existente en el sitio por la tala de árboles nativos y por
posible hábitat de alguna especie.

IDENTIFICACION DE IMPACTOS SOCIO-ECONOMICOS-CULTURALES

Recursos y Condiciones Socio-Económicas

En este aspecto no se generan impactos, debido a que las condiciones
socioeconómicas de la zona son leves. Sin embargo un importante impacto positivo
se generaría al momento de la operación del proyecto en vista que se estima una
generación de empleo para personas de la zona.

Uso de la Tierra

Uso de la tierra es la modificación antrópica del ambiente natural del suelo, el
efecto mayor en cobertura de tierras son los cambios en el uso de la tierra.

183
Estudio de Impacto
CHOLUTECA SOLAR I NN)

En el caso del proyecto si hay un cambio de uso de a tierra, en vista que son tierra
que han sido utilizadas para la ganadería. Por lo que este impacto se considera
moderado porque actualmente esta área no se utiliza para esta actividad.

Recursos culturales e Históricos

No se encuentran recursos culturales e históricos en la zona de influencia del
proyecto.

Infraestructura

No interviene ningún tipo de infraestructura. Cabe recalcar que no hay
infraestructura comunitaria en la zona de influencia del proyecto.

Sondeo Poblacional respecto al proyecto

En entrevistas y encuestas con ciertos habitantes de la comunidad más cercana al
proyecto se levantó una encuesta y viertas entrevistas con el gobierno local con el
fin de obtener una opinión o comentario respecto a la ejecución del proyecto. (Ver
encuesta en sección de Anexos).

En conclusión a grandes rasgos, un alto porcentaje desconoce las características,
actividades y procedimientos pertenecientes a un proyecto de generación de
energía eléctrica solar. Sin embargo casi el 100% de los encuestados y
entrevistados no tiene negación para que el proyecto se realice, al contrario tienen
expectativas de que a través de la ejecución del proyecto se genere empleo,
ingresos y actividades de mayor desarrollo en la zona, por lo que socialmente el
proyecto es factible siempre que tenga la respuesta para los habitantes.

184
CHOLUTECA SOLAR I

Estudio de Impacto

Ambiental (EslA)

IDENTIFICACION Y VALORACION DE IMPACTOS AMBIENTALES

RECURSO AGUA

MEDIO
IMPACTADO

Factor Impactado
IMPACTO

Puntual 1

MATRIZ MIIA

Consumo desuso

Clapiaro 1 ffugart — [Cotoplarot [Cno

hndrecto
(secundan
lt

JvRecuperable inmediato
h

Parcial 2

llei pazo 2. [Temporal 2. — Wedioptazo 2 (Siérgico 2

lacumulaivo. 4

hOrecto 4

IRecupsrable.— meda!
plazo 2

batas

Factor impactado: Agua

linmediro 4. [Permanente 4 btreversDle 4 [MMuysnérico 4

(Comino 4

[Recuperable
parcialmente,  Mitigable
[yo compensabie 4

hCrico (+4)

[recupere 8

Faaiz

Puntos

<25

225,<50
250,<75
275

Tipo
Irrelevante
5,0
compatible
solas
medidas
ambientale
sse
contemplar
onenel
diseño
Moderados
Severos
Críticos

[=2 [BN +2EX +MO +PE + PY +SI+AC+EF+PR+ NC]

185
CHOLUTECA SOLAR I

Estudio de Impacto

Ambiental (EslA)

PAISAJISMO

Factor impactado: Fisico

Intensidad

Extension

Momento

Persistení

MATRIZ MIIA

Consumo de Recurso

Fisico

Impacto visual / Paisajismo

Reversivilida Sinergia

Acumulación

EZ

cidad Recuperabilid:

eegulr,
p L A er (Sn snergsrro| ldndrecto —— [esporádico —— ofRecuperabe
Ba 1 Pumual 1 [targoplazo 1 [fugaz [Coro plazo 1 [na [Sm cindaro) 1 apenódio —— ylemedao 1
iscotinuo 4
[rrecuperable
fliecia 2 (Parcial 2 [Mledoplzo 2. [Temporal 2 [tlecopiazo 2 [Séxgico 2. [acumuiao 4 «Decio frenódeo 2 [regeraanas y
[recupera
hata hExenso 4 inmediato 4 [Permanente 4 [areversile 4 [NO SECO hCominuo 4 [parciamento,
la [tgable yo
[eompensable. 4

Puntos

<25

E

Tipo

Irrelevante
so
compatible
solas
medidas
ambientale
sse
contemplar
onenel
diseño

Moderados
Severos

Críticos

[=2[3IN+2EX+MO + PE +PV + SI+ AC +EF + PR + MC]

186
Estudio de Impacto

Ambiental (EslA)

CHOLUTECA SOLAR 1
RECURSO AIRE
MATRIZ MIIA
"MEDIO IMPACTADO rio
Factor Impactado se
IMPACTO POTENCIAL

Factor impactado: Agua

Extension

Generacion de polvo debido als actividades enla etapa de operación porel equipo instalar

Momento — Persistencia — Reversivilidad Sinergia Acumulación

Efecto

Periodiocidad

Recuperablidad

re, sico
(a 1 Pot 1 iagopto 1 Fiel toga E go gg pere cl
[smele) l 21 léscortmo 1

laleda 2 (Parcial 2 ledopzo 2 Temporal 2 [iledplazo 2 hSnéxgico 2 — [Acumutato 4 pOneto 4 Pando 2 a E
(Recent

latas Léxerso 4 fimedao 4 [emanente 4 [rose day sé 4 Caro 4 paciente, Mide
compensa 4

layata 8 bras 8 ho) recien 8

Puntos Tipo
Irrelevante
<2 5,0
compatible
225,<50 Moderados
250,<75 Severos
275 Críticos
Ej

[Eg +ZEXe O + PE+PY+SI+AC+ ES +PRHNC]

187
Estudio de Impacto

Ambiental (EslA)

CHOLUTECA SOLAR 1
RECURSO SUELO
MATRIZ MIIA
MEDIO IMPACTADO rs
Factor Impactado. slo
IMPACTO POTENCIAL Cambio de Uso del Suelo

Factor impactado: Agua

Intensidad

Extension

Momento sistencia — Reversivlidad

Sinergia

Acumulación

Efecto

Periodiocidad

Recuperabildad|

(Ueto 2 A IN
[Roageai

bits léxerso 4 edo 4 [Pemanente 4 eee 4 laysrico 4 A
Italy

iaa 6 bo 8 oca) [iecpenble 6

Tipo
Irrelevantes,
o
compatibles

Moderados

Severos

Críticos

[+8 +2EX+UO+PE+PY+SI+ AC +EF+PR+MO]

188
CHOLUTECA SOLAR I

Estudio de Impacto

Ambiental (EslA)

RECURSO SUELO

MATRIZ MIIA

Fisico

Suelo

Perdida de vegetación existente en el área del proyecto

sl , . ls. sergio . drecto esporádico 0 Recuperadle

2 [Baat Puntual 1 [Largo plazo 1 Fugaz cono po ln Sp t eecmdaro) 1 [spentaio — vlarmedelo 1

2 discontinuo 1

3

E fuesaz  [paciaz [uieopazo 2 bTempoi2 — [edopiao 2 [mbico 2 Jacmuiavo deco a preso 2 sv meda

E

£ ("Recuperable

El parcalment,

3 fras bexenso 4 [medio 4 Permanente 4. reversible 4 [Muy sinérgico 4 Comino 4

3 yl Mtiable vo

é Icompensable 4
IMEI AO recupere 8

Puntos

<25

ficrtica (+3)

Tipo
Irrelevant
es, o
compatibl
es olas
medidas
ambiental
es se
contempl
aron en
el diseño
Moderad

Severos
Críticos

SIN A ZE MO + PEA PV SI+ AG + EF + PR + MC]

189
CHOLUTECA SOLAR I

Estudio de Impacto

FLORA

Factor impactado: Agua

Extension

MATRIZ MIIA

Impacto al 1WesioBiologco

ora

Perdida de flora que se encuentra en el sitio del proyecto
Momento Persi ilid:Sinergia Acumulación — Efecto

Ambiental (EslA)

Periodiocidad Recuperabilidal

«Sin sinergismo finairecto lesporádico — o|iRecuperable
Baja 1 frrumtual 1 ptargopiazo 1 [Fugaz A OO e eri
ldscortinuo 1
[Wei plazo 2. |<Tempor ico. sama ' fPenódico 2 [Recuneable
[ea 2 ferarcial 2. [tiedo plazo 2. [eTemporal 2 — [Nedoplazo 2|-Smérgico 2. [Acumuiativo 4 [Directo 4 Perón 2
(Recuperable
M L a 6 Lconinuo parcialmente,
lata 4 hixtenso 4. [inmediato 4. [Permanente 4 [Wireversible 4 |-Muy snérgico 4 «Cont => e
compensable 4
frotar 8 Jiortico (+4) lrecuperabie 8
horca (+0)

Puntos

<25

Tipo
Irrelevant
es,o
compatibl
es olas
medidas
ambiental
es se
contempla
ron en el
diseño
Moderado
s

Severos
Críticos

I=21BN+2EX+ MO + PE+ PY + Si+ AC + EF + PRO]

190
Estudio de Impacto

CHOLUTECA SOLAR 1 Ambiental (EslA)
FAUNA
MATRIZ MIIA
MEDIO
IMPACTADO Inpec ales ologto
Factor
Impactado S
IMPACTO
POTENCIAL afectacion al habitat de la fauna existente en el area
Momento — Per Acumulación — Efecto
3 . ls serna] A A a
E Bea 1 Pura 1 bargoplazo 1 Fugaz! a Ea E :
2 [discontinuo
E dieóa2 (Para? Wiedoplazo 2 — [Temporal 2 — WMedopiazo 2 [Sméxico 2 — |Acumiaio 4 WDrecto 4 Penidco 2 pone ED]
E ÍRecuperadle parcialmente,
: Mad LEstenso 4 binmedeto 4 [¡Pemanente 4 Hnererside 4 — Hluysiégico 4 -Contimo 4 [nd yo compensable
É 'llyyata 8 [laa 8 cio (+4) recupere E
bTalal12——[Citca (54)
Valor Escogido 2 2 1 4 4 2 4 4 2 4

Puntos Tipo
Irrelevantes, o
compatibles o.
las medidas
ambientales se
contemplaron
en el diseño

225,<50 Moderados
250,<75 Severos
275 Críticos

<2

[4 [910428010 +PE+PV+ SI +AC +EF+PR+MO]

191
Estudio de Impacto
CHOLUTECA SOLAR I NN)

SINTESIS DE LA IDENTIFICACION DE IMPACTOS AMBIENTALES

Matriz MIIA

y Impactado Impacto Intensidad — Eder en merga — Acumulacion — Efecto Periodicidad rabiidad — Importancia
Consumo de agua para
lso domésico

[Generacion de polo
lebido a las aciviades
en la etapa de operación
por el equipo a instalar
Suelo —— [Cambio de Uso de Suelo
Pertida de vegetación
Suelo [existente en el área del

Peráda de fora que se
Flora [encuentra en el sto del

Social [senercion de Empleos

CONCLUSION

Para el análisis de los impactos que generará el desarrollo del proyecto se
evaluaron los medios que pudieran verse afectados por la realización de las
actividades que el mismo, entre ellos:

+ Agua

+ Paisajismo
e Aire

+ Suelo

e Flora

+ Fauna

e Social

Resultando como impactos severo el Suelo con un valor de importancia de 61, el
Paisajismo con un valor de importancia de 59. Los impactos moderados resultaron
ser el Aire con un valor de importancia de 29, la Flora con un valor de importancia
de 37, la Fauna con un valor de importancia de 35y Social con un valor de
importancia de 35.

192
Estudio de Impacto
CHOLUTECA SOLAR I NN)

Por lo que se concluye que los impactos ambientales identificados como relevantes
constituyen un 28% siendo estos severos y el 72% de las actividades que
causaran un impacto ambiental moderado.

XI. ANÁLISIS DE ALTERNATIVAS

Considerando el análisis que se realizó para el área de influencia del proyecto, se
concluye que la zona ha sido fuertemente intervenida por el hombre al realizar
actividades agrícolas y ganaderas.

Estas actividades en conjunto con factores ambientales del entorno, convierten al
área de influencia directa en un sistema agropecuario, destacándose la gran
presión que han sufrido los recursos (flora, fauna, agua, suelo, etc.). Con base en
esto, se puede establecer con certeza que la no realización del proyecto,
contribuirá a que está situación se perpetúe, extendiendo la degradación, tanto del
entorno como de las condiciones de vida de los pobladores de la zona de influencia
directa del proyecto.

La situación socioeconómica actual refleja la elevada carencia de recursos
económicos que se manifiesta en las condiciones de vida y las actividades de
subsistencia que realizan los habitantes de la zona, siendo una solución para éste
escenario la apertura de oportunidades que generen fuentes de ingresos
alternativos elevando la calidad de vida de la población y promoviendo así, la
disminución en la sobreexplotación de los recursos.

El planteamiento de alternativas y estrategias identifica las principales ventajas y
desventajas para el desarrollo del proyecto CHOLUTECA SOLAR I:

La energía de origen solar representa una fuente de energía renovable y limpia.
+ Tiene costos de operación bajos y una vida útil muy larga.

+ Posee costos más estables si se compara con los precios de los
combustibles.

e Entre las dificultades que se tienen es que es un largo periodo de gestión y
desarrollo, aumentando así los costos financieros durante la construcción y
operación. *

+ Puede existir malestar de la población afectada por su impacto ambiental.

193
Estudio de Impacto
CHOLUTECA SOLAR I NN)

Al definir la estrategia para de desarrollo del proyecto se tiene lo siguiente:
+ El Proyecto no implica grandes obras subterráneas.

+ No presenta complejas estructuras civiles, que ni mayores preocupaciones o
riesgos de construcción u operación.

+ Se optimizo el análisis de alternativas de diseño de acuerdo a las principales
estructuras y a la afectación mínima del medio ambiente.

Los costos estimados de compras de terrenos, los costos de construcción,
instalación y refuerzo de la red de transmisión representan costos aceptables para
este tipo de proyecto.

El impacto ambiental que se puede considerar que es moderado es en el Aire,
Agua, Flora y Fauna. Resultando que los impactos severos son el Suelo y el
Paisajismo.

Se deben considerar los beneficios, con el desplazamiento de generación térmica
costosa y la atención de demanda que va en aumento año con año.

Se puede considerar que el sector privado posee un nivel mayor de capacidad
técnica, gerencial y comercial para construir, operar, mantener y explotar
eficientemente un proyecto de esta magnitud y para este caso la experiencia para
asegurar su financiamiento, a la par de esto debe tener la suficiente capacidad
para tramitar sus propias licencias y permisos que requiere además la capacidad
para comprar los terrenos e implementar un proyecto de este tipo.

Adicionalmente, las estrategias de desarrollo se deben tener en cuenta
características del sector. Como ser la Ley Marco de Electricidad establece que las
tarifas aplicables a las ventas de energía a una empresa distribuidora se basarán
en el concepto de tarifa en barra, la cual se calcula con base en el promedio de los
costos marginales de corto plazo de generación sobre un periodo de cinco años.
Luego la Empresa Nacional de Energía Eléctrica (ENEE), que actualmente controla
la totalidad de la distribución en el país, es el comprador obligado de la energía
generada por el proyecto y por otros de tipo Renovable.

194
Estudio de Impacto
CHOLUTECA SOLAR I NN)

PRIMERA POSIBILIDAD: SIN DESARROLLO DEL PROYECTO

La descripción de la zona se esboza y focaliza en los factores del medio que se
consideran representativos y que fueron analizados en las matrices de
identificación, caracterización y valoración de impactos. Los factores del medio
considerados atienden a los factores bióticos y abióticos del medio, lo cuales se
presentan a continuación:

+ Medio social

+ Fauna y flora

+ Geología y suelos

+ Recurso Agua

En este escenario las condiciones de estos factores se mantienen ¡nalterados
respecto a su condición actual, mismas que se dieron a conocer en el desarrollo de
la caracterización en forma detallada, a partir de la cual, a continuación se
presentan comentarios resumidos.

+ Medio Social: Sin el desarrollo del proyecto la calidad de vida se mantendría
como actualmente se encuentra en la zona.

e Fauna y Flora: La intervención que ha sufrido la zona debido a las
actividades de agricultura y ganadería han venido a darle un cambio a la
Fauna y Flora nativa.

+ Geología y Suelos: Los suelos del sitio han sido utilizadas para las
actividades de agricultura y ganadería las cuales han afectado el entorno, el
cual está totalmente intervenido.

+ Recurso Agua: Las fuentes de agua han sido utilizadas para uso doméstico.

SEGUNDA — POSIBILIDAD: DESARROLLO DEL PROYECTO NO
IMPLEMENTANDO LAS MEDIDAS DE CONTROL AMBIENTAL (CUENCA SIN
MANEJO).
Si las medidas de Control Ambiental no se ejecutaran para el diseño y construcción
del proyecto, el Impacto al Ambiente sería considerable ya que como el Plan de
Gestión contempla varios objetivos los cuales podrían enumerarse como sigue:
+ Verificación, cumplimiento y efectividad de las medidas del EIA.
+ Seguimiento de impactos imprevistos que se produzcan tras el comienzo de
la operación, así como afecciones desconocidas, accidentales, etc.
+ Base para la articulación de nuevas medidas en función de la eficacia y
eficiencia de las medidas correctivas pertinentes que aparezcan en la
declaración.

195
Estudio de Impacto
CHOLUTECA SOLAR I NN)

Dentro del Plan no sólo hay que analizar la medida correctora sino su influencia en
elementos adyacentes para descubrir posibles sistemas afectados. Se debe hacer
que el uso de indicadores representativos, fiables y relevantes de la influencia en
el sistema, así como fáciles de medir y de número reducido.

Lo anterior servirá de base para realizar las recomendaciones generales o
especificas del proyecto, para que su afectación al medio sea temporal, transitoria
o en el caso de impactos irreversibles la compensación o los beneficios
socioeconómicos sean mayores y satisfagan tanto a las comunidades como a
resolver una crisis energética a nivel nacional.

De no realizarse el Control Ambiental, el impacto al ambiente sería mucho más
considerable y podrían afectar al medio biológico, cultural, social, atmosfera y
paisaje. Por lo cual no hay forma de sustentar dicho proyecto sin un adecuado
control ambiental.

DESARROLLO DEL PROYECTO IMPLEMENTANDO LAS MEDIDAS DE
CONTROL AMBIENTAL

Para complementar los programas indicados en el Plan de Gestión Ambiental y
Social del proyecto y para garantizar la vida útil del proyecto; es necesario iniciar
de inmediato la implementación de las medidas de control ambiental.

En general en la formulación del Plan debería considerarse tres componentes:
+ Socioeconómica
+ Ambiental
+ Fortalecimiento institucional

El componente socioeconómico, consideraría entre sus objetivos: promover la
legalización y ordenamiento de las tierras, impulsar el desarrollo de la red de
servicios de salud, educación y comunicaciones.

El Componente Ambiental; tiene como objetivo: los planes de desarrollo municipal
ambiental.

El Componente de Fortalecimiento Institucional, tendría entre sus objetivos:
apoyar la formulación de los planes de desarrollo local, municipal y ordenamiento
territorial, impulsar la organización y participación comunitaria, favorecer la
organización regional.

La síntesis de las medidas de mitigación o de Control Ambiental se contempla en el
PLAN DE GESTION AMBIENTAL el cual debe entenderse como el conjunto de

196
Estudio de Impacto
CHOLUTECA SOLAR I NN)

criterios de carácter técnico que, en base a la predicción realizada sobre los
efectos ambientales del proyecto, permitirá realizar un seguimiento eficaz y
sistemático tanto del cumplimiento de las medidas de Control Ambiental que
ordene la Secretaría de Recursos Naturales y ambiente (SERNA), como de aquellas
otras alteraciones de difícil previsión que pudieran aparecer

XII. MEDIDAS DE MITIGACION

Recurso Suelo

1. Se promoverá que las excavaciones que se realicen dentro del Proyecto, se
limiten a las labores planificadas y necesarias de forma tal que se dé el mínimo
efecto en la topografía natural del terreno.

2. Aquellas excavaciones cuya profundidad sea mayor de un metro y en las que,
por las condiciones de construcción de la obra, sea necesario que se
desarrollen labores por parte de obreros de la construcción en su interior,
deberán ser reforzadas según las condiciones técnicas del terreno, a fin de
prevenir derrumbes y accidentes laborales.

3. Con el objetivo de prevenir accidentes por caídas, el contorno de las
excavaciones deberá contar con un medio de prevención o de aviso que
advierta los trabajadores o visitantes autorizados al área del proyecto.

4. Cuando el material removido durante las excavaciones, se coloque al lado de
la misma, y deba ser utilizado nuevamente para su relleno, deberá ser
protegido a fin de prevenir la contaminación.

5. Como parte de la planificación de la construcción, la empresa responsable de
la misma deberá realizar una programación apropiada sobre la maquinaria a
utilizar de forma tal que considere las medidas de protección ambiental y
aquellas otras establecidas dentro del marco del trámite de los permisos y
autorizaciones ambientales establecidas. Durante esta fase se tomará en
cuenta lo siguiente:

a. La maquinaria y el equipo mecanizado deberán ser operados únicamente
por el personal calificado designado, el cual deberá estar debidamente
entrenado para tal fin y además, deberá conocer los protocolos ambientales
establecidos para las actividades que van a desempeñar.

197
Estudio de Impacto
CHOLUTECA SOLAR I NN)

b. Todos los equipos deben tener la identificación de la empresa constructora
de la obra.

Cc. Elegir los equipos y maquinaria para la realización de una obra, tomando en
consideración las particularidades del sitio y el cumplimiento de las medidas
de protección ambiental.

d. Para trabajos que no exijan la modificación del suelo (que no implique
remoción de capa vegetal, excavación, relleno, etc.), utilizar equipos y
maquinaria que causen el menor daño al suelo tomando en cuenta los
siguientes aspectos: (i) al exterior de las vías de circulación, evitar el paso
repetido de vehículos en los mismos lugares, así como toda maniobra que
pueda formar baches o alterar de forma significativa la condición de dichas
vías; (ii) en zonas con suelos de baja capacidad de soporte, utilizar
vehículos con orugas o que ejercen baja presión al suelo mediante tapiz de
maderos o palos, u otros medios que permitan repartir la carga.

e. Utilizar únicamente equipos y maquinaria en buen estado para reducir los
riesgos de fugas de aceite, lubricantes, hidrocarburos, las emisiones de
ruido y de contaminantes a la atmósfera, etc. Todos los vehículos deben
respetar los niveles máximos permisibles de emisión de gases
contaminantes y humo establecidos en el Reglamento a la Ley de Tránsito
sobre emisiones. No podrán admitirse ni contratarse como maquinaria del
proyecto, equipos que representen una fuente evidente de contaminación al
aire, particularmente por emisiones (gases, partículas y ruidos) o por goteos
de sustancias hidrocarburadas.

f. Se deberán delimitar los accesos y áreas de trabajo para evitar la
compactación de suelos debido al tránsito innecesario de maquinaria en
otras áreas.

6. Durante la operación de la maquinaria en el proceso constructivo, se deberá
restringir el uso de equipo y maquinaria pesada al horario diurno (6:00 a.m.-
6:00 p.m., como máximo). Cuando los trabajos deban ser ejecutados por la
noche, previo permiso de las autoridades municipales, éstos se limitarán a
actividades poco ruidosas. Será necesario informar a los vecinos inmediatos
del área del proyecto con la debida anticipación.

7. Evitar la operación innecesaria de motores, a fin de reducir las molestias al
medio provocadas por el ruido, el gas de escape, humo, polvo y cualquier otra
molestia.

198
Estudio de Impacto
CHOLUTECA SOLAR I NN)

8. El mantenimiento de la maquinaria pesada utilizada en la obra, así como el
llenado de combustible, cambio de aceite y lubricantes, deberá
prioritariamente realizarse en los talleres mecánicos o estaciones gasolineras
más cercanas al sitio del proyecto.

9. En caso de que las actividades de mantenimiento deben realizarse en el
plantel, en un sitio impermeabilizado, y cercano al área de trabajo, de manera
que no altere el equilibrio ecológico de la zona designada a este efecto.

10.El material por almacenar debe ser acordonado, apilado y cubierto en forma
tal, que no impida el paso de los peatones o dificulte la circulación vehicular.
Al finalizar los trabajos, los sitios de las obras y sus zonas contiguas deberán
entregarse en óptimas condiciones de limpieza y libres de cualquier tipo de
material de desecho, garantizando que las condiciones sean similares o
mejores a las que se encontraban antes de iniciar las actividades.

11.El manejo y disposición de desechos y escombros, deberá hacerse de acuerdo
con lo establecido en la legislación vigente en materia de residuos sólidos
ordinarios y peligrosos:

a. Deberá instalarse recipientes para recolección de basura, debidamente
rotulados e identificados, en las áreas de trabajo;

b. Está prohibido mezclar materiales y elementos de construcción con otro
tipo de residuos líquidos o peligrosos y basuras, entre otros;

c. Está prohibida la disposición final de materiales de construcción en áreas
de espacio público, lotes baldíos, cuerpos de agua, riveras u orillas de ríos
y quebradas o en el sistema de alcantarillado sanitario o pluvial;

d. Está prohibida la quema de desechos;

e. La recolección de desechos y escombros debe hacerse en forma periódica,
mínimo una vez por semana o cuando se haya acumulado un volumen
aproximado de 5 m?,

12.En ningún momento la basura o cualquier otro tipo de residuos sólido será
quemado o enterrado.

199
Estudio de Impacto
CHOLUTECA SOLAR I NN)

Recurso Agua

1. Se respectará en lo posible el drenaje natural y se tomarán las medidas
pertinentes apropiadas para permitir la escorrentía de las aguas con el fin de
que se eviten las acumulaciones, la erosión y el arrastre de sedimentos.

2. Se evitará el desarrollo de la actividad de movimientos de tierras durante los
periodos de lluvias intensas, a fin de disminuir al mínimo el acarreo de
sedimentos desde las áreas de trabajo hacia los cauces receptores.

Recurso Aire

1. Para evitar que la operación de la maquinaria produzca emisiones gaseosas, de
grado contaminante, la misma deberá contar con un adecuado mantenimiento
y ajuste, de forma tal que cumplan los requisitos establecidos por la legislación
vigente.

2. Se utilizará solo el equipo estrictamente necesario, y con la mayor eficiencia
posible, de forma tal que se limiten al máximo las fuentes de impacto
ambiental.

3. El humedecimiento de las superficies de rodamiento o trabajo se realizará
preferentemente por medio de camiones cisterna, los cuales, en el caso que los
estudios técnicos básicos del proyecto indiquen la existencia de un acuífero
freático superficial bajo el proyecto, solo utilizarán agua de buena calidad el
riego.

Flora

1. Prohibición de corta de vegetación fuera de las áreas delimitadas y autorizadas
para ese fin.

2. No se permitirá que residuos sólidos, líquidos o cualquier otro elemento

contaminante sea vertido en áreas con presencia de formaciones vegetales, ya
sea natural o artificial por parte del personal de faenas.

200
Estudio de Impacto
CHOLUTECA SOLAR I NN)

3. Prohibición del uso de fuego.

Seguridad

1. Instalar un rótulo en cada entrada del sitio de la obra con dimensión mínima
de 1.20 x 1.80 m que contenga por lo menos la información siguiente:

a. Nombre del propietario;
b. Nombre de la obra;
C. Nombre del constructor;

d. Nombre del o los profesionales responsables con número de afiliación de
sus colegios respectivos;

e. Nombres de los residentes y supervisores con número de afiliación de sus
colegios respectivos, incluyendo el responsable ambiental del proyecto;

f. Número de Viabilidad (Licencia) Ambiental del proyecto;

9. Número de la Bitácora;

h. Número del Permiso de construcción;

i.. Plazo de construcción (Fechas previstas de inicio y terminación);
j. Características de la obra;

k. Dirección y teléfono a donde se puede dirigir la comunidad.

2. En el caso de interferencia prevista de los servicios públicos, comunicar con un
mínimo de tres días de anticipación a la comunidad e implementar un Plan de
Contingencia, para minimizar las molestias que esto genere. El Plan de
Contingencia define las alternativas para asegurar la permanencia de los
servicios públicos.

3. Establecer estrecha coordinación con las autoridades locales como la
Municipalidad, el Cuerpo de Bomberos, la Cruz Roja, la autoridades de policía,
y las oficinas regionales de la SERNA y de la Secretaría de Salud, y otras, que
eventualmente pudieran prestar alguna colaboración en aquellas obras que
afecten otros servicios públicos o potencialmente signifiquen un riesgo.

201
Estudio de Impacto
CHOLUTECA SOLAR I NN)

4. Proporcionar a los empleados, capacitación inicial y entrenamiento continuo en
salud y seguridad, que debe incluir entre otros, los siguientes temas:

a. Responsabilidades en la prevención de accidentes y mantenimiento de un
ambiente de trabajo seguro y agradable;

b. Normas y procedimientos generales de seguridad y salud;
c. Disposiciones referentes a respuesta ante emergencias y contingencias;

d. Procedimientos para reportar accidentes y corregir condiciones y prácticas
inseguras.

5. Los empleados deberán usar el equipo de protección personal necesario para
mantener su exposición dentro de límites aceptables, y estar debidamente
entrenados en el uso correcto de este equipo. El constructor por su parte,
deberá adoptar los mecanismos necesarios para asegurar el uso del equipo de
protección personal de su personal.

6. En el caso de las instalaciones eléctricas temporales deberán aplicarse medidas
de seguridad apropiadas, con protección de cables, sellado seguro de puntos
de unión, rotulación de advertencia y mantener el mayor orden posible.

7. Todos los visitantes del área de construcción deberán contar con las medidas
de seguridad señaladas en esta sección, respecto al uso de equipo mínimo para
permanecer en las instalaciones (casco, chaleco, zapatos apropiados y anteojos
de seguridad).

8. El agua para consumo humano deberá cumplir con la Norma técnica Nacional
para la calidad del agua potable, en vigencia desde el 4 de octubre de 1995.

Compensación

1. Se deberá brindar apoyo en educación ambiental a la municipalidad de
Choluteca, así como a las escuelas cercanas ubicadas en la Comunidad de San
José de la Landa.

202
CHOLUTECA SOLAR 1

RESUMEN PLAN DE GESTIÓN AMBIENTAL Y SOCIAL (PGA)

Estudio de Impacto
Ambiental (EsIA)

Fecha máxima Responsable Recurso Legislación Verificación
Tema de A a > a p
3 Medida Ambiental de Financiero aplicable del
Referencia A qa AA
implementación Cumplimiento
Se promoverá que las Durante las Contratista Ninguno Ley General del Informe de
excavaciones ve se actividades de Ambiente cumplimiento a
realicen dentro del Proyecto, construcción presentar a la
en yecto, Ley de UMA de
se limiten a las labores Municipalidades | Choluteca
planificadas y necesarias de P SERNA Y
forma tal que se dé el
mínimo efecto en la
topografía natural del
terreno.
. Durante las Contratista L. 10,000.00 Ley General del | Informe de
Aquellas excavaciones cuya actividades de Ambiente cumplimiento a
profundidad sea mayor de e ncrucción presentar a la
Recurso Suelo un metro y en las que, por Ley de UMA de
las condiciones de a
e Municipalidades | Choluteca y
construcción de la obra, sea
. SERNA
necesario que se desarrollen
labores por parte de obreros
de la construcción en su
interior, deberán ser
reforzadas según las
condiciones técnicas del
terreno, a fin de prevenir
derrumbes y accidentes
laborales.
durante las excavaciones, se construcción presentar ala
coloque al lado de la misma, Ley de UMA de

y deba ser utilizado

203
CHOLUTECA SOLAR 1

Estudio de Impacto
Ambiental (EsIA)

nuevamente para su relleno, Municipalidades | Choluteca y
deberá ser protegido de la SERNA
erosión eólica o pluvial a fin
de prevenir la
contaminación.

Al inicio de las Contratista Ninguno Ley General del | Informe de

Como parte de la
planificación de la
construcción, la empresa
responsable de la misma
deberá realizar una
programación apropiada
sobre la maquinaria a
utilizar de forma tal que
considere las medidas de
protección ambiental y
aquellas otras establecidas
dentro del marco del trámite

de los permisos y
autorizaciones ambientales
establecidas. Durante esta

fase se tomará en cuenta lo
siguiente:

a. La maquinaria y el equipo
mecanizado deberán ser
operados únicamente por
el personal calificado
designado, el cual deberá
estar debidamente
entrenado para tal fin y
además, deberá conocer
los protocolos
ambientales establecidos
para las actividades que
van a desempeñar.

actividades de
construcción

Ambiente

cumplimiento a
presentar a la
UMA de
Choluteca y
SERNA

204
Estudio de Impacto
CHOLUTECA SOLAR I Ambiental (EslA)

b. Todos los equipos deben
tener la identificación de
la empresa constructora
de la obra.

Cc. Elegir los equipos y
maquinaria para la
realización de una obra,
tomando en
consideración las
particularidades del sitio
y el cumplimiento de las
medidas de protección
ambiental.

d. Para trabajos que no
exijan la modificación del
suelo (que no implique
remoción de capa
vegetal, excavación,
relleno, etc.) utilizar
equipos y maquinaria que
causen el menor daño al
suelo tomando en cuenta
los siguientes aspectos:
(i) al exterior de las vías
de circulación, evitar el
paso repetido de
vehículos en los mismos
lugares, así como toda
maniobra que pueda
formar baches o alterar
de forma significativa la
condición de dichas vías;
(ii) en zonas con suelos
de baja capacidad de
soporte, utilizar vehículos
con orugas o que ejercen

205
Estudio de Impacto
CHOLUTECA SOLAR I Ambiental (EslA)

baja presión al suelo
mediante tapiz de
maderos o palos, u otros
medios que permitan
repartir la carga.

e. Utilizar únicamente
equipos y maquinaria en
buen estado para reducir
los riesgos de fugas de
aceite, lubricantes,
hidrocarburos, las
emisiones de ruido y de
contaminantes a la
atmósfera, etc. Todos los
vehículos deben respetar
los niveles máximos
permisibles de emisión de
gases contaminantes y
humo establecidos en el
Reglamento a la Ley de
Tránsito sobre emisiones.
No podrán admitirse ni
contratarse como
maquinaria del proyecto,
equipos que representen
una fuente evidente de
contaminación al aire,
particularmente por
emisiones (gases,
partículas y ruidos) o por
goteos de sustancias
hidrocarburadas.

f. Se deberán delimitar los
accesos y áreas de
trabajo para evitar la
compactación de suelos

206
Estudio de Impacto
Ambiental (EsIA)

CHOLUTECA SOLAR I
debido al tránsito
innecesario de
maquinaria en otras
áreas.
Durante la operación de la Date as, Contratista Ninguno Ley de idad ome de
maquinaria en el proceso | “vidades de unicipalidades | cumplimiento a
constructivo, se deberá construcción oro la
restringir el uso de equipo y e
A Choluteca y
maquinaria pesada al SERNA,
horario diurno (6:00 a.m.-
6:00 p.m., como máximo).
Cuando los trabajos deban
ser ejecutados por la
noche, previo permiso de
las autoridades municipales,
éstos se  limitarán a
actividades poco ruidosas.
Será necesario informar a
los vecinos inmediatos del
área del proyecto con la
debida anticipación.
Evitar la operación Durante las Contratista Ninguno Ley General del | Informe de
: . actividades de Ambiente cumplimiento a
innecesaria de motores, a =
fin de reducir las molestias construcción oro la
al medio provocadas por el Choluteca
ruido, el gas de escape, SERNA y
humo, polvo y cualquier otra
molestia.
Durante las Contratista Ninguno Ley General del | Informe de
En caso de que las Qe y e
actividades de actividades de Ambiente cumplimiento a
mantenimiento deben | “onstrucción presentar a la
UMA de

207
Estudio de Impacto
Ambiental (EsIA)

CHOLUTECA SOLAR I
realizarse en el plantel, en Choluteca y
un sitio impermeabilizado, y SERNA
cercano al área de trabajo,
de manera que no altere el
equilibrio ecológico de la
zona designada a este
efecto.

8. Vigilar de manera constante Durante las Contratista Ninguno Ley General del Informe de
los equipos y maquinaria actividades de Ambiente cumplimiento a
pesada, ya sea ésta fija O construcción presentar a la
móvil así como cualquier Choluteca y

pulación de SERNA,
hidrocarburos, lubricantes y
otras sustancias nocivas
para prevenir derrames
accidentales.
9. El material por almacenar Durante las Contratista Ninguno Ley General del | Informe de
: debe ser  acordonado, actividades de Ambiente cumplimiento a
. : / | construcción presentar a la
apilado y cubierto en forma UMA de
tal, que no impida el paso Choluteca
de los peatones o dificulte la SERNA y
circulación vehicular y evite
la erosión eólica.
Al finalizar la etapa | Contratista Ninguno Ley General del | Informe de

10.

Al finalizar los trabajos, los
sitios de las obras y sus
zonas contiguas deberán
entregarse en óptimas
condiciones de limpieza y
libres de cualquier tipo de
material de desecho,

de construcción

Ambiente

cumplimiento a
presentar a la
UMA de
Choluteca y
SERNA

208
CHOLUTECA SOLAR 1

Estudio de Impacto
Ambiental (EsIA)

garantizando que las
condiciones sean similares o
mejores a las que se
encontraban antes de iniciar
las actividades.

11.

El manejo y disposición de
desechos y escombros,
deberá hacerse de acuerdo
con lo establecido en la
legislación vigente en
materia de residuos sólidos
ordinarios y peligrosos:

a. Deberá instalarse
recipientes para
recolección de basura,
debidamente  rotulados

e identificados, en las
áreas de trabajo;

b. Está prohibido mezclar
materiales y elementos
de construcción con otro
tipo de residuos líquidos
O peligrosos y basuras,
entre otros;

Cc. Está prohibida la
disposición final de
materiales de

construcción en áreas
de espacio público, lotes
baldíos, cuerpos de
agua, riveras u orillas de
ríos y quebradas o en el
sistema de alcantarillado

Durante las
actividades de
construcción

Contratista Ninguno

Ley General del
Ambiente

Reglamento de
Residuos
Solidos

Ley de
Municipalidades

Informe de
cumplimiento a
presentar a la
UMA de
Choluteca y
SERNA

209
CHOLUTECA SOLAR 1

Estudio de Impacto
Ambiental (EsIA)

sanitario o pluvial;

d. Está prohibida la quema
de desechos;

e. la recolección de
desechos y escombros
debe hacerse en forma
periódica, mínimo una
vez por semana O
cuando se haya
acumulado un volumen
aproximado de 5 m?.

Durante las Contratista Ninguno Reglamento de | Informe de
12. En ningún momento la | actividades de Residuos cumplimiento a
basura o cualquier otro tipo | construcción Solidos presentar a la
de residuos sólido será UMA de
quemado o enterrado. Choluteca y
SERNA
Se respectará en lo posible Durante las Contratista Ninguno Ley General del Informe de
el drenaje natural y se actividades de Ambiente cumplimiento a
z . construcción presentar a la
tomarán las medidas UMA de
pertinentes apropiadas para Choluteca
permitir la escorrentía de las SERNA y
aguas con el fin de que se
eviten las acumulaciones, la
erosión y el arrastre de
Recurso Agua sedimentos.
Al comenzar la Contratista Ninguno Ley General del | Informe de

Se evitará el desarrollo de la
actividad de movimientos de
tierras durante los periodos
de lluvias intensas, a fin de

construcción

Ambiente

cumplimiento a
presentar a la
UMA de
Choluteca y

210
CHOLUTECA SOLAR 1

Estudio de Impacto
Ambiental (EsIA)

disminuir al mínimo el SERNA
acarreo de sedimentos
desde las áreas de trabajo
hacia los cauces receptores.
Para evitar que la operación Antes de comenzar | Contratista Ninguno Reglamento Informe de
de la maquinaria produzca actividades de para la o cumplimiento a
emisiones gaseosas, de grado construcción Regulación de presentar a la
contaminante, la misma Emisiones de UMA de
deberá contar con un Gases Choluteca y
e Contaminantes | SERNA

adecuado mantenimiento y Humo de
ajuste, de forma tal que Vehiculos
cumplan los requisitos Automotores
establecidos por la legislación
vigente.

Recurso Se utilizará solo el equipo Durante las Contratista Ninguno Ley General del | Informe de

Aire ; . actividades de Ambiente cumplimiento a
estrictamente necesario, y =
con la mayor eficiencia construcción oro la
posible, de forma tal que se Choluteca
limiten al máximo las fuentes SERNA Y
de impacto ambiental.
El humedecimiento de las | Al momento de Contratista L. 8,000.00 Ley General del | Informe de

superficies de rodamiento o
trabajo se realizará
preferentemente por medio
de camiones cisterna, los
cuales, en el caso que los

realizar la actividad

Ambiente

Código de
Salud

cumplimiento a
presentar a la
UMA de
Choluteca y
SERNA

211
CHOLUTECA SOLAR 1

Estudio de Impacto
Ambiental (EsIA)

estudios técnicos básicos del

proyecto indiquen la

existencia de un acuífero

freático superficial bajo el

proyecto, solo utilizarán agua

de buena calidad el riego.

Prohibición de corta de | Durante la Contratista Ninguna Ley Forestal de | Informe de

vegetación fuera de las áreas | construcción del las Áreas cumplimiento a

delimitadas y autorizadas | proyecto Protegidas y la | presentar a la

para ese fin. Vida Silvestre UMA de
Choluteca y
SERNA

No se permitirá que residuos | Durante la Ley Forestal de | Informe de

sólidos, líquidos o cualquier | construcción del las Áreas cumplimiento a

otro elemento contaminante | proyecto Protegidas y la | presentar a la

sea vertido en áreas con Vida Silvestre UMA de

Flora presencia de formaciones Choluteca y
vegetales, ya sea natural o Ley General del | SERNA
artificial por parte del Ambiente

personal de faenas.

Prohibición del uso de fuego. | Durante la Ley Forestal de | Informe de
construcción del las Areas cumplimiento a
proyecto Protegidas y la | presentar a la

Vida Silvestre UMA de
Choluteca y
SERNA

Instalar un rótulo en cada | Al iniciar las Dueño del L. 5,000.00 Ley General del | Informe de

entrada del sitio de la obra | actividades de proyecto Ambiente cumplimiento a

con dimensión mínima de | construcción presentar a la

Seguridad 1.20 x 1.80 m que contenga UMA de

por lo menos la información Código de Choluteca y

siguiente: Salud SERNA

a. Nombre del propietario;

212
CHOLUTECA SOLAR 1

Estudio de Impacto
Ambiental (EsIA)

ao

Nombre de la obra;
Nombre del constructor;
Nombre del o los
profesionales
responsables con
número de afiliación de
sus colegios respectivos;

Nombres de los
residentes y
supervisores con

número de afiliación de
sus colegios respectivos,
incluyendo el
responsable ambiental
del proyecto;

Número de Viabilidad
(Licencia) Ambiental del
proyecto;

Número de la Bitácora;
Número del Permiso de
construcción;

Plazo de construcción
(Fechas previstas de
inicio y terminación);
Características de la
obra;

Dirección y teléfono a
donde se puede dirigir la
comunidad.

2. En el caso de interferencia
prevista de los
públicos, comunicar con un
mínimo de tres días de
anticipación a la comunidad e
implementar un Plan de

servicios

Durante la
construcción

Dueño del
proyecto

Ninguno

Ley General del
Ambiente

Código de
Salud

Informe de
cumplimiento a
presentar a la
UMA de
Choluteca y
SERNA

213
CHOLUTECA SOLAR 1

Estudio de Impacto
Ambiental (EsIA)

Contingencia, para minimizar
las molestias que esto
genere. El Plan de
Contingencia define las
alternativas para asegurar la
permanencia de los servicios
públicos.

Establecer estrecha | Permanente Dueño del Ninguno Código de Informe de
coordinación con las proyecto Salud cumplimiento a
autoridades locales como la presentar a la
Municipalidad, el Cuerpo de UMA de
Bomberos, la Cruz Roja, la Choluteca y
autoridades de policía, y las SERNA
oficinas regionales de la

SERNA y de la Secretaría de

Salud, y otras, que

eventualmente pudieran

prestar alguna colaboración

en aquellas obras que afecten

otros servicios públicos O

potencialmente signifiquen un

riesgo.

Proporcionar a los | Al inicio de las Dueño del L. 5,000.00 Código de Informe de
empleados, capacitación | actividades de proyecto Salud cumplimiento a
inicial y entrenamiento | construcción presentar a la
continuo en salud y Código de UMA de
seguridad, que debe incluir Trabajo Choluteca y
entre otros, los siguientes SERNA

temas:

a. Responsabilidades en la
prevención de accidentes
y mantenimiento de un
ambiente de trabajo

214
CHOLUTECA SOLAR 1

Estudio de Impacto
Ambiental (EsIA)

seguro y agradable;

b. Normas y procedimientos
generales de seguridad y
salud;

c. Disposiciones referentes a

respuesta ante
emergencias y
contingencias;

d. Procedimientos para

reportar accidentes y
corregir condiciones y
prácticas inseguras.

Los empleados deberán usar | Antes de comenzar | Contratista L. 10,000.00 Código de Informe de

el equipo de protección | actividades de Salud cumplimiento a
personal necesario para | construcción presentar a la
mantener su exposición Código de UMA de

dentro de límites aceptables, Trabajo Choluteca y

y estar debidamente SERNA
entrenados en el uso correcto

de este equipo. El constructor

por su parte, deberá adoptar

los mecanismos necesarios

para asegurar el uso del

equipo de protección

personal de su personal

En el caso de las | Durante la etapa Contratista L. 6,000.00 Código de Informe de
instalaciones eléctricas | de construcción Salud cumplimiento a

temporales deberán aplicarse
medidas de seguridad
apropiadas, con protección
de cables, sellado seguro de
puntos de unión, rotulación
de advertencia y mantener el

presentar a la
UMA de
Choluteca y
SERNA

215
CHOLUTECA SOLAR 1

Estudio de Impacto
Ambiental (EsIA)

mayor orden posible.

Todos los visitantes del área | Durante la etapa Contratista Ninguno Código de Informe de

de construcción deberán | de construcción Salud cumplimiento a

contar con las medidas de presentar a la

seguridad señaladas en esta Código de UMA de

sección, respecto al uso de Trabajo Choluteca y

equipo mínimo para SERNA

permanecer en las

instalaciones (casco, chaleco,

zapatos apropiados y

anteojos de seguridad).

El agua para consumo | Durante la etapa Contratista L. 5,000.00 Código de Informe de

humano deberá cumplir con | de construcción Salud cumplimiento a

la Norma técnica Nacional Código de presentar a la

para la calidad del agua Trabajo UMA de

potable, en vigencia desde el Choluteca y

4 de octubre de 1995. SERNA

Se deberá brindar apoyo en | En las actividades Dueño del L. 20,000.00 Ley General del | Informe de

educación ambiental a la | de operación del proyecto Ambiente cumplimiento a

municipalidad de Choluteca, | proyecto presentar a la

a así como a las escuelas UMA de

Compensación cercanas ubicadas en la Choluteca y

Comunidad de San José de la SERNA

Landa.

216
Estudio de Impacto
CHOLUTECA SOLAR I NN)

XIII. PLAN DE MONITOREO GENERAL DEL PROYECTO
Objetivo

Con el control y seguimiento ambiental se dispone a que el ejecutor cumpla con las
acciones de mitigación, los programas y requerimientos contenidos en el PGA.

Como componente complementario del PGA se debe contemplar un Programa de
Control y Seguimiento Ambiental, para garantizar el cumplimiento de los
requerimientos de los requerimientos del PGA y de las especificaciones requeridas.
En este programa se deber contemplar la contratación de un Regente Ambiental,
señalándose en el mismo de manera precisa y clara todas las funciones que dicho
inspector debe realizar en cada frente de trabajo durante a operación del proyecto
de generación de energía solar.

Las labores de control, supervisión y auditoria, serán ejecutadas por un regente
ambiental contratado para el proyecto. El trabajo del regente ambiental consistirá en
verificar que las medidas de mitigación descritas en el Plan de Gestión Ambiental del
proyecto sean llevadas a cabo, con el propósito de proteger al medio ambiente y
asegurar la calidad de vida de sus empleados.

217
Estudio de Impacto
CHOLUTECA SOLAR I NN)

XIV. PLAN DE CONTINGENCIA

El plan de contingencia para la planta de energía solar consiste en un análisis
detallado de la posible ocurrencia de algún incidente tanto en etapa de construcción
como de operación, el propósito del mismo es contar con una herramienta de
respuesta que de lineamientos para actuar de manera correcta buscando mantener
la seguridad de las personas, medio ambiente y bienes de las instalaciones.

Objetivos

Establecer las medidas y/o acciones inmediatas en caso de destares naturales o
provocados por el hombre.

Brindar protección de alto nivel contra todo posible evento la integridad física de las
instalaciones, empleados, medio ambiente, población local y propiedad privada.

Reducir los impactos potenciales ambientales y otros impactos durante la
construcción y operación del proyecto.

Ejecutar las acciones de control durante y después de la ocurrencia de desastres.
Capacitar e instruir a todo el personal en cuanto a la acción ante emergencias.
Alcance

El alcance de este plan es para responder por las operaciones de la planta solar
entender cada una de las implicancias en su operación así como utilizar todos los
medios humanos y técnicos para poder controlar la contingencia en el menor tiempo
posible.

Este mismo también ayudara a la identificación de la naturaleza del riesgo ya sea
tecnológico por algún mal funcionamiento del sistema o de carácter natural.

Organización

Durante la etapa constructiva será la empresa contratista la que deberá llevar a cabo
el plan de contingencias en lo que le competa mientras dure la construcción del
proyecto (incendios, sismos, accidentes laborales, etc).

Dadas las características del proyecto se deberán manejar unidades de contingencias
diferentes, cada unidad deberá contar con un jefe el que estará comprometido a
realizar las acciones iniciales de emergencia.

218
GX SSSSS

Estudio de Impacto
CHOLUTECA SOLAR I NN)

En la etapa de construcción las actividades y obras estarán a cargo del personal de la
obra constructiva y en etapa de operación estará a cargo del personal de
mantenimiento y desarrollo del funcionamiento de la planta.

Las funciones del personal de la unidad de contingencias son:

Jefe de Unidad:

Avisa de la emergencia a la empresa contratista y/o dueños de la planta según sea el
caso.

Canaliza las actividades de la unidad de contingencia tanto en la fase durante la
contingencia y de evacuación en caso de que sea necesario.

Coordina todas las acciones con las entidades de apoyo ante situaciones de
emergencia.

Ordena la evacuación del personal en caso de ser necesario. Comprueba la presencia
de todo el personal e inicia búsqueda en caso de que existiese algún desaparecido.
Personal de la unidad de Contingencias

Una vez de ser alertados se dirigen a la zo.na del siniestro.

Se ponen a disposición del jefe de la unidad

Hacen uso de los equipos contra incendios y de los primeros auxilios.

Identifican de la existencia de heridos y los acompañan hasta su traslado.

Están pendientes de que durante el siniestro se presente nuevos heridos.

Colaboran con las indicaciones de las entidades de apoyo ante cualquier siniestro.
Resto del personal

Si es testigo del hecho se da la voz de alarma notificando al jefe de la unidad de
contingencias.

Actúan únicamente cuando no estén expuestos a ningún riesgo.

En la implementación del plan contingencia se debe de tener en cuenta los
siguientes temas:

Realización de brigadas de emergencia con el personal permanente en el proyecto ya
sea de construcción u operación. Esto es una estructura permanente cuyas tareas
especializadas los hacen responsables de coordinar y ejecutar todas las actividades
para la prevención, preparación y respuesta ante un desastre y su función básica es
responder ante toda situación de emergencia que se presente en el proyecto tanto
en etapa constructiva como constructiva.

Lo mínimo de brigadas que debe tener el proyecto son:

Brigada de primeros auxilios

Brigada de extinción

Brigada de evacuación, búsqueda y rescate

219
Estudio de Impacto
CHOLUTECA SOLAR I NN)

Brigada de educación o capacitación
Brigada de seguridad
Brigada de logística

Estas brigadas deberán ser manejadas por un encargado o coordinador de brigadas y
este deberá estar sujeto al director o jefe de la unidad de contingencias del
proyecto.

A continuación se le presenta la estructura del comité de brigadas con que debe
contar el proyecto:

Jefe de Unidad de
Contingencias

Coordinador de
Higiene y
Seguridad

Brigada de

Educaci
Capacitación

Brigada de Brigada de
Primeros Auxilios Extinción

y Busqueda

El personal de los comités deberán estar en comunicación con las autoridades
respectivas en caso de una emergencia mayor para así poder acatar lo establecido
por las autoridades en caso de emergencia.

Señalización del proyecto tanto en etapa constructiva como operativa de las
diferentes zonas que existen en él, la señalización es un componente que transmite
información sobre el estado, ubicación y características del equipo y las distintas
áreas destinadas a las diversas actividades que se realizaran en el proyecto.

Se utiliza el sistema de señalización para dar mejor, mayor ubicación y orientación, al
personal en general y personas ajenas al proyecto.

Es por ello que la señalización se debe de realizar mediante rótulos visibles, claros y
entendibles. La señalización se realiza con un respectivo recorrido en el sitio para la
identificación de:

Zonas seguras

220
wm

GX SNSSSSSSSS

Estudio de Impacto
CHOLUTECA SOLAR I NN)

Rutas de evacuación

Velocidad internas para vehículos,

Puntos de encuentro o puntos seguros

Áreas inflamables

Ubicación de extintores

Salidas de emergencia

Áreas de trabajo (bodegas, carpintería, parqueos, oficinas, etc)
Áreas de peligro latente

Utilización de dispositivos de seguridad personal

Zonas no seguras y de uso restringido

Colocación de un botiquín de primeros auxilios, este deberá ser equipado con los
siguientes medicamentos:

Analgésicos para el dolor de cabeza.

Analgésico o antiespasmódico para el dolor estomacal.

Desinfectantes de heridas de primer grado.

Alcohol.

Agua Oxigenada.

Algodón.

Esparadrapo y gasas.

Medicina para la curación de heridas.

Ungúento para torceduras y dolores musculares.

Vendas

Es importante mencionar que dicho botiquín estará acondicionado con medicamentos
para heridas, accidentes o dolencias de primer grado, el cual no requiere de
asistencia médica o profesional. La ubicación de este botiquín deberá ser en una
lugar que esté al alcance de los empleados expuestos a sufrir accidentes de cualquier
índole, con el fin de poder utilizar los medicamentos en el en el momento que se
necesiten.

Unidades móviles de desplazamiento rápido, la unidad de contingencias deberá
contar con vehículos que aunque cumplan funciones dentro de las actividades
normales para el desarrollo del proyecto, en caso de presentarse una situación de
emergencia deberán acudir rápidamente al llamado que se le haga durante un
siniestro. Dichos vehículos deberán permanecer en buen estado y ser revisados
periódicamente para que su funcionamiento sea adecuado y en caso de no estar en
buen estado deberá reemplazarse. Se deberá identificar el hospital o centro de salud

221
Estudio de Impacto
CHOLUTECA SOLAR I NN)

más cercano en caso de presentarse heridos o alguna situación en que se necesitase
movilizar personal para ellos.

Equipo contra incendios se contará con los mismos en todas las instalaciones del
proyecto, y que estén ubicados de manera estratégica en los sitios que se necesiten,
para la adquisición de este equipo se hará mediante la brigada de logística.

Equipo de protección para todo el personal los cuales deberán reunir las condiciones
mínimas de resistencia, durabilidad, comodidad para lograr la protección de los
empleados contratados ante la ocurrencia de cualquier suceso durante la ejecución
del proyecto.

Para que el funcionamiento de este plan se vea reflejado en el cumplimiento de los
objetivos en el planteado se debe procurar la capacitación del personal que ha sido
elegido para que lleve a cabo la ejecución del plan en caso de sufrir algún siniestro.
Así mismo es el personal de la unidad de contingencias la que deberá colectar la
información para asi poder evaluar el funcionamiento del mismo y a su vez poder
hacer las sugerencias necesarias para cambios del mismo en busca de una mejora
siempre.

Procedimientos para capacitar el personal en general.

Una vez determinada la señalización se deberá partir de allí para la distribución de
encargados, emergencias y responsabilidades.

Destinar el personal destinado para salvamento en caso de emergencia, los cuales
deben tener presente que la prioridad es la vida humana y moverlos de un lugar de
riesgo a uno de menos o nulo peligro.

Socializar e plan de contingencia con todo el personal del proyecto y de recibir
instrucciones del actuar en caso de presentarse algún evento adverso.

Designar un empleado para que vele por el cumplimiento del plan de contingencias.
La persona encargada de ofrecer los primeros auxilios deberán ser realizados por un
médico o enfermero, en caso de contar con uno, uno de los empleados permanentes
que este calificado para ello y que deberá estar presente uno por diferente área de
trabajo.

Solicitar asistencia médica en caso extremo con algún centro hospitalario cercano.
Realización de simulacros periódicos y revisión de equipo para corroborar su
operatividad.

Existen contingencias que son ocasionadas por el hombre como ser derrames de
líquidos, gases, vertimientos de aguas residuales, ruptura de una tubería, mala

222
Estudio de Impacto
CHOLUTECA SOLAR I NN)

disposición de desechos sólidos, entre otros. Los tipos de emergencia que este plan
contempla son las siguientes:

Sismos

Incendios

Accidentes laborales-lesiones corporales

Accidentes vehiculares

Derrame de hidrocarburos

Las acciones que a continuación se le presentan son procedimientos específicos para
diferentes los diferentes tipos de suceso que puedan presentarse en la planta:
Procedimiento de Respuesta ante un sismo

SISMO DE GRAN MAGNITUD

Personal cayo: Bomberos Defensa Cir, Unidad de Contingencia de la empresa contrata.
Equipo necesario: Equivo de ormeros aus. intema. radio. olas de reouesto, eto.

las zonas de seguridad y rutas de
evacuación.
+ Dar capaciacón insti a todos os
sobre la

Procedimiento de Respuesta contra Incendio

Los sitios donde puede presentarse un connato de incendio debido a los materiales
combustibles o por un incendio eléctrico son:

Área de oficinas administrativas

Área de bodega y materiales de planta

Centro de transformación

Para cualquiera de estos sitios se produjese una situación de incendio las acciones a
seguir son las siguientes:

La persona que identifique que exista el incendio en caso de que no sea capacitado
para la utilización de los equipos portátiles para combatir incendios deberá ser la voz
de alarma para el encargado del área en donde se identifico el incendio; caso

223
Estudio de Impacto
CHOLUTECA SOLAR I NN)

contrario si el fuego es de dimensiones controlables para la persona deberá hacer
uso del los equipos portátiles contra incendio asimismo notificar al jefe de la unidad
de contingencias para documentar el suceso.

Si el fuego se origino en el equipo eléctrico se deberá solicitar al encargado del
cuarto de energía que suspenda la generación de energía, que se activen las
seguridades del caso y a su vez hacerle frente a la situación correctamente.

Si el fuego es de considerable magnitud se deberá comunicar y solicitar el apoyo al
Benemérito Cuerpo de Bomberos de Honduras más cercano a la zona del proyecto y
realizar una evacuación del personal.

Toda la brigada de Incendio que deberá estar diseminada por todos los frentes de
trabajo del proyecto tanto en operación y construcción deberá ser capacitada para
reconocer que tipo de fuego es y si está en su posibilidad de extinguirlo que utilice el
equipo correcto para combatir el mismo.

INCENDIOS
Personal a cargo: Bomberos y Defensa Civil Unidad de Contingencia de la empresa contratista.
Equipo necesano: Equipo de lucha contra incendios como Mangueras, extintores,

máscaras, eto.

A
hi

T
li

Procedimeinto de respuesta para accidentes laborales

224
Estudio de Impacto
CHOLUTECA SOLAR I NN)

Procedimiento para accidentes vehiculares

ACCIDENTES VEHICULARES
Personal a cargo: Unidad de Contingencias de la empresa contratista. Equipo necesario:
para tratamientos de accidentes leves, cuerdas, cables, camillas, equipos de radio.

Procedimiento de respuesta para derrames de hidrocarburos

225
Estudio de Impacto
CHOLUTECA SOLAR I NN)

DERRAMES DE HIDROCARBUROS
Personal a cargo: Unidad de Contingencias de la empresa contratista. Equipo necesario y
reactivos necesarios para controlar el derrame y tener en archivo su hoja de seguridad:

. Contar con una póliza de Seguro
Complementario de Trabajo de Riesgo y
actualizaria cada mes.
+ Controlar las operaciones de trasvase de coordinador de la compañía en forma
combustibles. inmediata y este a su vez al Jefe de la
+ inspeccionar continuamente el estado de los Unidad de Contingencias.
contenedores de combustibles. ¡Cortar la fuente del derrame.
+ Se deben realizar charlas de manejo de Tomar las precauciones de seguridad para el
materiales

+ En ausencia total o parcial de luz solar,
se suministrará iluminación artificial

suficiente en todos los sitos de trabajo.

Es de importancia mencionar que dado que los sistemas de energía solar están
diseñados para estar a la intemperie y dada esa condición no se maneja como
posible evento adverso lo que son lluvias, tormentas tropicales (huracanes), granizo
ya que la estructura de los paneles está planteada para poder soportar las
magnitudes de los fenómenos hidrometeorológicos.

Simulacros

El jefe de la unidad de contingencias deberá realizar el plan y ejecutar simulacros
con el fin de atender emergencias en todo el nivel del interior de la organización.

Se ejecutaran las siguientes actividades:

Simulacro anual de respuesta ante un principio de incendio.

Entrenamientos semestrales en el uso de equipo de respuesta para incendio, en
procedimiento de evacuación de la planta y en cómo manejar un derrame de
hidrocarburos.

Monitoreo

Para monitorear el funcionamiento del plan se deberá:

Monitoreo y registro de las actividades consideradas relevantes en caso de
emergencia para poder verificar el cumplimiento de las leyes, reglamentos y del
mismo plan.

Seguimiento al plan de contingencias para ver su efectividad y cumplimiento.

226
Estudio de Impacto
CHOLUTECA SOLAR I NN)

Coordinación y comunicación con las entidades pertinentes en caso de emergencias.

Para el monitoreo y seguimiento del plan se llevaran registros de todas los eventos
(accidentes laborales, derrame de hidrocarburos, accidentes vehiculares, incendios,
sismos) que se presenten en las instalaciones del proyecto. Este para poder
identificar las debilidades del plan y en sus actualizaciones posteriores hacer las
recomendaciones para su mejora.

Plan didáctico

Para informar sobre la existencia de este plan de contingencia es de vital importancia
informar a los empleados del proyecto tanto para etapa de construcción como de
operación de la existencia del mismo, con una serie de capacitaciones en lo que se
identifico como posibles riesgos para el proyecto.

Se manejara un glosario para manejar el mismo concepto de los riesgos posibles y
deberá ser en un lenguaje entendible para todo el personal.

Durante la etapa constructiva se calendarizaran las respectivas jornadas de
capacitación para los aspectos antes descritos, para ello se contará con el apoyo de
los Bomberos y Cruz Roja. Para poder capacitar al personal y realizar la conformación
de las brigadas de emergencia descritas anteriormente. Una vez se elija a los
encargados de cada brigada ellos quedaran en la capacidad de instruir a los
empleados que se contraten posteriormente a las mismas para que se empapen de
la metodología de respuesta que se maneja en el proyecto.

Capacitación brindada por El Benemérito Cuerpo de Bomberos:

Deberá capacitar a todos los empleados presentes en ese momento del proyecto en
el manejo del equipo de extinción para fuegos pequeños y designar una persona
para el manejo del mismo en caso de presentarse una situación el cual deberá
realizar sus actividades de trabajo en un área cercana a la ubicación del equipo. Así
mismo se deberá acatar lo establecido por ellos dada su vasta experiencia, en lo que
se refiera a rutas de evacuación y que hacer en caso de sismos.

Capacitación brindada por la Cruz Roja:

En esta capacitación se brindara los conocimientos acerca de los primeros auxilios
que se debe de proporcionar a las víctimas de heridas leves o inclusive a heridos
graves mientras llegan los cuerpos de auxilio a atender la emergencia. Las personas
que reciban este entrenamiento estarán en la capacidad de atender las emergencias
que se susciten en el proyecto. Se deberá de procurar que los empleados
capacitados en esta rama se encuentren en las diferentes jornadas de trabajo para
poder atender las emergencias a cualquier hora que se presenten.

227
Estudio de Impacto
CHOLUTECA SOLAR I NN)

En el manejo de desastres se maneja con una metodología la que es conocida como
el ciclo del desastre el cual se maneja en tres fases y una serie de etapas las cuales
se relacionan entre sí.

Diagrama Ciclo del Desastre

Antes vención, Mitigación,
Preparación y Alerta

Desastre =< Durante Respuesta

Después habilitación y Reconstrucción

MN

La secuencia descrita en el diagrama anterior se deriva que al manejo de desastres
corresponde: el esfuerzo de prevenir la ocurrencia de un desastre, mitigar las
pérdidas de un evento, prepararse ante probables consecuencias, alertar la
inminencia de evento, responder a la situación generada, recuperarse de los efectos
de un desastre.

En el antes se realizan las actividades previas al desastre:

Prevención cuyo objetivo es evitar que ocurra un desastre

Mitigación: pretende aminorar el impacto del mismo, reconociendo que en ocasiones
es imposible evitar su ocurrencia

Preparación: es la estructura de la respuesta

Alerta: es el aviso formal a la ocurrencia cercana o inminente

En él durante se dan las actividades de respuesta y son aquellas que se llevan acaba
inmediatamente después de ocurrido el evento, durante el periodo de emergencia.
Entre ellas se pueden suscitar las actividades de evacuación, búsqueda y rescate,
asistencia médica, que se dan en el momento en el cual impera el desorden,
nerviosísimo y cuando los servicios básicos no funcionan.

En la mayoría de los casos esta es la etapa más corta en cuanto a tiempo, excepto
cuando el desastre es una sequía, hambruna o conflictos civiles. Es la etapa más
dramática y traumática por lo que se debe estar pendiente de los medios de
comunicación en caso de que la emergencia a nivel nacional, de las autoridades
competentes en caso de ser localizada y/o de las brigadas de emergencia en caso de
ser interna.

228
Estudio de Impacto
CHOLUTECA SOLAR I NN)

En el después son las actividades que se efectúan son las de recuperación:
Rehabilitación: es el periodo de transición que se inicia al final de la etapa de
respuesta, en la cual se restablecen los servicios básicos indispensables a corto
plazo.

Reconstrucción: consiste en la reparación de la infraestructura del proyecto y la
restauración de todas los sistemas que para el le sean indispensables a mediano
plazo, con miras a superar la situación previa al desastre.

Existe una interrelación entre las etapas lo que se conoce como una
interdependencia y eso no permite delimitar cada una de las etapas con exactitud.
Ya que no hay un comienzo establecido en el ciclo y el mismo se asemeja a un
espiral ya que jamás termina en el lugar donde comenzó.

Para el establecimiento de la base de datos del plan de contingencias, se deberá
considerar llenar un formulario el cual estará en manos del jefe de la unidad de
contingencias. Lo anterior con el objetivo de para crear una bitácora, que fungirá
como base de datos para poder analizar las acciones tomadas en cada evento y de la
misma manera los datos almacenados servirán para la actualización periódica que se
deberá realizar al plan completo. Ya que las situaciones, su entorno e inclusive el
proyecto mismo pueden variar con el paso de los años y se deberán por lo tanto
incluir nuevos aspectos o eliminar algunos ya existentes.

229
Estudio de Impacto
CHOLUTECA SOLAR I NN)

XV. PARTICIPACIÓN CIUDADANA

Por parte de la empresa Soluciones Energéticas Renovables, S. A. de C. V., se
llevo a cabo la siguiente socialización, con personas de la comunidad de influencia
más próximos al sitio del proyecto

Encuesta realizada a vecinos del área de influencia del proyecto

Encuesta para el Desarrollo de Proyecto Choluteca Solar 1

Soy empleado de la empresa Soluciones Energéticas Renovables, S. A. de C,
V., para el desarrollo del proyecto Choluteca Solar I. Estamos investigando sobre
el conocimiento y opinión que usted tiene del proyecto.

1. Vive usted en la Comunidad de San José de La Landa?
O Si

O No, motivo por el cual se encuentra en la comunidad?

2. Ha escuchado hablar sobre el proyecto de Generación de Energía Solar, que

se pretende instalar por este sector?
O Si

O No, pase a la pregunta 4

3. De qué forma se entero del proyecto?
O Platicas de personas de la comunidad

O Por medio de la empresa

4. Conoce el terreno en donde se pretende desarrollar el proyecto?
O Si
O No

230
Estudio de Impacto
CHOLUTECA SOLAR I NN)

5. Que actividades sabe que se han desarrollado en el terreno?
O Ganadería
O Minería

O Otros, especifique.

6. De lo que usted ha escuchado hablar sobre el proyecto solar que es lo que

más se menciona?

O Que es beneficioso para la comunidad
O Que es bueno y generará empleos

O Que es malo

O Otro, especifique

7. Qué opina usted sobre el proyecto de generación de energía solar?
O Malo
O Regular
O Muy bueno

O Excelente

8. Le gustaría conocer más sobre el proyecto y trabajar en el?
O Si
O No
9. Cuál es su ocupación?
O Agricultura
O Ganadería

O Asalariado

231
CHOLUTECA SOLAR I

Estudio de Impacto
Ambiental (EslA)

O Otro
10.Genero?

O Masculino

O Femenino

232
Estudio de Impacto
CHOLUTECA SOLAR I NN)

XVI. FONDO DE GARANTIA

En cumplimiento a lo establecido en los Términos de Referencia, otorgados por la
Secretaría de Recursos Naturales y Ambiente (SERNA), el proponente del Proyecto,
ofrece constituir un Fondo de Garantía integrado por:

Una póliza de seguros, la cual será contratada con una empresa de seguros de
reconocida trayectoria, para cubrir los daños ambientales imputables al desarrollo y
operación del Proyecto CHOLUTECA SOLAR 1, así como los daños que pudiesen
causarse a terceros, a la salud humana y a los trabajadores como consecuencia de
tales daños ambientales según los términos y condiciones estipuladas a la póliza (en
lo sucesivo la “POLIZA”).

Un depósito en dinero efectivo a favor de la República de Honduras en la cuenta
bancaria indicada por el Gobierno de la República de Honduras equivalente a la
prima anual de la póliza en la fecha de su contratación, (en lo sucesivo el
“DEPÓSITO”) La Póliza tendrá una cobertura máxima a ser determinada.

El Proponente del Proyecto se compromete a mantener en vigencia la Póliza durante
la vigencia de la Licencia Ambiental. En el caso de que el proponente del Proyecto no
renovare oportunamente la Póliza, el Gobierno de la República de Honduras podrá
utilizar el Depósito para renovar la Póliza en nombre del proponente del Proyecto, en
cuyo caso este último se obliga a restituir el Depósito al Gobierno de la República de
Honduras en un tiempo razonable hasta por un monto equivalente a lo pagado por la
renovación de la Póliza.

En la ejecución del Fondo de Garantía se respetarán las normas del debido proceso
ajustándose al procedimiento penal o administrativo pertinente, así como a los
recursos procesales correspondientes. En todo caso, el proponente del Proyecto
tendrá derecho a que se le notifique adecuadamente, concediéndosele tiempo
razonable para realizar las alegaciones a su defensa.

El método utilizado para la determinación de este Fondo de Garantía se corresponde
con:

a. Los beneficios que brinde la posibilidad de contratar una Póliza de seguros con
una empresa de reconocida trayectoria que cuente con los recursos para
evaluar y determinar los montos a indemnizar en los casos de daños
ambientales concretos, así como aquellos que pueden causarse a terceros, o
la salud humana y a los trabajadores afectados como consecuencia de esos
daños ambientales.

b. El cumplimiento de los objetivos establecidos en los Términos de Referencia
para el desarrollo del proceso de obtención de la Licencia Ambiental.

233
Estudio de Impacto
CHOLUTECA SOLAR I NN)

Particularmente, a la necesidad de contar con medidas de corrección o
compensación para reducir a la mínima expresión los impactos ambientales
juzgados significativos.

c. La complejidad del Proyecto y los impactos identificados en el Estudio de
Evaluación de Impacto Ambiental (EIA) del Proyecto).

d. Las particularidades propias del desarrollo del Proyecto.

XVII. EQUIPO CONSULTOR

Que participo en la realización del Estudio de Impacto Ambiental (EsIA)
EVELYN KARINA BUSTILLO

Ingeniera Industrial

Prestadora de Servicios Ambientales PSA, Generalista

RI-342-2012

Inscrita al Colegio de Ingenieros Mecánicos, Electricistas y Químicos de Honduras Y
Carreras Afines CIMEQH C-02523

Función Coordinadora del Estudio de Impacto Ambiental (EsIA), correspondiente al
proyecto Choluteca Solar 1.

Teléfono: (504) 2257-1257

Móvil: (504) 9950-4236

Correo electrónico: evelynbustillodWyahoo.es

Tegucigalpa, M.D.C., Honduras

Evelyn Karina Bustillo

234
Estudio de Impacto
CHOLUTECA SOLAR I NN)

CECILIA VANESSA CALIDONIO AGUILAR

Bióloga

Inscrita al Colegio de Biólogos de Honduras, No. 137
Función Especialista o Consultor temático del EsIA
Consultor Individual

Móvil: (504) 9942-1745

Correo electrónico: ccalidonioM yahoo.com
Tegucigalpa, M.D.C., Honduras, C.A.

Cecilia V. Calidonio

235
